Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 1 of 186   PageID 1741




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION
           ________________________________________________________
           UNITED STATES OF AMERICA,    |
                                        |
                         Plaintiff,     |
                                        |
           VS.                          | No. 19-20075
                                        |
           DR. RICHARD FARMER,          |
                                        |
                         Defendant.     |
           ________________________________________________________


                           TRANSCRIPT OF TRIAL PROCEEDINGS
                                       BEFORE THE
                                HON. THOMAS L. PARKER


                                   FEBRUARY 14, 2020




                                   MARK S. DODSON
                               OFFICIAL COURT REPORTER
                           167 N. MAIN STREET - SUITE 422
                              MEMPHIS, TENNESSEE 38103




                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 2 of 186   PageID 1742

                                                                            2

     1
     2                        - A-P-P-E-A-R-A-N-C-E-S -
     3
           For the Plaintiff:
     4
                                        DAMON KEITH GRIFFIN
     5                                  ASSISTANT U.S. ATTORNEY
                                        800 - 167 NORTH MAIN STREET
     6                                  MEMPHIS, TN 38103
     7
                                        JILLIAN D. WILLIS
     8                                  U.S. DEPT. OF JUSTICE
                                        FRAUD SECTION
     9                                  1400 NEW YORK AVENUE, NW
                                        WASHINGTON, DC 20530
    10
    11     For the Defendant:
    12                                  CHARLES S. MITCHELL
                                        AMY WORRELL STERLING
    13                                  530 OAK COURT DR.
                                        SUITE 360
    14                                  MEMPHIS, TN 38117
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 3 of 186   PageID 1743

                                                                            3

     1                         W I T N E S S    I N D E X

     2           WITNESS                                PAGE LINE
           --------------------------------------------------------
     3
           MARK WRAY                                          39       1
     4       REDIRECT EXAMINATION BY MS. WILLIS               39       5
           LYNN ELLIS                                         42       1
     5       DIRECT EXAMINATION BY MS. WILLIS:                42      10
             CROSS-EXAMINATION BY MS. STERLING:               51      15
     6     ASHLEY ROTHSTEIN                                   77       1
             DIRECT EXAMINATION BY MR. MITCHELL               77       5
     7       CROSS-EXAMINATION BY MR. GRIFFIN                 84       1
             REDIRECT EXAMINATION BY MR. MITCHELL             87      19
     8     SGT. BRET SIMONSEN                                 89       1
             DIRECT EXAMINATION BY MR. MITCHELL               89      10
     9       CROSS-EXAMINATION BY MS. WILLIS:                 95       1
             REDIRECT EXAMINATION BY MR. MITCHELL             96       4
    10     MICHAEL TILLERY                                    97       1
             DIRECT EXAMINATION BY MR. MITCHELL               97       5
    11       CROSS-EXAMINATION BY MS. WILLIS:                108      21
             REDIRECT EXAMINATION MR. MITCHELL               115      23
    12     GRANT SPERRY                                      127       1
             DIRECT EXAMINATION BY MS. STERLING              127      11
    13       CROSS-EXAMINATION BY MS. WILLIS                 163      14
             REDIRECT EXAMINATION BY MS. STERLING            169      24
    14     RICHARD FARMER                                    172       1
             DIRECT EXAMINATION BY MR. MITCHELL              172       5
    15     MARK WRAY                                         176       1
             DIRECT EXAMINATION BY MS. WILLIS                176       9
    16       CROSS-EXAMINATION BY MR. MITCHELL               178      15
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 4 of 186   PageID 1744

                                                                            4

     1                         E X H I B I T    I N D E X

     2           MARKED                                 PAGE LINE
           ---------------------------------------------------------
     3      Exhibits 18-22                                    58      17
            Exhibit 23-26                                     59       2
     4      Exhibit 27-30                                     59       9
            Exhibits 31-33                                    66      15
     5      Exhibit 34                                       101      16
            Exhibit 35 for identification                    111      14
     6      Exhibits 36 through 38                           155      23
            Collective Exhibit 39                            177      23
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 5 of 186   PageID 1745

                                                                            5

     1                             FEBRUARY 14, 2020
     2
     3                  THE COURT: Counsel, as you are getting
     4     squared away, what I want to do is pull out the table of
     5     contents for the Sixth Circuit Pattern Jury Instructions.
     6     I did receive the submissions by both parties overnight.
     7     I assume each of you got copies of what the other wanted
     8     to do. Then I would also ask that you pull up the actual
     9     pattern jury instructions online so that we can look at
    10     each one if we have specific questions about it.
    11                  MR. MITCHELL: I don't believe that we
    12     received you-all's submissions.
    13                  THE COURT: The verdict form?
    14                  MS. WILLIS: Verdict form?
    15                  MS. STERLING: Oh, for the verdict form.
    16                  Are you doing the jury instruction?
    17                  MS. WILLIS: Yeah.
    18                  (Pause.)
    19                  THE COURT: Y'all ready?
    20                  MS. WILLIS: Yes, Your Honor.
    21                  THE COURT: So step one is going to be to go
    22     through the table of contents for the pattern jury
    23     instructions; and I'm going to walk through each chapter.
    24                  And, Ms. Willis, you look troubled.
    25                  MS. WILLIS: I had an internal question about
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 6 of 186   PageID 1746

                                                                            6

     1     something. So I'm just looking it up.
     2                  THE COURT: No problem. Okay.
     3                  So Chapter 1 is general principles. The
     4     Court's going to go through all nine sections of that.
     5                  Do y'all have the table of contents in front
     6     of you?
     7                  MR. GRIFFIN: Yes, Your Honor.
     8                  MR. MITCHELL: Yes, Your Honor.
     9                  MS. WILLIS: Yes, Your Honor.
    10                  THE COURT: So we're going to go through all
    11     of those.
    12                  Chapter 2, Defining the Crime. Now we will
    13     talk about the specifics of how we're going to define the
    14     crime when we look at 2.02 in particular, but I just want
    15     to walk through the ones in Chapter 2 that I think are
    16     pertinent. 2.01; 2.01(a); 2.02 -- and, again, we will
    17     deal with the inspection of that -- 2.04, on or about;
    18     2.06, it's marked "knowingly" but "knowingly" is actually
    19     part of the instruction for the crime itself. The Sixth
    20     Circuit does not have a pattern instruction on the word
    21     "knowingly."
    22                  Now I have 2.07 marked, but that is also part
    23     of the specific definition of the crime. Inferring
    24     required mental state is 2.08. My read is that 2.10 does
    25     not -- is not a helpful instruction. It talks about
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 7 of 186   PageID 1747

                                                                            7

     1     constructive and actual possession. It just doesn't work
     2     for the facts of this case.
     3                  Do either of you disagree?
     4                  MR. MITCHELL: We don't disagree with that.
     5                  MS. WILLIS: We don't disagree.
     6                  THE COURT: All right. So we're not going to
     7     include that. 2.12, use of the word "and" in the
     8     indictment, okay.
     9                  So then we roll to Chapter 4.
    10                  MS. WILLIS: Your Honor, may I ask a question?
    11                  THE COURT: Yes, ma'am.
    12                  MS. WILLIS: So does -- when you were saying
    13     that 2.06 and 2.07 are included in the definition of
    14     crime, that means you are not going to read 2.6 and 2.07;
    15     is that correct?
    16                  THE COURT: There's nothing to read.
    17                  MS. WILLIS: Okay.
    18                  THE COURT: The way that the Sixth Circuit
    19     pattern instructions work is they have that tab. You go
    20     to it, and they say the Sixth Circuit does not have a
    21     generic instruction on this point.
    22                  MS. WILLIS: I apologize. I pulled it up as
    23     you were saying that, and I see that. My apologies.
    24                  THE COURT: No problem.
    25                  Chapter 4, 4.01, Aiding and Abetting; 4.01(a)
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 8 of 186   PageID 1748

                                                                            8

     1     causing an act, yes or no.
     2                  MS. WILLIS: The Government would like that
     3     one.
     4                  THE COURT: All right.
     5                  MR. MITCHELL: We would certainly object to
     6     that one.
     7                  THE COURT: Well, let's talk about it. Will
     8     you pull it up, please?
     9                  Ms. Willis, paragraph 2 of that section says:
    10     But for you to find defendant guilty of unlawful
    11     distribution of controlled substances, you must be
    12     convinced that the Government has proved each and every
    13     one of the following elements beyond a reasonable doubt.
    14                  First -- and there are gaps in that one. What
    15     is it that you believe the defendant is -- what would
    16     that first element, how would it read?
    17                  MS. WILLIS: To the extent that there is an
    18     argument that any pharmacist who filled the prescription
    19     committed the act of unlawful distribution, we would
    20     argue that the defendant caused that because he caused
    21     those prescriptions to be submitted to the pharmacy.
    22                  THE COURT: Okay. But here's what I want is
    23     for somebody to wordsmith this --
    24                  MS. WILLIS: Okay.
    25                  THE COURT: -- to the point where we can
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 9 of 186   PageID 1749

                                                                            9

     1     understand what the instruction's going to read.
     2                  Yes, sir.
     3                  MR. MITCHELL: I'll just say that didn't occur
     4     to us to argue that. So but I understand the
     5     Government's position.
     6                  MS. WILLIS: And the only reason that we
     7     thought that it might be an argument is because it was
     8     raised, whether pharmacists committed crimes by filling
     9     them, and a pharmacist is about to testify, so to the
    10     extent we're talking about how it might be prescriptions
    11     got filled.
    12                  THE COURT: All right.
    13                  MR. MITCHELL: I understand, Your Honor.
    14                  THE COURT: Why don't we just -- we'll put a
    15     tab there and I could see how it could be useful here but
    16     I could see where it could be confusing. So let's be
    17     careful about what we say about causing the act, and I
    18     really want somebody to be thinking about how it would be
    19     defined.
    20                  So Chapter 6, I don't believe we have, in
    21     fact, I know I don't have a defense theory; and I don't
    22     think any of the others apply here.
    23                  THE CLERK: Do we need to bring the defendant
    24     out?
    25                  THE COURT: Probably, yes.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 10 of 186   PageID 1750

                                                                            10

     1                  Marshal, can we go ahead and have the
     2     defendant brought out? Thank you.
     3                  (The following occurred in the presence of the
     4                  defendant:)
     5                  THE COURT: So I will -- maybe I jumped right
     6     in. So let's start at the beginning.
     7                  This is United States versus Farmer. Ms.
     8     Willis, Mr. Griffin are here for the Government.
     9     Mr. Mitchell, Ms. Sterling are here for the defense. We
    10     are in the process of talking about the jury
    11     instructions.
    12                  Does he have the ear buds?
    13                  MR. MITCHELL: He does.
    14                  THE COURT: Are you good?
    15                  MR. MITCHELL: We're good, Your Honor.
    16                  THE COURT: So we are now on Chapter 6. I
    17     don't think any of these instructions on defenses apply.
    18                  Agreed?
    19                  MS. STERLING: Agreed on behalf of defense.
    20                  THE COURT: Government, too, I'm sure.
    21                  MS. WILLIS: Yes.
    22                  THE COURT: Chapter 7, 7.01, the introduction.
    23     Now, 7.02(a) or (b) will apply, depending on what the
    24     defendant decides; but both of them will not, obviously.
    25                  7.02(c), there was potential for that; but it
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 11 of 186   PageID 1751

                                                                            11

     1     didn't happen, correct?
     2                  MR. MITCHELL: Correct.
     3                  MS. WILLIS: That's correct.
     4                  THE COURT: 7.03, Opinion Testimony. By my
     5     recollection, the only opinion witness has been Dr.
     6     Kyser. Any disagreement about that?
     7                  MS. WILLIS: Not from the Government.
     8                  MR. MITCHELL: So far we intend to put on one,
     9     possibly two experts.
    10                  THE COURT: Okay. 7.03(a), Witness Testifying
    11     to Both Facts and Opinions. I was listening for Agent
    12     Wray as to whether he had any opinions, but I don't
    13     believe he expressed any. Does anybody disagree with
    14     that? Well, I'll put it a different way. Does anybody
    15     believe that that instruction needs to be included?
    16                  MS. WILLIS: No, Your Honor.
    17                  MR. MITCHELL: One minute, Your Honor.
    18                  (Pause.)
    19                  MS. STERLING: We don't need it, Your Honor.
    20                  THE COURT: So, seven -- that will not be
    21     included.
    22                  7.04 is Impeachment by Prior Inconsistent
    23     Statements Not Under Oath. Now, when you look at that
    24     instruction, it has a gap for "you have heard the
    25     testimony of" as if you're going to include the names or
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 12 of 186   PageID 1752

                                                                            12

     1     name of whoever was impeached. In this case we had
     2     several witnesses that had given statements not under
     3     oath. They were recorded. In some instances we had
     4     transcripts, whatnot.
     5                  My suggestion is to say that you have heard
     6     the testimony of witnesses and you have heard -- and we
     7     could -- I could list them, if you want, ones who have
     8     given prior inconsistent statements. But virtually -- I
     9     mean, I think part of your impeachment, other than Dr.
    10     Kyser, included prior inconsistent statements or at least
    11     what you thought were prior inconsistent statements for
    12     every witness.
    13                  MR. MITCHELL: I think we would like to have
    14     them listed, if you want to put witnesses, and then
    15     semicolon or however the Court wants to do it.
    16                  THE COURT: All right. Well, tell me who you
    17     think has given prior inconsistent statements.
    18                  MR. MITCHELL: Tiffanie Tutor, Jennifer Tutor,
    19     Meagan Tutor, William Winchell. I don't believe Jody
    20     Govea.
    21                  MS. WILLIS: I just don't recall. Can we look
    22     back really quickly and see if Tiffanie Tutor did.
    23                  THE COURT: I can tell you those four --
    24                  MS. WILLIS: Okay.
    25                  THE COURT: -- were impeached --
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 13 of 186   PageID 1753

                                                                            13

     1                  MS. WILLIS: Okay.
     2                  THE COURT: -- by prior statements. Sometimes
     3     it was refreshing recollection; but, in essence they had
     4     given inconsistent statements. So --
     5                  MR. GRIFFIN: And I think that's what kind of
     6     causes me concern, if we're going to list every witness,
     7     because in some instances when the witness -- when their
     8     recollection was being refreshed, it may have appeared to
     9     be an inconsistent statement but I think the way it was
    10     being presented to the witness it was really refreshing
    11     their recollection. So I don't -- it causes concern for
    12     me to list witnesses instead of just generally, Your
    13     Honor.
    14                  THE COURT: Well, I think when you listen to
    15     the rest of the instruction, though, it gives leeway.
    16                  You have heard the testimony of.
    17                  Then you list the name.
    18                  You've also heard testimony that before this
    19     trial, they made a statement that may be different from
    20     their testimony here in court. This earlier statement
    21     was brought to your attention only to help you decide how
    22     believable their testimony was. You cannot use it as
    23     proof of anything else. You can only use it as one way
    24     of evaluating the testimony here in court.
    25                  I think that gives enough leeway for both
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 14 of 186   PageID 1754

                                                                            14

     1     sides to argue, Mr. Griffin. So I think it's okay to
     2     list the names. So I'll list the four names that
     3     Mr. Mitchell suggested.
     4                  7.05(a) does not apply. 7.05(b), Impeachment
     5     Of a Witness Other Than the Defendant by a Prior
     6     Conviction, this would seem to apply to the Tutors.
     7                  MS. WILLIS: It would not apply to Meagan
     8     Tutor, Your Honor.
     9                  THE COURT: I thought --
    10                  MS. WILLIS: No.
    11                  MS. STERLING: She has not had a prior
    12     conviction.
    13                  THE COURT: Okay. All right. Well, then so
    14     we're talking Tiffanie Tutor, Jennifer Tutor, Jody Govea,
    15     and William Winchell, right?
    16                  MS. STERLING: Yes.
    17                  MS. WILLIS: Yes, Your Honor.
    18                  MR. MITCHELL: Yes, Your Honor.
    19                  THE COURT: Okay. I don't see how 7.06
    20     applies, Paid Informant.
    21                  Now these next few get into a lot of
    22     overlapping concepts. You've got testimony of an addict
    23     informant, testimony of an accomplice. Does anybody have
    24     thoughts on how to address these?
    25                  MS. WILLIS: The Government takes the position
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 15 of 186   PageID 1755

                                                                            15

     1     that 7.06(b) does not apply. 7.07 does not apply. We
     2     don't think 7.08 applies.
     3                  THE COURT: Okay. Well, let me ask this.
     4                  Mr. Winchell testified.
     5                  MS. WILLIS: Uh-huh.
     6                  THE COURT: -- and there were specific
     7     excerpts of his statement that were given back to him
     8     where the officer said things like, "We want you to be a
     9     witness, not a defendant. We want to go after the big
    10     fish," things like that, that to me constitute questions
    11     of whether they're going to get something. Now it's not
    12     a grant of immunity, I'll grant you that.
    13                  MS. WILLIS: But -- I didn't mean to interrupt
    14     you. He also testified that he still went to jail after
    15     that and didn't get anything. Some he didn't -- I mean,
    16     based on the testimony -- based on the testimony, there
    17     is no evidence that he actually got anything for
    18     testifying, that they were saying that to him during the
    19     interview, but he said still, "I went to jail anyway. I
    20     knew I was going to jail because I had a probation hold,
    21     a parole hold." So the Government didn't promise him
    22     anything. Well, he didn't get anything from the
    23     Government. There was no exchange. He didn't get, like,
    24     a -- he didn't get letter immunity. He didn't get
    25     anybody --
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 16 of 186   PageID 1756

                                                                            16

     1                  THE COURT: Was he ever charged with forgery,
     2     forging the prescriptions --
     3                  MS. WILLIS: So that --
     4                  THE COURT: -- as a separate charge?
     5                  MS. WILLIS: That is that whole issue of
     6     what's happening in Mississippi. So I don't -- I cannot
     7     say that he will never be charged. I cannot say that he
     8     will. But I don't think that there is any evidence in
     9     the record of what's going on in Mississippi either.
    10                  THE COURT: Mr. Mitchell?
    11                  MR. MITCHELL: Judge, my concern is that he
    12     was arrested on February 4th, 2019, and then he made bond
    13     and was arrested on February 15th, 2019. At that point
    14     that triggered some type of parole violation, which any
    15     type of arrest will trigger that parole violation. In my
    16     experience there is then a separate process through what
    17     I'm going to call the Mississippi Department of
    18     Corrections where they have to sort through that. He was
    19     released in June of 2019. Those cases have not been
    20     prosecuted.
    21                  And I believe that the Government has spoken
    22     with Detective Thomas Yancy in Mississippi, and Mr. Yancy
    23     has informed the Government that they're keeping an eye
    24     on how cooperative Mr. Winchell is to determine whether
    25     or not they're going to submit those cases to the grand
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 17 of 186   PageID 1757

                                                                            17

     1     jury.
     2                  And then you kind of put on -- then you add on
     3     top of that the fact that he is somehow caught up in this
     4     incident where he's buying Oxycodone, January 20th.
     5     So --
     6                  THE COURT: Well --
     7                  MR. MITCHELL: The appearance is there and I
     8     understand we have different jurisdiction and stuff but
     9     the appearance is certainly there.
    10                  MS. WILLIS: And from the Government's, the
    11     defense raised that up to save the appearance; but there
    12     has been no exchange.
    13                  THE COURT: I hear you, Ms. Willis, and I hear
    14     your position on it but I'm also suggesting to you that
    15     this witness testified that his understanding, when he
    16     sat down to give a statement was, "You cooperate with us,
    17     and we're going after Farmer. We're not coming after
    18     you. We'd rather you be a witness." That is the sort of
    19     deal we're talking about.
    20                  Whether these two members of the Government
    21     made a promise or an agreement, I think, you know, we
    22     don't want to get into a deal where I explain to them the
    23     difference between, you know, sovereigns and who gets to
    24     make decisions on charging and whatnot. The agents --
    25     and I'm sure you were cringing when you heard it -- were
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 18 of 186   PageID 1758

                                                                            18

     1     saying things that might have been more than they should
     2     have in terms of what they could do and what they
     3     couldn't. I don't know if they did or not; but there
     4     might have been some of that, because my understanding is
     5     that the prosecutors are the ones who make the decision
     6     about whether to charge or not. It sounds like those
     7     agents were saying things to him that made it seem like
     8     they were in control of that.
     9                  And so I think that there is enough here for
    10     us to include the instruction but I want to be careful
    11     about how we phrase it, because it is not a promise of
    12     immunity, and so let's look at the actual wording. Now
    13     this instruction speaks in terms of addiction, right.
    14                  And so it's as if -- let's just put in it a
    15     different context. The Government pulls somebody over
    16     who has a small amount of heroin on them. It turns out
    17     they're a heroin addict. They give information about who
    18     their heroin dealer is. The Government prosecutes that
    19     heroin dealer and says to the addict, "We won't prosecute
    20     you as long as you come forward and testify." That seems
    21     to be what this is addressing.
    22                  MS. WILLIS: And, Your Honor, I think -- I'm
    23     sorry. We're confused. I thought, if we were talking
    24     about anything, we were talking about 7.07. I didn't
    25     realize we were talking about 7.06(b).
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 19 of 186   PageID 1759

                                                                            19

     1                  THE COURT: Well, what is 707? That might be
     2     cleaner, honestly. 7.07 would be perhaps cleaner.
     3                  Do y'all agree?
     4                  MS. WILLIS: To the extent that one of these
     5     has to be included, we would say the 7.07 would be --
     6                  THE COURT: Better.
     7                  MS. WILLIS: -- better than the 7.06(b).
     8                  THE COURT: I think it's easier to get where
     9     we need to be in 7.07. I would agree with that.
    10                  So, unless somebody has a better idea, what
    11     I'm inclined to say is:
    12                  You've heard the testimony of William
    13     Winchell. You've also heard that the Government promised
    14     him that he would not be prosecuted in exchange for his
    15     cooperation.
    16                  MS. WILLIS: And I just don't see that that's
    17     factually correct.
    18                  THE COURT: Well, what do you think the agents
    19     meant when they said, "We want you to be a witness and
    20     not a defendant"?
    21                  MS. WILLIS: I mean, I'm not the agent. I
    22     don't know. But I don't think that that's evidence that
    23     there was a promise there, but we will just defer to the
    24     Court because we don't agree. So I don't think that --
    25                  MS. STERLING: Your Honor, it talks about
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 20 of 186   PageID 1760

                                                                            20

     1     promises. It doesn't say that the Government followed
     2     through with the promise. I think that's a very fair
     3     thing to say, that they promised it, even if they didn't
     4     mean it, even if they didn't follow through with it.
     5     They said those things to him.
     6                  MS. WILLIS: The Government will just defer to
     7     the Court.
     8                  THE COURT: Well, it's a struggle because
     9     prosecutors do, especially in Federal court, the
    10     prosecutors are going to be the one that actually make
    11     the call as to whether to pursue charges. Now whether
    12     Winchell was ever in the running to be charged in Federal
    13     court, I don't know. It doesn't sound like it but --
    14                  MS. WILLIS: Your Honor, may I have a moment
    15     to step away?
    16                  THE COURT: Yes, ma'am.
    17                  (Pause).
    18                  MS. WILLIS: Thank you, Your Honor.
    19                  THE COURT: Anything to add?
    20                  MS. WILLIS: No. Just our position is clear
    21     for the record.
    22                  THE COURT: Yeah.
    23                  MS. WILLIS: As you kind of indicated, agents
    24     don't have the authority to give a grant of immunity.
    25     There was never a grant of immunity or a promise that he
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 21 of 186   PageID 1761

                                                                            21

     1     would not be prosecuted from the Government, but we
     2     understand the Court's position. We just wanted to put
     3     our position on the record.
     4                  THE COURT: And I appreciate it, and I do
     5     understand where you are coming from. As I'm reading
     6     this -- I don't know if it helps or not -- but I think it
     7     would actually be more precise to say that:
     8                  You've heard testimony of William Winchell.
     9     You have also heard that Government agents promised him
    10     that he would not be prosecuted in exchange for his
    11     cooperation. It is permissible for the Government to
    12     make such a promise and then go further.
    13                  Does that make it any better from the
    14     Government's perspective?
    15                  MS. WILLIS: Yes, Your Honor. We just want to
    16     put our position on the record and that is --
    17                  THE COURT: And you can argue, "We didn't
    18     promise him anything. You heard him testify that he, you
    19     know, he ended up going to prison. He didn't see it as
    20     any benefit," right? But we also heard testimony that he
    21     was made these promises. So --
    22                  MS. WILLIS: Yes, Your Honor.
    23                  THE COURT: I think testimony of an accomplice
    24     does not come in.
    25                  I don't think 7.09 comes in, do you?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 22 of 186   PageID 1762

                                                                            22

     1                  MS. STERLING: No, Your Honor.
     2                  THE COURT: So I think 7.11 should come in.
     3     We had witnesses come in and point out Dr. Farmer. So I
     4     think that comes in, not identification at another
     5     setting or anything like that but in-court. We'll find
     6     the paragraph that deals with in-court identification.
     7                  Okay? Any problem with it?
     8                  MS. WILLIS: No problem with it.
     9                  THE COURT: It's not a big deal. It's just --
    10                  MS. WILLIS: We don't have any problem with
    11     it.
    12                  THE COURT: Okay.
    13                  MS. WILLIS: We don't think ID is an issue.
    14                  THE COURT: So the next thing that looks like
    15     it might apply, to me, is 7.19, Judicial Notice. Now, we
    16     had testimony -- this is 7.20 -- we had testimony about
    17     from Agent Wray that Dr. Farmer admitted that he had
    18     written prescriptions. So, to me, that is a statement by
    19     a defendant. Anybody disagree with that?
    20                  MS. WILLIS: We don't disagree, Your Honor.
    21     The Government does not.
    22                  MS. STERLING: We do not disagree either.
    23                  THE COURT: Sounds like there are going to be
    24     stipulations. So we'll include that. The rest of this
    25     is proforma almost. 8.01, 8.02, 8.03, 8.04, 8.05, 8.06
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 23 of 186   PageID 1763

                                                                            23

     1     will all be included, 8.09, 8.10.
     2                  Now does anybody have anything else you want
     3     me to include before we get to the language that the
     4     defense has proposed?
     5                  MS. WILLIS: Court's indulgence, please.
     6                  THE COURT: We are also going to include 8.08,
     7     which is that the verdict is limited to the charges
     8     against this defendant. It's a typical instruction that
     9     we normally include.
    10                  MS. WILLIS: Your Honor, we would also ask
    11     for, going back to Chapter 2 for 2.09, Deliberate
    12     Ignorance. I'm sorry if I missed that.
    13                  THE COURT: I was not planning to do it.
    14                  (Pause.)
    15                  THE COURT: But, Ms. Willis, I'm going to need
    16     some language here.
    17                  MS. WILLIS: So with the blank: If you are
    18     convinced that the defendant deliberately ignored a high
    19     probability that -- that the prescriptions at issue were
    20     distributed from his office, then you may find that he
    21     knew that they were distributed from the office.
    22                  So what we're trying to --
    23                  THE COURT: What I think -- well, what do you
    24     think?
    25                  MR. MITCHELL: Your Honor, I think that's a
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 24 of 186   PageID 1764

                                                                            24

     1     large leap and a large assumption that if it was -- if
     2     they came from his office and they knew it came from his
     3     office. I don't think there is any evidence of any
     4     deliberate indifference on the part of Dr. Farmer.
     5                  THE COURT: It's deliberate ignorance but I'll
     6     think about this but I want y'all to think about the
     7     language.
     8                  MS. WILLIS: Yes, Your Honor.
     9                  THE COURT: Okay? Now the standard, as we're
    10     about to talk about, is the -- and y'all correct me where
    11     I'm wrong -- but it's the usual course of professional
    12     practice for a legitimate medical purpose. Now, it seems
    13     to me that that might be included here at 2.09.
    14                  What do you think?
    15                  Now the reason I think this could be useful
    16     for both sides is the third paragraph. The defense has
    17     been talking about the difference between a criminal act
    18     and a negligent act; and this gives you something to talk
    19     about, it seems to me.
    20                  Now one thing I want to put out there. We're
    21     going to talk about this. You guys are going to know
    22     what I'm going to instruct. Okay? I am going to ask
    23     you, however, not to include it in your PowerPoint. If
    24     you are going to include a PowerPoint for closing
    25     argument, don't crop the jury instructions and put them
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 25 of 186   PageID 1765

                                                                            25

     1     in there. They haven't been given yet. Let me give the
     2     instructions. Okay. You can talk about them. You can
     3     read them. You know, however you want to do it, I'm not
     4     telling you other than putting it in the PowerPoint.
     5     Okay? I've run into that a little bit, and it's
     6     troublesome. So --
     7                  MS. WILLIS: Will we be able to use the
     8     verdict form in the PowerPoint?
     9                  THE COURT: We're going to talk about that
    10     verdict form in just a minute.
    11                  What else? So one way to do this -- and I'm
    12     not saying it's the right way, Ms. Willis, but it seems
    13     to me that we could say something like if you were
    14     convinced that defendant deliberately ignored a high
    15     probability that the prescriptions at issue were written
    16     outside the usual course of professional practice for a
    17     legitimate medical purpose, then you may find that he
    18     knew the prescriptions at issue were written outside the
    19     usual course, blah, blah, blah.
    20                  What do you think?
    21                  Just a second.
    22                  (Pause.)
    23                  THE COURT: Yes, ma'am.
    24                  MS. WILLIS: Your Honor, that's fine.
    25                  THE COURT: Mr. Mitchell?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 26 of 186   PageID 1766

                                                                            26

     1                  MR. MITCHELL: I think that would be fine,
     2     Your Honor.
     3                  THE COURT: Okay. All right. So now let's
     4     talk about the definition of the crime that -- the
     5     language that Mr. Mitchell and Ms. Sterling included.
     6                  Mr. Mitchell, here's my problem with what
     7     you've included. The crime is already defined here. The
     8     standard that the jury is to look at is already defined
     9     here. What your language is suggesting -- and by the
    10     way, I think we should probably include your language. I
    11     will make a copy of it and add it as an exhibit to this
    12     hearing so that everybody will know what we're talking
    13     about.
    14                  But I moved my contact sort of behind my eye.
    15     So forgive me. I'm working with it.
    16                  This case is complicated enough in terms of
    17     terminology and setting the standard, that adding an
    18     additional paragraph that inserts yet another term of art
    19     being the standard of care to me further complicates the
    20     case. It doesn't help define what the crime is.
    21                  There is language in paragraph Number 9 that
    22     talks about the wide breadth of discretion that
    23     physicians have and it talks about decisions that doctors
    24     make that may or may not fall outside this standard but
    25     the standard is set already and it's set by the Federal
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 27 of 186   PageID 1767

                                                                            27

     1     law.
     2                  Mr. Mitchell, the standard of care in a
     3     medical malpractice case is one that's created by state
     4     law. So -- can't find it but, anyway, I think that it
     5     further complicates the case in a way that's unnecessary.
     6     I'll hear from you if you want to tell me otherwise, but
     7     that's how I view it.
     8                  I'm listening.
     9                  MS. STERLING: We're talking about paragraph
    10     11 that we added, correct?
    11                  THE COURT: Yes, ma'am.
    12                  MS. STERLING: Okay. Not the language in 8?
    13     Because I can address both. But on paragraph 11, we
    14     picked that language up pretty much word for word from
    15     the U.S. v. Volkman.
    16                  Is your eye okay?
    17                  THE COURT: My eye is fine, but I can't see
    18     out of it.
    19                  MS. STERLING: We picked up that language from
    20     the United States v. Volkman case, the Sixth Circuit
    21     case, that had a lot, pretty much all the other language
    22     that's your instruction also.
    23                  And I understand what you're talking about on
    24     confusing the jury but the standard of care language has
    25     been used during this trial and we think that this might
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 28 of 186   PageID 1768

                                                                            28

     1     better clarify to them that that standard of care, what
     2     we mean by that versus what the standard is here in the
     3     criminal case.
     4                  THE COURT: Where was Volkman --
     5                  MS. STERLING: The Sixth Circuit.
     6                  THE COURT: I know it's a Sixth Circuit case.
     7     What jurisdiction did it come out of?
     8                  MS. STERLING: Oh, it came out of Southern
     9     District of Ohio.
    10                  THE COURT: See, you know, and I know the
    11     Sixth Circuit was very pleased with the instructions in
    12     that case. I think the facts of that case were different
    13     from these.
    14                  MS. STERLING: They were slightly different.
    15                  THE COURT: Now I will agree with you on this.
    16     The witness, Dr. Kyser, talked about standard of care.
    17     He talked about inappropriate conduct. But he also
    18     answered questions in relation to this particular
    19     standard, the one that's in this case; and that is the
    20     usual professional practice for a legitimate medical
    21     purpose. He did answer at least twice that I remember
    22     "yes" or "no" and said that, you know, in a hypothetical
    23     setting that what Dr. Farmer is accused of would have
    24     been a violation of that standard. So my preference is
    25     to stick with that rather than inserting yet another bit
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 29 of 186   PageID 1769

                                                                            29

     1     of language. Now one thing that might be useful is to
     2     say that at the outset:
     3                  The Controlled Substances Act makes it
     4     unlawful for a person knowingly or intentionally to
     5     distribute or dispense a controlled substance. The
     6     defendant is charged with violating the Controlled
     7     Substances Act by issuing prescriptions for controlled
     8     substances unlawfully.
     9                  And then making this statement: This case is
    10     not about whether the defendant acted negligently or
    11     whether he committed malpractice.
    12                  Then go further in describing what the case is
    13     about. The other language about standard of care I
    14     simply think is confusing in this case.
    15                  How does the Government feel if I added just
    16     that one line?
    17                  MS. WILLIS: That's fine, Your Honor. That's
    18     fine with the Government, Your Honor.
    19                  MS. STERLING: And we like that, too. I think
    20     that accomplishes what we're trying to get to.
    21                  THE COURT: Okay. And then the sentence that
    22     you included in eight is actually a mirror image of a
    23     sentence that is in Number 9. Toward the bottom of that
    24     paragraph it said:
    25                  This means that a physician's own individual
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 30 of 186   PageID 1770

                                                                            30

     1     treatment methods or his own personal belief that the
     2     prescribed drugs were beneficial to the patients do not
     3     by themselves constitute good faith.
     4                  What you put in paragraph 8 is: A physician's
     5     own individual treatment methods do not by themselves
     6     establish what constitute a usual course of professional
     7     practice.
     8                  I just don't think it adds much, but tell me
     9     why you think it does.
    10                  MS. STERLING: The reason we wanted that in
    11     there is because, as you know, the regulation says his
    12     professional practice, right? And I understand that what
    13     he does himself by -- is not the end-all be-all for usual
    14     course of professional practice. But the way the first
    15     sentence in paragraph 8 reads, it makes it sound like
    16     what his practice is does not even matter in the
    17     determination of usual course, because there is nothing
    18     about his professional practice in this paragraph.
    19                  And so I think that this -- and, again, this
    20     language is from Volkman, which I understand is the
    21     Southern District of Ohio, but this language makes it a
    22     little bit more clear that, while his practice is not the
    23     only thing to consider, it does need to be considered in
    24     making that determination.
    25                  THE COURT: Ms. Sterling, I'm trying to follow
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 31 of 186   PageID 1771

                                                                            31

     1     along with your position. I just don't -- I'm not sure
     2     it adds much.
     3                  See, the first part of paragraph 8 talks
     4     about -- I mean, obviously, the jury is supposed to
     5     compare Dr. Farmer's practice in this instance with what
     6     the usual course of professional practice would be and
     7     that's what Dr. Kyser testified about. So I think, I
     8     expect you will argue that Dr. Kyser may practice this
     9     way. Dr. Farmer may practice that way. That doesn't
    10     mean that they're outside the course of professional
    11     practice. That's an argument you can make; but so far, I
    12     haven't heard an expert testify that what Dr. Farmer did
    13     was appropriate or was within that professional standard.
    14                  So but you could still argue that Dr. Kyser
    15     doesn't establish it. He can give you his opinion about
    16     what it is; but just because he does it one way doesn't
    17     mean that's gospel, right?
    18                  MS. STERLING: Yes, sir.
    19                  THE COURT: So that argument is still
    20     available to you. I just don't think this sentence adds
    21     much.
    22                  MS. STERLING: Okay.
    23                  THE COURT: So I'm going to exclude that.
    24                  Now, Ms. Willis, I think I've addressed their
    25     language from the definition of the crime. So now I
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 32 of 186   PageID 1772

                                                                            32

     1     received your verdict form and this is -- by the way,
     2     what happened last night, I now have a new pet peeve. I
     3     didn't realize I had this pet peeve until now and that
     4     is, when a case is set for trial six months, four months,
     5     you know, many months in advance, it's done so that
     6     lawyers can prepare in advance and know sort of what
     7     their arguments are going to be from beginning to end.
     8                  And I know things come up, but the verdict
     9     form and jury instructions are kind of things that you
    10     can get to the Court in advance so that I can think
    11     through these issues in advance. Getting them when I
    12     walk into the office or overnight is just not -- it's not
    13     the best way for the Court to operate in a thoughtful way
    14     and that's what I'd like to be able to do. So now I've
    15     said that.
    16                  Why do you want to -- and let me tell you my
    17     question and I want to give you the frame of reference
    18     that I have for this. If this were a cocaine case, the
    19     Government would charge on or about January 1 until on or
    20     about December 31, the defendant possessed with intent to
    21     distribute in excess of 5 kilograms of cocaine and we
    22     would go to trial. The case, let's say, was a cooperator
    23     says, "I got four shipments of cocaine. They were 3
    24     kilos each and the defendant delivered them to my house
    25     four different times." And then on the fifth one the
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 33 of 186   PageID 1773

                                                                            33

     1     Government pulls him over, and they have 3 kilos of
     2     cocaine this their trunk. So the question is: Is it
     3     more or less than 5 kilos?
     4                  So the jury is given a verdict form that says:
     5     As to Count 1, guilty, not guilty. If it's guilty, go to
     6     the next question. Question 1 says: Do you agree that
     7     it was more than 5 kilos? Yes or no? If no, go to the
     8     next question. "No" is was it in excess of 500 grams or
     9     whatever the number is. That establishes the mandatory
    10     minimum; and for that reason, the jury needs a Special
    11     Verdict Form.
    12                  The Government charged in this case in similar
    13     ways that between these two dates, the defendant, Richard
    14     Farmer, prescribed or distributed Oxycodone to "M.T." or
    15     to "J.T." It doesn't list each and every one of the
    16     prescriptions. So as I understand the law on these
    17     prescription drugs, quantity is not really the issue.
    18     It's not going to bear on Dr. Farmer's sentence if the
    19     jury does vote to convict. So why are we going to zero
    20     in on each precise prescription?
    21                  MS. WILLIS: So the Government looks at each
    22     prescription under the belief that the jury had to agree
    23     on a factual basis, the same factual basis for the
    24     charge, the same prescription, at least one that was
    25     distributed.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 34 of 186   PageID 1774

                                                                            34

     1                  THE COURT: What makes you say? Is there a
     2     case that you're relying on?
     3                  MS. WILLIS: So I think that there's, when we
     4     charge these cases, we charge them in two different ways.
     5     We either have a range and do a Special Verdict Form or
     6     charge each prescription as an individual count so it's,
     7     like, a 60, 100-count indictment. We went with a range,
     8     thinking that we had to have a Special Verdict Form, so
     9     that they could agree on what it was that he distributed,
    10     on what prescription. I do not have a case and if the
    11     Court disagrees, then --
    12                  THE COURT: To me, it makes it --
    13                  MS. WILLIS: Obviously we had to have a
    14     unanimity of theory, like, of a factual basis. Like they
    15     had to be unanimous on what was distributed.
    16                  THE COURT: But each count charges a separate
    17     drug. So Count One charges that between these dates and
    18     those dates, it was distributing Oxycodone to this
    19     patient. So at some point in that date range, if he
    20     violated the law, with all due respect, I think you're
    21     making this more complicated than it needs to be but, you
    22     know, you've been doing this for a while and this is the
    23     first one of these cases that I've dealt with. So if
    24     you've got some law as to why we need to do this, I would
    25     like to see it.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 35 of 186   PageID 1775

                                                                            35

     1                  MS. WILLIS: Your Honor, if the defense
     2     doesn't object, then we're happy to go forward without
     3     listing out the prescriptions.
     4                  MS. STERLING: We are fine with the general
     5     and not listing them. We had initially discussed it and
     6     we thought this would be a good idea and then we see it
     7     and, Number 1, the thought of a jury sitting there and
     8     having to go through each and every prescription on here,
     9     we might be waiting for them to deliberate for days.
    10                  Also I think really each prescription would
    11     come into play more if they find him guilty for
    12     sentencing.
    13                  THE COURT: Well, maybe but I think, you know,
    14     a line for prosecutors is it just takes one, okay,
    15     because we have relevant conduct in Federal court. So,
    16     you know, if it were going to make a difference on a
    17     mandatory minimum sentence, then I would agree with you.
    18     The jury does need to make a determination. I just don't
    19     think that's the kind of case we're dealing with.
    20                  I may be wrong. So I don't think that I've
    21     given y'all what I suggested as a verdict form. Or did
    22     I?
    23                  MS. WILLIS: Your Honor --
    24                  MS. STERLING: I don't think so.
    25                  MS. WILLIS: -- I don't remember seeing that.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 36 of 186   PageID 1776

                                                                            36

     1                  THE COURT: Well, here's what it says. It's a
     2     two-pager, and it says:
     3                  As to Count One, we find the defendant guilty
     4     or not guilty. As to Count Two, we find the defendant
     5     guilty or not guilty. As to Count Three, guilty or not
     6     guilty.
     7                  Pretty simple.
     8                  MS. STERLING: I may not have made myself
     9     clear. While we initially thought it was a good idea, we
    10     don't think it's a good idea right now to do a special
    11     verdict. We think it should be just count by count and
    12     not by prescription.
    13                  MS. WILLIS: If the defense is okay with it,
    14     we're okay with just count by count.
    15                  THE COURT: All right. And, again, I don't
    16     want to overlook an important issue. So if you're aware
    17     of some law on this, I don't want you to hide it from me.
    18                  MS. WILLIS: Yes, Your Honor.
    19                  THE COURT: Because, you know, I didn't
    20     realize this was going to be the Government's Special
    21     Verdict Form.
    22                  I'm going to go get my contact under control.
    23     Besides that, is there anything else we need to cover
    24     today?
    25                  MS. WILLIS: Nothing from the Government.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 37 of 186   PageID 1777

                                                                            37

     1                  THE COURT: I'll be right back.
     2                  THE CLERK: All rise. This Honorable Court
     3     stands in recess.
     4                  (Recess.)
     5                  THE COURT: Are we ready for the jury?
     6                  MS. WILLIS: Your Honor, may I have a moment
     7     to talk with Ms. Sterling?
     8                  MR. MITCHELL: If I could have 45 seconds.
     9                  THE COURT: Yes, sir.
    10                  (Pause.)
    11                  THE COURT: Are we ready for the jury?
    12                  MS. WILLIS: Yes. I believe Mr. Griffin may
    13     have gone out for a second.
    14                  THE COURT: We'll wait a second.
    15                  (Pause.)
    16                  THE COURT: Ready now?
    17                  MS. WILLIS: Now we're ready, Your Honor.
    18                  (The following occurred in the presence of the
    19                  jury:)
    20                  THE COURT: Good morning, ladies and
    21     gentlemen.
    22                  From your perspective, we're getting a late
    23     start, but I can assure you that we've been at it for a
    24     while. So thank you for your patience. Happy
    25     Valentine's Day.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 38 of 186   PageID 1778

                                                                            38

     1                  And I think we're ready to keep going.
     2                  MS. WILLIS: Yes, Your Honor.
     3                  THE COURT: Yes, ma'am.
     4                  MS. WILLIS: We will recall Agent Mark Wray to
     5     the stand for redirect.
     6                  THE COURT: Oh, that's right. I'm sorry. Of
     7     course. Yes, sir, Mr. Wray.
     8                  THE CLERK: Swear him in again?
     9                  THE COURT: Please.
    10                  THE CLERK: If you will raise your right hand
    11     to be sworn.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 39 of 186   PageID 1779

           DIRECT - MARK WRAY                                               39

     1                                 MARK WRAY,
     2     having been first duly sworn, took the witness stand and
     3     testified as follows:
     4                           REDIRECT EXAMINATION
     5     BY MS. WILLIS
     6     Q.     Good morning.
     7     A.     Good morning.
     8     Q.     Yesterday during cross-examination, there were
     9     some, just to get on the same page, there was some
    10     discussion about what Dr. Farmer --
    11                  THE COURT: You don't have a mic on, do you?
    12                  MS. WILLIS: I do not have a mic on.
    13                  (Pause.)
    14                  MS. WILLIS: Is that better? Can everybody
    15     here me better now?
    16                  THE COURT: Yes. Thank you.
    17     BY MS. WILLIS
    18     Q.     Yesterday there was some discussion about
    19     prescriptions that Dr. Farmer admitted to writing when
    20     you went to his office.
    21     A.     Yes, ma'am.
    22     Q.     Just for clarity, what prescriptions did he admit
    23     to writing?
    24     A.     They were connected with the previous witnesses:
    25     Ms. Jennifer Tutor, Tiffanie Tutor, Meagan Tutor, Jody
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 40 of 186   PageID 1780

           DIRECT - MARK WRAY                                               40

     1     Govea.
     2     Q.     And did he not admit to writing prescriptions for
     3     William Winchell? Is that correct?
     4     A.     I don't recall that he ever confirmed that he had
     5     written Mr. Winchell.
     6     Q.     When you were getting files from Dr. Farmer's
     7     office, was he there?
     8     A.     Yes, he was.
     9     Q.     When you were asking for the particular individuals
    10     for whom you were requesting files, was he helping Ms.
    11     Grisham obtain those files?
    12     A.     Yes. Collectively they were doing it, yes.
    13                  MS. WILLIS: May I have the Court's
    14     indulgence?
    15                  THE COURT: Yes, ma'am.
    16                  (Pause.)
    17                  MS. WILLIS: No further questions for this
    18     witness.
    19                  THE COURT: All right. Mr. Wray, you are
    20     excused, sir.
    21                  THE WITNESS: Thank you.
    22                  THE COURT: Thank you.
    23                  (Witness excused.)
    24                  THE COURT: Yes, ma'am.
    25                  MS. WILLIS: The Government calls Lynn Ellis
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 41 of 186   PageID 1781

                                                                            41

     1     to the stand.
     2                  THE CLERK: Ma'am, if you will stand next to
     3     the podium there and raise your right to be sworn,
     4     please.
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 42 of 186   PageID 1782

           DIRECT - LYNN ELLIS                                              42

     1                                 LYNN ELLIS,
     2     having been first duly sworn, took the witness stand and
     3     testified as follows:
     4                  THE COURT: That microphone will slide around
     5     so you can move it. Put it in front of you. There you
     6     go. Even the base will slide over if you would like.
     7                  THE WITNESS: Thank you.
     8                  THE COURT: Yes, ma'am.
     9                             DIRECT EXAMINATION
    10     BY MS. WILLIS:
    11     Q.     Good morning.
    12     A.     Morning.
    13     Q.     Can you state and spell your name for the record?
    14     A.     Lynn Ellis. L-Y-N-N; E-L-L-I-S.
    15     Q.     And where are you from?
    16     A.     I am --
    17                  THE COURT: I'm going to interrupt you.
    18                  Would you slide it over a little better in
    19     front of you so that it will project your voice?
    20                  THE WITNESS: Is that better?
    21                  THE COURT: I think so, yes, ma'am.
    22     BY MS. WILLIS
    23     Q.     And where are you from?
    24     A.     I'm from Adamsville, but I lived in Memphis for
    25     over 30 years.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 43 of 186   PageID 1783

           DIRECT - LYNN ELLIS                                              43

     1     Q.     What do you do?
     2     A.     I'm a pharmacist.
     3     Q.     Where are you a pharmacist?
     4     A.     At The Medicine Shoppe Pharmacy on Knight Arnold.
     5     Q.     Now is that the only Medicine Shoppe in town?
     6     A.     It is now.
     7     Q.     How long has it been the only Medicine Shoppe?
     8     A.     About eight weeks or so.
     9     Q.     And before that, were there two?
    10     A.     Yes.
    11     Q.     And were you affiliated with the other Medicine
    12     Shoppe?
    13     A.     We are independently owned. We're a franchise.
    14     Q.     Who opens The Medicine Shoppe where you work?
    15     A.     My husband and I.
    16     Q.     Who's your husband?
    17     A.     He is Rick Ellis.
    18     Q.     And how long have you and Rick owned The Medicine
    19     Shoppe on Knight Arnold?
    20     A.     It will be 29 years on June 30th.
    21     Q.     Now during the course -- I'll back up.
    22            Are you a pharmacist?
    23     A.     Yes.
    24     Q.     And how many pharmacists work at The Medicine
    25     Shoppe on Knight Arnold?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 44 of 186   PageID 1784

           DIRECT - LYNN ELLIS                                              44

     1     A.     Just two.
     2     Q.     Who's the other pharmacist?
     3     A.     Rick Ellis and myself.
     4     Q.     Now, as part of your duties as a pharmacist, did
     5     you have occasion to fill prescriptions by Dr. -- written
     6     by Dr. Richard Farmer?
     7     A.     Yes.
     8     Q.     About how many of those prescriptions have you
     9     filled?
    10     A.     I have no way of knowing. I've been filling his
    11     prescriptions for years.
    12     Q.     Would you say 5 years? 10 years?
    13     A.     Probably 10.
    14     Q.     And about how many prescriptions would you say you
    15     filled of his in 2019 or 2018? We will say 2018. How
    16     many prescription of his would you fill, like, in a
    17     month?
    18     A.     Three hundred.
    19     Q.     Now do you remember anybody with the last name
    20     "Tutor"?
    21     A.     I didn't really mean 300. That's -- I meant 10 a
    22     week. That's 40. Sorry.
    23     Q.     Okay.
    24     A.     I'm nervous.
    25     Q.     It's okay. So not 300? About --
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 45 of 186   PageID 1785

           DIRECT - LYNN ELLIS                                              45

     1     A.     No.
     2     Q.     -- forty a month.
     3     A.     Ten a week or so, 40, yeah.
     4     Q.     Okay. So about a few hundred a year, like?
     5     A.     Correct.
     6     Q.     So would you say you're familiar with his
     7     prescriptions?
     8     A.     Yes.
     9                   MS. WILLIS: May I approach the witness, Your
    10     Honor?
    11                   THE COURT: You may.
    12                   Have you shown this to counsel?
    13                   MS. WILLIS: It's a binder of prescriptions,
    14     yes. Counsel is familiar with this binder.
    15                   THE COURT: All right.
    16                   MS. WILLIS: I am showing the witness a binder
    17     and taking clips out of it.
    18     BY MS. WILLIS:
    19     Q.     Can you flip through this binder?
    20     A.     (Complies.)
    21     Q.     You don't have to flip through every page. I was
    22     just showing you a few.
    23            So have you flipped through the first few pages of
    24     this binder?
    25     A.     Uh-huh.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 46 of 186   PageID 1786

           DIRECT - LYNN ELLIS                                              46

     1     Q.     What do these appear to be?
     2     A.     They're prescriptions for patients of Dr. Farmer's.
     3     Q.     And is there anything distinctive about the
     4     prescriptions that Dr. Farmer -- that came from Dr.
     5     Farmer's office?
     6     A.     Well, most of the prescriptions we fill for Dr.
     7     Farmer were for patients that were -- had an addiction
     8     issue, that they were trying to become, of course, not
     9     dependent on certain meds. Then there were others that
    10     were outside of what I thought was his normal prescribing
    11     habits.
    12     Q.     Okay. I'm going to back up with my question. Is
    13     there anything about the way the prescriptions look that
    14     is distinctive from Dr. Farmer's office?
    15     A.     I recognize the blue prescription blanks and his
    16     signature.
    17     Q.     Now, did you have occasion to fill prescriptions by
    18     anybody by the last name "Tutor"?
    19     A.     Yes.
    20     Q.     And how do you recall that?
    21     A.     I recall them because their prescription were
    22     unusual from the normal prescriptions that I saw from Dr.
    23     Farmer.
    24     Q.     And why do you say they were unusual?
    25     A.     They're medications that were written or different
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 47 of 186   PageID 1787

           DIRECT - LYNN ELLIS                                              47

     1     than what I was used to seeing. They were narcotic
     2     prescriptions. I was not used to seeing him write those.
     3     Q.     What kind of prescriptions were you used to seeing
     4     Dr. Farmer write?
     5     A.     Mostly for -- do you want me to name the
     6     medications or the type? Suboxone, it's a medication to
     7     help people become hopefully less addicted to narcotics.
     8     Q.     So, in addition to Suboxone, were there any other
     9     medications that you usually saw from Dr. Farmer's
    10     office?
    11     A.     Sometimes antianxiety medication, sometimes
    12     antidepressant.
    13     Q.     And just for the jury, because they're not
    14     pharmacists, can you give us examples of what those are?
    15     A.     Alprazolam would be an antianxiety medication.
    16     Paroxetine or Citalopram would be antidepressant
    17     medication.
    18     Q.     So what stood out about the prescriptions to the
    19     Tutor prescriptions?
    20     A.     Just the fact that they were narcotics and I was
    21     not used to seeing Dr. Farmer write those prescriptions.
    22     Q.     At any point did you call the office?
    23     A.     Yes.
    24     Q.     And why did you call the office?
    25     A.     I called the office to verify that he had actually
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 48 of 186   PageID 1788

           DIRECT - LYNN ELLIS                                              48

     1     written the prescriptions.
     2     Q.     And what happened when you called the office to
     3     verify that he had actually written the Tutor
     4     prescriptions?
     5     A.     I would speak to his office assistant, and then she
     6     would either put me on hold or call me back to verify
     7     these prescriptions.
     8     Q.     So when you -- so for the narcotic prescriptions,
     9     had you verified that Dr. Farmer wrote them?
    10     A.     I was told that he had written them.
    11     Q.     And did you call his office more than once?
    12     A.     Yes.
    13     Q.     Was there anything notable about the timing of when
    14     many of the prescriptions were filled in relation to the
    15     Tutor prescriptions?
    16     A.     Oftentimes they would be on Saturdays.
    17     Q.     And what, if anything, was notable about that?
    18     A.     Well, the notable thing is I believe he had
    19     shortened the office hours on Saturday; and also his
    20     office assistant was not usually present on those
    21     Saturdays.
    22                   MS. STERLING: Objection. Lack of personal
    23     knowledge.
    24     BY MS. WILLIS:
    25     Q.     How do you -- why do you think that she was not
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 49 of 186   PageID 1789

           DIRECT - LYNN ELLIS                                              49

     1     present?
     2     A.     Mainly because we had spoken on the phone and she
     3     had told me she didn't work on Saturdays. Also when I
     4     would call the office, I usually would not get an answer
     5     because I don't believe anyone else would answer the
     6     phone.
     7     Q.     Are you familiar with somebody with the last name
     8     "Govea"?
     9     A.     Yes.
    10     Q.     And how are you familiar with that person?
    11     A.     I'm familiar with her receiving prescriptions
    12     written by Dr. Farmer for her.
    13     Q.     And was there anything notable about her
    14     prescriptions to you?
    15     A.     They were for narcotics.
    16     Q.     And did you verify any of her prescriptions?
    17     A.     Yes.
    18     Q.     Now at some point did you call Dr. Farmer's office
    19     about a prescription that The Medicine Shoppe filled for
    20     an individual by the name of William Winchell?
    21     A.     Yes.
    22     Q.     What happened when you did that?
    23     A.     Well, I called to verify the prescription was
    24     written; and one of the reasons that I called just, other
    25     than the fact that it was a narcotic, was because I
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 50 of 186   PageID 1790

           DIRECT - LYNN ELLIS                                              50

     1     didn't think the signature looked correct.
     2     Q.     So for the Tutor prescription and the Govea
     3     prescription that you filled, did you think that those
     4     signatures looked correct?
     5     A.     At the time.
     6     Q.     And for the Winchell prescription, did you think
     7     that that signature looked correct?
     8     A.     At the time but then later I thought -- I went back
     9     and started comparing the prescription to other ones that
    10     I had and I thought the signature looked different.
    11     Q.     So when you called the office about that Winchell
    12     prescription?
    13     A.     I was told that he did not write that prescription.
    14     Q.     And were you directed --
    15     A.     That Dr. Farmer did not write that prescription.
    16     Q.     And was there any discussion about calling the
    17     police?
    18     A.     Yes, I asked them if they wanted to handle that
    19     themselves or if they wanted me to call.
    20     Q.     Had you ever expressed concern about any of these
    21     prescriptions to Dr. Farmer's office before?
    22     A.     We have had several discussions about the
    23     appropriateness of writing these medications.
    24     Q.     And what were those? Can you tell us about those
    25     discussions?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 51 of 186   PageID 1791

           CROSS - LYNN ELLIS                                               51

     1     A.     Well, I just felt like I wasn't used to seeing him
     2     write that, that these medications are very addictive,
     3     and seemed like we were going in the opposite direction
     4     of what we were used to doing with that office.
     5                  MS. WILLIS: May I have the Court's
     6     indulgence?
     7                  THE COURT: Yes, ma'am.
     8     BY MS. WILLIS
     9     Q.     Do you recall the timeframe that you started
    10     noticing the narcotic prescriptions?
    11     A.     Sometime in 2018.
    12                  MS. WILLIS: No further questions. Thank you.
    13                  THE COURT: Cross-examination.
    14                             CROSS-EXAMINATION
    15     BY MS. STERLING:
    16     Q.     Good morning, Dr Ellis. My name is Amy Sterling.
    17     I'm going to ask you just a few questions about your
    18     testimony.
    19     A.     Sure.
    20     Q.     Now you testified you thought it was abnormal for
    21     Dr. Farmer to be writing the narcotic prescriptions,
    22     right?
    23     A.     Correct.
    24     Q.     And I believe you were saying that's because of
    25     addiction patients. A narcotic would not be a typical
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 52 of 186   PageID 1792

           CROSS - LYNN ELLIS                                               52

     1     prescription you would write for addiction patients,
     2     correct?
     3     A.     Not typically.
     4     Q.     You didn't have any knowledge, did you, of whether
     5     the Tutors were addiction patients of Dr. Farmer's, did
     6     you?
     7     A.     I have no knowledge of that.
     8     Q.     You do know that not only does he treat addiction
     9     patients but he also has a different set of patients that
    10     are there for psychotherapy, depression, anxiety, and so
    11     forth?
    12     A.     Correct.
    13     Q.     You said at the time you thought that Meagan Tutor
    14     and Jody Govea had -- or that Dr. Farmer had signed those
    15     prescriptions, correct?
    16     A.     Yes, yes.
    17     Q.     And you called -- but you still called to verify,
    18     correct?
    19     A.     Yes, I did.
    20     Q.     And that was because of the type of drug that was
    21     prescribed?
    22     A.     Yes.
    23     Q.     Did you verify all of the Tutors' prescriptions
    24     that were presented?
    25     A.     Not all of them.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 53 of 186   PageID 1793

           CROSS - LYNN ELLIS                                               53

     1     Q.     Did you verify all of Jody Govea's prescriptions
     2     that were presented?
     3     A.     No.
     4     Q.     Do you know how many of -- let's use Jody Govea --
     5     how many of her prescriptions that you verified?
     6     A.     I don't really know how many. I just know that I
     7     probably called a couple of times on each patient.
     8     Q.     Do you keep a record of when you call to verify a
     9     prescription?
    10     A.     Sometimes I do. Sometimes I notate it on the
    11     prescription, and sometimes I don't.
    12     Q.     If you cannot reach a doctor's office when you call
    13     to verify, like you were saying on a Saturday, what would
    14     you typically do?
    15     A.     I called on Monday.
    16     Q.     So would you fill it before?
    17     A.     I usually fill --
    18     Q.     -- Monday and just follow up?
    19     A.     Uh-huh.
    20     Q.     And you talked about Dr. Farmer's office hours and
    21     that you thought his hours were different on a Saturday,
    22     correct?
    23     A.     Uh-huh.
    24     Q.     But you are not aware of how he conducted his
    25     patient visits, correct?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 54 of 186   PageID 1794

           CROSS - LYNN ELLIS                                               54

     1     A.     No, no.
     2     Q.     You're not aware of whether or not he typically
     3     could see patients on the weekends if he needed to,
     4     correct?
     5     A.     Well, I just assumed he did, because I received
     6     prescriptions dated on Saturdays.
     7     Q.     So you're not aware of any reason why he could
     8     not --
     9     A.     Oh, no.
    10     Q.     -- treat a patient on a Saturday, correct?
    11     A.     No, not at all.
    12                  MS. STERLING: No further questions.
    13                  THE COURT: All right. Redirect?
    14                  MS. WILLIS: No redirect, Your Honor.
    15                  THE COURT: All right. Thank you very much.
    16     You're excused.
    17                  (Witness excused.)
    18                  MS. WILLIS: Your Honor, Government has a
    19     stipulation to read.
    20                  THE COURT: All right.
    21                  MS. WILLIS: The parties in this case hereby
    22     stipulate to the following facts in evidence:
    23                  At all relevant times, Richard Farmer, M.D.,
    24     was a Doctor of Psychiatry licensed by the state
    25     Tennessee. Farmer maintained a drug enforcement
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 55 of 186   PageID 1795

                                                                            55

     1     registration or DEA number. The Controlled Substances
     2     Act, or CSA, govern the manufacture, distribution, and
     3     dispensing of controlled substances in the United States.
     4                  Under the CSA, the United States Drug
     5     Enforcement Administration, or the DEA, regulated certain
     6     pharmaceutical drugs designated as controlled substances
     7     because of their potential for abuse or dependence, their
     8     accepted medical use, and their accepted safety for use
     9     under medical supervision.
    10                  The DEA issued registration numbers to
    11     qualifying practitioners, including physicians, which
    12     permitted those practitioners to dispense Schedule II,
    13     III, IV, and V controlled substances consistent with the
    14     terms of that registration.
    15                  Oxycodone is a Schedule II controlled
    16     substance. Alprazolam and Clonazepam are Schedule IV
    17     controlled substances. The Code of Federal Regulations
    18     governs the issuance of prescriptions and provided, among
    19     other things, that a prescription for controlled
    20     substance must be issued for a legitimate medical purpose
    21     by an individual practitioner acting in the usual course
    22     of his professional practice.
    23                  The Code of Federal Regulations further
    24     directed that an order purporting to be a prescription
    25     issued not in the usual course of professional treatment
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 56 of 186   PageID 1796

                                                                            56

     1     is not a prescription within the meaning and intent of
     2     the CSA; and the person knowingly filling such a
     3     purported prescription, as well as the person issuing it,
     4     shall be subject to the penalties provided for violations
     5     of the provisions of law related to controlled
     6     substances.
     7                  Tennessee's Controlled Substance Monitoring
     8     Database, or the CSMD, monitors the dispensing of
     9     Schedule II, III, IV, and V controlled substances in
    10     Tennessee. Generally, dispensers or pharmacists are
    11     required to upload all controlled substance prescriptions
    12     they fill daily or by the end of the next business day to
    13     be included in the CSMD database.
    14                  For each controlled substance prescription
    15     filled in the State of Tennessee, the CSMD includes the
    16     patient's name, the particular controlled substance and
    17     dosage dispensed, the quantity dispensed, the number of
    18     days supplied, the prescribing physician's name, the date
    19     the prescription was issued, the dispensing pharmacy's
    20     name, the type of payment, and the date the controlled
    21     substances were dispensed.
    22                  Exhibit 18 through 22 are reports of
    23     information contained in the CSMD database.
    24                  And the Government would offer these exhibits
    25     as 18 through 22 to be admitted.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 57 of 186   PageID 1797

                                                                            57

     1                  THE CLERK: Do you want to mark the
     2     stipulation as an exhibit?
     3                  THE COURT: The stipulation itself will be
     4     marked as an exhibit. So the numbers may be a little
     5     different.
     6                  MS. WILLIS: Okay.
     7                  THE CLERK: 18 will be the stipulation.
     8                  MS. WILLIS: So these would be 19 through 23.
     9                  MR. MITCHELL: Can we do the stipulation after
    10     the numbed exhibits?
    11                  THE COURT: Why?
    12                  MS. WILLIS: Because we numbered it in the
    13     stipulation.
    14                  MR. MITCHELL: Sidebar?
    15                  THE COURT: All right. So the stipulation
    16     will follow the -- ladies and gentlemen, we're trying to
    17     be efficient here and so the lawyers got together and
    18     numbered these in advance. We don't want to mess that up
    19     right now. So we're going to go along with that. The
    20     stipulation that applies to these will be numbered after
    21     them.
    22                  MS. WILLIS: While those are being marked, can
    23     I continue?
    24                  THE COURT: Yes.
    25                  MS. WILLIS: The Mississippi Prescription
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 58 of 186   PageID 1798

                                                                            58

     1     Monitoring Program, or MSPMP, is an electronic tracking
     2     program managed by the Mississippi Board of Pharmacy.
     3     The MSPMP is an online service available 24/7 that
     4     provides patients' controlled substance drug profile, as
     5     well as prescriber and dispenser information, for
     6     controlled substances dispensed in Mississippi.
     7                  Pharmacists are required to report
     8     prescription information to MSPMP every 24 hours or next
     9     business day of the date the drug was dispensed.
    10                  Exhibits 23 through 26 are reports of
    11     information --
    12                  THE COURT: All right. Hold on for just a
    13     second. I want to double-check and make sure these are
    14     done correctly.
    15                  THE CLERK: I got 18, 19, 20, 21, and 22.
    16                  Is that correct?
    17                  (Said items were marked as Exhibits 18-22).
    18                  MS. STERLING: Your Honor, is it okay if I --
    19                  THE COURT: Please.
    20                  (Pause.)
    21                  THE COURT: You may continue.
    22                  MS. WILLIS: The Government offers Exhibits 23
    23     through 26 for admission.
    24                  THE COURT: And this is from the Mississippi
    25     database?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 59 of 186   PageID 1799

                                                                            59

     1                  MS. WILLIS: The Mississippi PMP.
     2                  (Said items were marked as Exhibit 23-26).
     3                  THE COURT: For the record, those are
     4     admitted.
     5                  MS. WILLIS: Thank you, Your Honor.
     6                  Exhibits 27 through 30 are prescriptions for
     7     named patients that were seized from various pharmacies
     8     and are authentic business records admissible at trial.
     9                  (Said items were marked as Exhibit 27-30).
    10                  THE CLERK: So they are collective, Judge, but
    11     they are in separate -- so how many have you got there?
    12                  (Pause.)
    13                  MS. WILLIS: There are 41 for Jody Govea.
    14                  THE CLERK: Let me write this down.
    15                  THE COURT: All right.
    16                  MS. WILLIS: Then I just have one more to
    17     read.
    18                  THE COURT: Why don't you read the
    19     stipulation? Then we're going to sort out this, and the
    20     jury doesn't have the watch us --
    21                  MS. WILLIS: Sorry.
    22                  THE COURT: -- make sausage this morning.
    23                  MS. WILLIS: Exhibit 31 and 32 is a copy of
    24     prescriptions for a named patient that was provided by
    25     Walgreens Pharmacy and is an authentic business record
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 60 of 186   PageID 1800

                                                                            60

     1     admissible at trial.
     2                  And that is -- and it's signed by all the
     3     parties.
     4                  THE COURT: All right. So, Ms. Willis, what
     5     is the last numbered exhibit that you are admitting
     6     through stipulation?
     7                  MS. WILLIS: 32 and the stipulation itself
     8     would be 33.
     9                  THE COURT: Okay. So would it make sense to
    10     take a five-minute break, get all these marked and
    11     situated, so that we can explain what just happened to
    12     the jury?
    13                  MS. WILLIS: Yes, Your Honor.
    14                  THE COURT: Ladies and gentlemen, you're
    15     welcome to stay; but I think it would make more sense if
    16     we took a break. You guys can get a drink or walk down
    17     the hall. We'll get this sorted out, and then we'll
    18     resume. Okay?
    19                  (The following occurred outside the presence
    20                  of the jury:)
    21                  MS. WILLIS: The Government is about -- we're
    22     just resting. One thing about the stipulation, can we --
    23     one thing about the stipulation --
    24                  THE COURT: Do you want it on the record?
    25                  MS. WILLIS: I mean, we're just resting and I
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 61 of 186   PageID 1801

                                                                            61

     1     guess we will go into --
     2                  MR. MITCHELL: Do you want to do a motion for
     3     judgment of acquittal? Is that what you're asking?
     4                  THE COURT: Well, it sounds like that's what
     5     would come next. We could bring them back for two
     6     seconds and then send them right back out or we could
     7     take that up over here. I would rather have them outside
     8     and deal with it. So why don't we just go ahead and
     9     bring them back in? And I'm going to tell them when they
    10     get here, "Don't worry. You're not going to be here
    11     long."
    12                  Ms. Willis, can you just explain, when the
    13     jurors come back, go through the exhibits one more time,
    14     what's what?
    15                  MS. WILLIS: Yes.
    16                  THE COURT: Could you -- yes, through the
    17     stipulation.
    18                  MS. WILLIS: For the jury.
    19                  THE COURT: Yes.
    20                  MS. WILLIS: Okay.
    21                  THE COURT: When they get in here, I would
    22     like for you to just kind of go, these are the Tennessee
    23     ones; the Mississippi ones are those; the actual
    24     prescriptions are these, something like that.
    25                  MS. WILLIS: I can do that when they come out.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 62 of 186   PageID 1802

                                                                            62

     1     I'll do it.
     2                  (The following occurred in the presence of the
     3                  jury:)
     4                  THE COURT: Ladies and gentlemen, don't get
     5     too terribly comfortable because I anticipate we're going
     6     to take another break very soon and part of this little
     7     scenario that we're going through is the reality that
     8     trial lawyers know about and it's the idea of hurry up
     9     and wait. We gear up for certain things and then we have
    10     to wait a minute and I think that's going to happen with
    11     you in just a minute. So bear with us. Trust that we're
    12     working out here. I don't want to tie you up over things
    13     that are not appropriate for you to hear.
    14                  So now, Ms. Willis, we have just gone through
    15     the stipulation and we've introduced a number of exhibits
    16     and I would like for you, if you would, to recount --
    17                  MS. WILLIS: Yes, sir.
    18                  So, Your Honor, a note from the jurors. It's
    19     not working now.
    20                  THE COURT: Is it on Channel 2?
    21                  JUROR: It is on "2." It was working earlier.
    22     I don't know what happened.
    23                  THE COURT: These batteries, you know, they go
    24     down pretty fast.
    25                  Okay. Can you hear now? Can you hear me now?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 63 of 186   PageID 1803

                                                                            63

     1                  JUROR: I can't.
     2                  THE COURT: Does the switch work?
     3                  JUROR: It's on "2."
     4                  THE COURT: Is it on?
     5                  JUROR: It is.
     6                  THE COURT: Okay. You can't hear?
     7                  THE CLERK: The system is not on.
     8                  THE COURT: Here we go. How about that?
     9                  JUROR: Okay.
    10                  THE COURT: We were hitting the wrong switch.
    11     All right.
    12                  Now, we will -- what I'm going to do is ask
    13     Ms. Willis to go back through those exhibits one more
    14     time and make sure that we all know which exhibits, what
    15     the exhibits are.
    16                  Yes, ma'am.
    17                  MS. WILLIS: So Exhibits 18 through 22 are the
    18     CSMD from Tennessee, and I'm just going to put them on
    19     the first page on the Elmo so that you kind of see what
    20     they look like.
    21                  So this is the CSMD which is the Controlled
    22     Substance Monitoring Database data for Tiffanie Tutor,
    23     and it's a number of pages. It's five pages.
    24                  THE COURT: Okay.
    25                  MS. WILLIS: Number 19 is the CSMD for Meagan
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 64 of 186   PageID 1804

                                                                            64

     1     Tutor, and this is the Tennessee prescription data for
     2     her. This exhibit is three pages.
     3                  Exhibit 20 is the CSMD for Jennifer Tutor, and
     4     it is five pages.
     5                  And Number 21 is the CSMD. Again, that's the
     6     Tennessee prescription data for Jody Govea; and that is
     7     three pages.
     8                  Exhibit 22 is 322 pages and this exhibit is
     9     the CSMD data for Dr. Farmer from a period of 2017 to
    10     2019 and the patient names have been redacted except for
    11     the patient that you have heard about during the course
    12     of this trial.
    13                  THE COURT: These documents are printed front
    14     and back; is that right?
    15                  MS. WILLIS: That is correct, Your Honor.
    16                  Well, the 322-page document is front and back.
    17     The shorter documents are just front.
    18                  THE COURT: Thank you.
    19                  MS. WILLIS: Exhibit 23 is the Mississippi PMP
    20     data from Meagan Tutor and it is printed just on the
    21     front and it is five pages. So the first page looks like
    22     this, and then the subsequent pages contain data.
    23                  24 is the Mississippi PMP data for Jennifer
    24     Tutor and then the Mississippi data, the names are
    25     redacted except for the first and last initial, but this
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 65 of 186   PageID 1805

                                                                            65

     1     is Jennifer Tutor's data. It's printed one-sided, and
     2     the exhibit is four pages.
     3                  Exhibit 25 is Mississippi PMP data for Jody
     4     Govea. Like the others, it is printed one-sided with the
     5     date after the first page; and it is also four pages.
     6                  And then, finally, Exhibit 26 is the
     7     Mississippi PMP data for Dr. Farmer, so for all of Dr.
     8     Farmer's prescriptions filled in Mississippi from
     9     January, 2017, to December of 2018. The patients that
    10     were not at issue in this trial have been redacted. This
    11     is a front/back exhibit, and it is 75 pages.
    12                  So those are the data exhibits.
    13                  Exhibits 27 through 30 are prescriptions and
    14     they're in a notebook divided by -- I'm showing you -- a
    15     notebook divided by patient.
    16                  So Exhibit 27 are prescriptions written to
    17     Jody Govea. Exhibit 28 is prescriptions for Jennifer
    18     Tutor. And just to back up. I'm sorry. For Exhibit 27,
    19     there are 41 prescriptions in the notebook. For Exhibit
    20     28, there are 26 prescriptions in the notebook; and
    21     there's is a number at the bottom corner of every sleeve
    22     of the page.
    23                  For Exhibit 30, these are prescription in the
    24     name --
    25                  THE COURT: Hang on. What about 29?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 66 of 186   PageID 1806

                                                                            66

     1                  MS. WILLIS: I'm sorry. I meant 29. I'm
     2     looking at 29, and I misspoke.
     3                  So Exhibit 29, these are prescriptions in the
     4     name of Meagan Tutor. These are numbered. It's Exhibit
     5     29, but there are 24 prescriptions in the notebook.
     6                  Then Exhibit 30 are prescriptions in the name
     7     of William Winchell. There are 12 of these.
     8                  And then, finally, Exhibits 31 and 32 are
     9     copies of prescriptions for Tiffanie Tutor from the
    10     Walgreens.
    11                  And then Exhibit 33 is the stipulation that I
    12     read to you out loud.
    13                  THE COURT: Each of those exhibits is admitted
    14     into evidence.
    15                  (Said items were marked as Exhibits 31-33).
    16                  THE COURT: Thank you, Ms. Willis.
    17                  MS. WILLIS: Thank you.
    18                  THE COURT: Does the Government have any
    19     additional proof to put on?
    20                  MS. WILLIS: No, Your Honor. The Government
    21     rests.
    22                  THE COURT: Now we're at that "hurry up and
    23     wait" spot. Ladies and gentlemen, we're going to take a
    24     break probably about 10 to 15 minutes. Okay. We'll come
    25     back and see where we are.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 67 of 186   PageID 1807

                                                                            67

     1                  (The following occurred outside the presence
     2                  of the jury:)
     3                  THE COURT: Mr. Mitchell.
     4                  MR. MITCHELL: Yes, Your Honor. We make a
     5     motion for judgment of acquittal that the Government
     6     has -- that their evidence is insufficient to sustain a
     7     conviction in this matter. They have failed to sustain
     8     their burden specifically with regards to the intent of
     9     knowingly or intentionally prescribing oxycodone,
    10     Clonazepam or Alprazolam not for legitimate medical
    11     purpose outside the usual scope of a professional
    12     practice.
    13                  I think it was established that all these
    14     individuals had some type of medical condition, pain,
    15     depression, scoliosis, endometriosis, that they had these
    16     issues, and that Dr. Farmer, he prescribed these,
    17     prescribed them in the normal course of his medical
    18     practice for a legitimate medical purpose.
    19                  Obviously, Dr. Farmer was identified in court.
    20     However, the date of the offense, there was a range of
    21     dates on most of the individual indictments, except for
    22     Tiffanie Tutor. There are allegations by the Government
    23     and the witnesses of wrongdoing. However, they never
    24     establish a date. Like, for example, Tiffanie Tutor
    25     never said on July 10th, 2016, or July 11th, 2016, that
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 68 of 186   PageID 1808

                                                                            68

     1     those scripts were written for -- in exchange for sexual
     2     favors or anything like that; the same with Meagan Tutor
     3     and Jennifer Tutor.
     4                  Certainly I think the Government will rely on
     5     the script dates and the CSMD but there was no proof
     6     tying together the alleged wrongdoing by Dr. Farmer
     7     acting outside the scope of his medical practice for an
     8     illegitimate purpose with the specific dates or
     9     specific -- in that specific actions in that date range
    10     is what I'm trying to say.
    11                  I would say that the venue is correct, but,
    12     again, relying on the argument that he saw a patient for
    13     a -- the patient presented with a legitimate medical
    14     reason, a legitimate medical issue, and he prescribed a
    15     controlled substance to them is acting within the usual
    16     scope of his medical practice for a legitimate medical
    17     purpose. And the Government failed to meet each element
    18     of the crime.
    19                  THE COURT: All right. Ms. Willis, do you
    20     want to be heard?
    21                  MS. WILLIS: Viewing the evidence in the light
    22     most favorable to the Government, a reasonable juror
    23     could conclude that the Government has proven Counts 1
    24     through 9 in the indictment with the evidence that was
    25     presented in its case in chief. I can go one by one
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 69 of 186   PageID 1809

                                                                            69

     1     through each if the Court would like for me to, or I can
     2     just address the particular issues that --
     3                  THE COURT: Please.
     4                  MS. WILLIS: -- Mr. Mitchell raised.
     5                  Mr. Mitchell raised that Tiffanie Tutor has
     6     one date and a date range. Tiffanie Tutor acknowledged
     7     that she got Clonazepam and oxy -- well, it's two days --
     8     Clonazepam and Oxycodone from Dr. Farmer. Both of those
     9     prescriptions have been issued into evidence, and they
    10     are reflected in the CSMD.
    11                  Furthermore, Tiffanie Tutor testified that she
    12     was never a patient of Dr. Farmer's; and we know that she
    13     never had a patient file. Given the substances that were
    14     prescribed including Oxycodone, which is a Schedule II
    15     controlled substance for pain, and also that the
    16     combinations were written, so the Clonazepam on July
    17     10th, 2016, and the Oxy on July 11, 2016. That would
    18     also be a combination which was not documented. There
    19     are a number of factors for Tiffanie Tutor that would
    20     show that these prescriptions are outside the usual scope
    21     of professional practice and not for a legitimate medical
    22     purpose.
    23                  The defendant also raised that there are date
    24     ranges in the indictment for each of the patients. The
    25     Government would submit for each of the days in the --
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 70 of 186   PageID 1810

                                                                            70

     1     each of the ranges in the indictment, none of these
     2     individuals were -- well, I'll take them one by one.
     3                  Jody Govea testified that she was never a
     4     patient of Dr. Farmer; and there are prescriptions, both
     5     in hard copy and in CSMD, that were submitted in the date
     6     ranges for Jody Govea.
     7                  I've already addressed Tiffanie Tutor.
     8                  For Jennifer Tutor, the evidence shows that
     9     she was not a legitimate patient of Dr. Farmer's after
    10     2014. The date range in the indictment starts in January
    11     9th, 2017. So that range was proven by the evidence
    12     including the CSMD data, her testimony, and the actual
    13     prescriptions.
    14                  William Winchell was also not a patient of Dr.
    15     Farmer's.
    16                  And the Government would submit that for
    17     Meagan Tutor, there are prescriptions in Meagan Tutor's
    18     name for the date range. A couple of things: Meagan
    19     Tutor indicated that Dr. Farmer or that there were
    20     prescriptions provided in her name before she ever saw
    21     him. So that could not have been in the usual scope of
    22     professional practice or for a legitimate medical
    23     purpose.
    24                  The Government would submit, even based on her
    25     account of the times that she did see Dr. Farmer, this
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 71 of 186   PageID 1811

                                                                            71

     1     would be outside the scope and not for a legitimate
     2     medical purpose given the times that she met with him,
     3     which would be after hours, and that's how it started off
     4     from the beginning and given that he was writing her pain
     5     pills for endometriosis and all kinds of other things.
     6                  So based on this evidence, the Government
     7     submits that it has met its burden at this stage.
     8                  THE COURT: Anything else, Mr. Mitchell?
     9                  MR. MITCHELL: No, Your Honor.
    10                  THE COURT: The hill that you're trying to
    11     climb, Mr. Mitchell, is steep and it's steep for
    12     everybody in your position, because at this point the
    13     jury has heard evidence and you're asking the Court to
    14     take the case away from them. So the law makes the hill
    15     steep.
    16                  And so what the law does is it asks the Court
    17     to consider the evidence in the light most favorable to
    18     the Government; and when I do that, even though there may
    19     be arguments that the defense can make and certainly has
    20     gotten testimony that is consistent with their theory and
    21     they can make those arguments to the jury, the jury will
    22     weigh those two arguments and decide which one is more
    23     convincing. The Court does not do that. The Court takes
    24     the evidence in the light most favorable to the
    25     Government.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 72 of 186   PageID 1812

                                                                            72

     1                  And when I do that, we've got they've put
     2     forth an expert witness who's helped guide us as to what
     3     the scope of the professional practice is and what
     4     legitimate medical purposes are. We've had a number of
     5     witnesses who've come in and talked about the exchange
     6     that Dr. Farmer worked out with them, that in some cases
     7     it was sexual favors. In others, it was for cleaning the
     8     office and various other things.
     9                  Not only did the expert testify that in his
    10     opinion it was outside the course of professional
    11     practice from a commonsense standpoint, it was not the
    12     sort of encounter between doctor and patient that would
    13     stand up in the face of a standard like usual course of
    14     professional practice for a legitimate medical purpose.
    15     There were no examinations. In some cases these
    16     witnesses were not even patients of Dr. Farmer, and yet
    17     they received these prescriptions.
    18                  Setting aside the issue of Dr. Farmer being a
    19     psychiatrist and the illnesses or the injuries or the
    20     pain that they were suffering would have been better
    21     treated by either a pain management doctor or an
    22     orthopedic doctor or some other specialty but not a
    23     psychiatrist, that would be evidence that it was outside
    24     the course of professional practice and for a legitimate
    25     medical purpose.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 73 of 186   PageID 1813

                                                                            73

     1                  So when the Court takes the evidence in the
     2     light most favorable to the Government, the Court finds
     3     that a reasonable jury could determine that Dr. Farmer is
     4     guilty of each count in the indictment. I'm not
     5     forecasting that that is going to happen. The defense
     6     can make its case. But at this point in the process the
     7     Court denies your motion.
     8                  MR. MITCHELL: Thank you, Your Honor.
     9                  THE COURT: All right. So we are on break.
    10     Why don't those of us in here come back at 11:15? And
    11     we'll get started with the defense proof. Okay.
    12                  (Recess.)
    13                  THE COURT: Are we ready to proceed?
    14                  MR. MITCHELL: Judge, I might have one slight
    15     issue. I think we can work through it.
    16                  THE COURT: Okay.
    17                  MR. MITCHELL: I know your eye's hurt. I
    18     don't know if I'm going to answer this extraction report
    19     from our forensics expert or not. If we do enter it, I
    20     want to redact a column. I don't know if we can enter it
    21     and not publish it to the jury and then during a break
    22     redact it?
    23                  THE COURT: What is the column you want to
    24     redact?
    25                  MR. MITCHELL: There are some text messages to
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 74 of 186   PageID 1814

                                                                            74

     1     Dr. Farmer from friends, family, patients.
     2                  THE COURT: Let me ask this, are they from any
     3     of the witnesses --
     4                  MR. MITCHELL: No, they are not from any of
     5     the witnesses, but I don't want to open door for any type
     6     of rebuttal proof from the government.
     7                  THE COURT: I mean that's up to you, but what
     8     does the government say about redacting the column?
     9                  MR. MITCHELL: It's the extraction report that
    10     has some text messages, and the text messages are from
    11     family, friends, possibly patients.
    12                  THE COURT: That are not evidence, that are
    13     not witnesses in this case?
    14                  MS. WILLIS: We don't care if you redact that.
    15     I don't -- we wouldn't put it in just because you
    16     redacted it, is that what you are trying to say?
    17                  MR. MITCHELL: Not, what I'm trying to say is
    18     if you are okay with us going ahead and entering it, if
    19     we decided to enter it, go ahead and entering it, not
    20     publishing it to the jury and during a break redacting
    21     it.
    22                  MS. WILLIS: I have no problem with that.
    23                  THE COURT: I'm not practicing law for you,
    24     but one way to deal with this might be to put a piece of
    25     paper over that column when you do publish it, go ahead
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 75 of 186   PageID 1815

                                                                            75

     1     and publish it to the jury, and then say that this, there
     2     is a portion of this that will be redacted.
     3                  MR. MITCHELL: Okay.
     4                  THE COURT: Later.
     5                  MR. MITCHELL: All right.
     6                  THE COURT: That's just a thought. And tape
     7     works wonders.
     8                  Anything else?
     9                  MR. MITCHELL: I don't believe so.
    10                  THE COURT: Okay. One thing I failed to
    11     mention when I ruled on your motion, Mr. Mitchell, and
    12     that is that these exhibits that the Government offered
    13     and introduced late with the stipulations, they
    14     corroborate the testimony that I alluded to from all
    15     these patients and former patients or non-patients and
    16     fit with the dates in the indictment. And so that's also
    17     part of my ruling.
    18                  MR. MITCHELL: Thank you, Your Honor.
    19                  THE COURT: Okay. I think we're ready for the
    20     jury.
    21                  Are you the witness?
    22                  THE WITNESS: Yes, sir.
    23                  THE COURT: Why don't you stand right there.
    24     Just come on through the gate and just stand right there.
    25     You can put your coat down, if you want. Just stand
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 76 of 186   PageID 1816

                                                                            76

     1     right there, if you would.
     2                  (The following occurred in the presence of the
     3                  jury:)
     4                  THE COURT: Ladies and gentlemen of the jury,
     5     we're ready to continue with the trial.
     6                  Mr. Mitchell, Ms. Sterling, do you have a
     7     witness you wish to call?
     8                  MR. MITCHELL: Yes, Your Honor, we would call
     9     Ashley Rothstein.
    10                  THE COURT: Ms. Rothstein.
    11                  THE CLERK: Come forward a little bit and
    12     raise your right hand to be sworn.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 77 of 186   PageID 1817

           DIRECT - ASHLEY ROTHSTEIN                                        77

     1                             ASHLEY ROTHSTEIN,
     2     having been first duly sworn, took the witness stand and
     3     testified as follows:
     4                             DIRECT EXAMINATION
     5     BY MR. MITCHELL
     6     Q.     Ms. Rothstein, it's Ashley, correct?
     7     A.     Correct.
     8     Q.     A-S-H-L-E-Y?
     9     A.     Correct.
    10     Q.     R-O-T-H-S-T-E-I-N?
    11     A.     Correct.
    12     Q.     Have you ever testified in a court of law before?
    13     A.     No, sir.
    14     Q.     You are a little nervous?
    15     A.     Yes.
    16     Q.     That's okay. Do you know Dr. Farmer?
    17     A.     I do.
    18     Q.     And what is your relationship with Dr. Farmer?
    19     A.     He was my psychiatrist.
    20     Q.     Okay. And how long has he been your psychiatrist?
    21     A.     For about 10 years.
    22     Q.     Is it fair to say that you started seeing Dr.
    23     Farmer possibly back in 2009, 2010?
    24     A.     Yes.
    25     Q.     How often would you see Dr. Farmer?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 78 of 186   PageID 1818

           DIRECT - ASHLEY ROTHSTEIN                                        78

     1     A.      Once a month for my appointment.
     2     Q.      And when would you see Dr. Farmer?
     3     A.      Since I'm an elementary school teacher, he would
     4     accommodate me on Saturdays. So usually my appointments
     5     would be on Saturdays.
     6                  MR. GRIFFIN: Your Honor, I'm going to object.
     7     Can we have a side bar as relates to this testimony?
     8                  THE COURT: Yes, sir.
     9                  (The following occurred at the bench:)
    10                  MR. GRIFFIN: First of all, we do not know who
    11     this witness is, but is she just a patient that is that's
    12     going to testify as to the professionalism of Dr. Farmer
    13     or his, you know, reputation as -- I didn't want to do
    14     that front of the jury.
    15                  MR. MITCHELL: I asked Katie Grisham about
    16     three potential patients that Katie Grisham had to
    17     FaceTime on the weekend to walk Dr. Farmer through the
    18     prescription program, and I believe she's going to
    19     testify to that.
    20                  MS. STERLING: We don't expect her to testify
    21     as to his character in the community or anything like
    22     that.
    23                  MR. MITCHELL: No character or anything like
    24     that.
    25                  THE COURT: But, A, it shows that he saw
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 79 of 186   PageID 1819

           DIRECT - ASHLEY ROTHSTEIN                                        79

     1     patients on the weekends, which the Government's theory
     2     has been that a lot of these interactions happened on the
     3     weekend, so I think there is relevance there. Number 2,
     4     assuming she does testify that he had trouble working the
     5     computer I think that would also be relevant to the
     6     defense. Now, it sounds like they are not going to get
     7     into character testimony, so I think so far we're so
     8     good.
     9                    MR. MITCHELL: Yes, sir.
    10                    THE COURT: Y'all agree?
    11                    MR. GRIFFIN: Yes, Your Honor.
    12                    THE COURT: Okay.
    13                    (The following occurred in open court:)
    14     BY MR. MITCHELL
    15     Q.      Ms. Rothstein, I think I was asking about when you
    16     would see Dr. Farmer, you said you would see him on the
    17     weekend, he would accommodate your schedule?
    18     A.      Yes.
    19     Q.      Would you ever see him during the week?
    20                    THE COURT: Is your mic on?
    21                    MR. MITCHELL: Is not on.
    22     BY MR. MITCHELL
    23     Q.      Would you ever see him during the week?
    24     A.      In the summertime when I would be off or if it fell
    25     on a holiday when schools were out, I would see him
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 80 of 186   PageID 1820

           DIRECT - ASHLEY ROTHSTEIN                                        80

     1     during the week sometimes.
     2     Q.     I think you can sit back and that microphone will
     3     pick you up. I know you told me you had a little bit of
     4     laryngitis or something.
     5            When you would see him on the weekend, describe
     6     that interaction, where did you meet him, how did you get
     7     in the office?
     8     A.     We would usually meet at a certain time in the
     9     parking lot, and then he would have to open the building.
    10     We would walk into the office together after he unlocked
    11     it, and we would go into the front office part, and he
    12     would usually go into side area where I guess they keep
    13     their records and technology. And then we would go into
    14     his private office, which is sort of in the back.
    15     Q.     Okay. And would you have your session with Dr.
    16     Farmer there?
    17     A.     Yes.
    18     Q.     Describe that, what that would be like.
    19     A.     There is a sofa. He always used a specific lumbar
    20     chair so there was --
    21     Q.     I'm talking about like did you have like a therapy
    22     session with him?
    23     A.     Yes, yes, we would have our therapy session. We
    24     would talk about what was happening, what was going on in
    25     my life, any concerns, anything like that.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 81 of 186   PageID 1821

           DIRECT - ASHLEY ROTHSTEIN                                        81

     1     Q.     How long would that therapy session normally last?
     2     A.     At minimum I would say an hour. And sometimes on
     3     Saturdays, being that there wasn't some one else waiting,
     4     sometimes it may be two hours, depending on how -- he
     5     would accommodate me however long I needed him.
     6     Q.     Did Dr. Farmer write you prescriptions?
     7     A.     Yes.
     8     Q.     Okay. And would he write them for you on Saturday?
     9     A.     No, usually they were printed out by his office
    10     manager, Katie, before I got there, and he would just
    11     hand me the already preprinted prescription.
    12     Q.     Are you saying that he would, Katie would print
    13     them out like on Friday and they would be ready?
    14     A.     Yes.
    15     Q.     Was there ever a time when that didn't happen?
    16     A.     Yes, if Katie was out of the office, there was a
    17     time that my prescription had not been printed.
    18     Q.     Now you've been a patient of Dr. Farmer's for a
    19     while, and you know Katie Grisham, right?
    20     A.     Yes.
    21     Q.     Why might she not be available on a Friday, or do
    22     you know why she wasn't able to print out the
    23     prescriptions for you?
    24     A.     I know her son was you ill and was hospitalized for
    25     a time, so I think that she was out of the office for
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 82 of 186   PageID 1822

           DIRECT - ASHLEY ROTHSTEIN                                        82

     1     quite awhile. And I don't know that there was someone
     2     who was there filling in for her, so --
     3     Q.     So there were times when the prescriptions wouldn't
     4     be available for you?
     5     A.     Correct.
     6     Q.     On those instances when the prescriptions weren't
     7     available for you from Katie, would Dr. Farmer write the
     8     prescriptions?
     9     A.     He would sign the prescription, but he did not go
    10     on the computer and print them out.
    11     Q.     How did those prescriptions get printed out?
    12     A.     I would FaceTime with Katie on the phone usually
    13     using Dr. Farmer's phone. He would dial her home phone
    14     number, and I guess he didn't really know I guess how to
    15     access the patient history and how to print it out, so
    16     she talked me through a couple of times, you know, click
    17     on this, click on this, click on this. I'm not very
    18     computer savvy either, so I just followed what she
    19     prompted me to do, and sometimes it would work, and if it
    20     didn't, then I would usually go by on a Monday and just
    21     get my prescription then.
    22     Q.     About how many times did that occur, do you recall?
    23     A.     Probably about three times.
    24     Q.     When was the last time that you remember FaceTiming
    25     Katie?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 83 of 186   PageID 1823

           CROSS - ASHLEY ROTHSTEIN                                         83

     1     A.     2018.
     2     Q.     When you would get your prescription on a Saturday,
     3     what would you do with it?
     4     A.     I would take it to The Medicine Shoppe on Estate.
     5     That was the pharmacy that I used.
     6     Q.     Do you remember the pharmacist's name that you --
     7     A.     Kevin, Kevin Ellis.
     8     Q.     Did you take it to any other pharmacy?
     9     A.     Not unless The Medicine Shoppe, being a boutique
    10     pharmacy privately owned by the pharmacist, was closed
    11     for an extended holiday, I always used the same pharmacy.
    12     Maybe twice maybe I took it to Walgreens, but only if The
    13     Medicine Shoppe was closed.
    14     Q.     I think that's all the questions I have. One of
    15     these individuals is going to ask you some questions
    16     next, if you will just answer their questions.
    17     A.     Okay.
    18                  MR. MITCHELL: Thank you very much.
    19                  THE COURT: Thank you.
    20                  Cross-examination?
    21                  MR. GRIFFIN: Yes, Your Honor.
    22                  If I can approach the exhibit table, Your
    23     Honor?
    24                  THE COURT: Yes, sir.
    25                             CROSS-EXAMINATION
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 84 of 186   PageID 1824

           CROSS - ASHLEY ROTHSTEIN                                         84

     1     BY MR. GRIFFIN
     2     Q.     Good afternoon, Ms. Rothstein?
     3     A.     Good afternoon.
     4     Q.     My name is Damon Griffin. I represent the United
     5     States. I just have a few questions for you.
     6     A.     Okay.
     7     Q.     So you were a patient of Dr. Farmer for many years,
     8     correct?
     9     A.     Yes, sir.
    10     Q.     And when you would see Dr. Farmer, as mentioned a
    11     few minutes ago, there would be times that you would go
    12     see him on Saturdays, right?
    13     A.     Right, correct.
    14     Q.     When you would go see him on Saturdays, Ms.
    15     Grisham, who is normally in the office on workdays would
    16     not be there, correct?
    17     A.     Correct.
    18     Q.     And as a result, there would be preprinted
    19     prescriptions that would be printed before you would get
    20     there, in other words, some other day before you got
    21     there, right?
    22     A.     Correct.
    23     Q.     And then all -- when you would -- at times when you
    24     were there, you would see Ms. Grisham or the printout
    25     that Ms. Grisham would do for Dr. Farmer, so you
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 85 of 186   PageID 1825

           CROSS - ASHLEY ROTHSTEIN                                         85

     1     believed, you would see Dr. Farmer sign those
     2     prescriptions on the spot, right?
     3     A.      Correct.
     4     Q.      And there would be even instances, as you
     5     testified, of where Dr. Farmer would give you access to
     6     his computer, correct?
     7     A.      Yes, the office computer, yes.
     8     Q.      Access to Dr. Farmer's computer, the office
     9     computer, but you would have access to the computer,
    10     wouldn't you?
    11     A.      Yes.
    12     Q.      And when you would have access to the computer, you
    13     stated that you would get FaceTime help to go through the
    14     program to print prescriptions at times?
    15     A.      My prescription on my history.
    16     Q.      And, again, who would all be in the office at that
    17     time?
    18     A.      Myself and Dr. Farmer, and then Katie would be on
    19     FaceTime on the phone.
    20     Q.      And Dr. Farmer would sign these prescriptions in
    21     front of you?
    22     A.      Yes, if they had just come off the printer, yes.
    23     Q.      Now, isn't it true that as a patient of Dr.
    24     Farmer's, it's not your testimony today that he
    25     prescribed for you Oxycodone, is it?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 86 of 186   PageID 1826

           CROSS - ASHLEY ROTHSTEIN                                         86

     1     A.     No.
     2     Q.     It's not your testimony today that Dr. Farmer
     3     prescribed you hydrocodone, is it?
     4     A.     No.
     5     Q.     As a matter of fact, Dr. Farmer prescribed for you
     6     Suboxone, correct?
     7                  MR. MITCHELL: Objection, objection, can we
     8     approach or side bar?
     9                  THE COURT: Yes, sir.
    10                  (The following occurred at the bench:)
    11                  MR. MITCHELL: I don't think what Ms.
    12     Rothstein's medical issues or the reason she saw Dr.
    13     Farmer are relevant. It's her private medical history
    14     that he's trying to get into.
    15                  THE COURT: She has come here and agreed to
    16     testify about his treatment of her. I think at least I'm
    17     hoping we're not going to dwell on this.
    18                  MR. GRIFFIN: No.
    19                  THE COURT: I think so far he's -- this is
    20     appropriate cross-examination because she's testifying
    21     from the defense standpoint that this was a normal way to
    22     operate a psychiatric practice for patients who had
    23     reasons they couldn't get there during normal business
    24     hours, and so he accommodated her on Saturdays. So
    25     exploring what he did, what sort of medicine he
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 87 of 186   PageID 1827

           REDIRECT - ASHLEY ROTHSTEIN                                      87

     1     prescribed is appropriate.
     2                   MR. MITCHELL: Thank you, Your Honor.
     3                   (The following occurred in open court:)
     4     BY MR. GRIFFIN
     5     Q.     So, Ms. Rothstein, let me make sure. Let us step
     6     back for a minute. It's not your testimony today that
     7     Dr. Farmer prescribed you hydrocodone?
     8     A.     Correct.
     9     Q.     It's not your testimony today that Dr. Farmer
    10     prescribed you Oxycodone, right?
    11     A.     Correct.
    12     Q.     However Dr. Farmer did prescribe for you Suboxone,
    13     right?
    14     A.     Correct.
    15                   MR. GRIFFIN: No further questions.
    16                   THE COURT: Redirect?
    17                   MR. MITCHELL: Thank you, Your Honor.
    18                           REDIRECT EXAMINATION
    19     BY MR. MITCHELL
    20     Q.     Ms. Rothstein, just a couple questions. When you
    21     were FaceTiming with Katie, with Dr. Farmer at the
    22     computer --
    23     A.     Yes.
    24     Q.     -- he didn't give you a password or anything like
    25     that, correct?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 88 of 186   PageID 1828

           REDIRECT - ASHLEY ROTHSTEIN                                      88

     1     A.     Correct.
     2                  MR. MITCHELL: That's the defense attorney in
     3     me.
     4     BY MR. MITCHELL
     5     Q.     And did Dr. Farmer give you unfettered access? Do
     6     you know what I mean by unfettered access?
     7     A.     Yes. No, he made sure I did it on his phone with
     8     him dialing the number to Katie, and he stood next to me
     9     as I was on the office computer.
    10                  MR. MITCHELL: That's all the questions I
    11     have. Thank you.
    12                  THE COURT: All right. Ms. Rothstein, thank
    13     you. You may step down.
    14                  (Witness excused).
    15                  THE COURT: Does the defense wish to call an
    16     additional witness?
    17                  MR. MITCHELL: Sgt. Bret Simonsen.
    18                  THE CLERK: Sir, if you will come forward,
    19     raise your right hand to be sworn.
    20
    21
    22
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 89 of 186   PageID 1829

           DIRECT - SGT. BRET SIMONSEN                                      89

     1                            SGT. BRET SIMONSEN,
     2     having been first duly sworn, took the witness stand and
     3     testified as follows:
     4                  THE CLERK: You may take the witness stand.
     5                  THE COURT: That microphone, the base of it
     6     will move around, so feel free to adjust it however you
     7     need to.
     8                  THE WITNESS: Yes, sir.
     9                             DIRECT EXAMINATION
    10     BY MR. MITCHELL
    11     Q.     Sgt. Simonsen, good morning.
    12     A.     Good morning, sir.
    13     Q.     Thank you for coming down here today.
    14            What is your full name?
    15     A.     Bret Matthew Simonsen.
    16     Q.     B-R-E-T-T or one T?
    17     A.     One T.
    18     Q.     Last name is S-I-M-O-N-S-E-N?
    19     A.     That's correct.
    20     Q.     I addressed you as Sgt. Simonsen. Are you in the
    21     military or is that law enforcement?
    22     A.     I'm employed by the Shelby County Sheriff's
    23     Department.
    24     Q.     And when did you start with the Shelby County
    25     Sheriff's Department?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 90 of 186   PageID 1830

           DIRECT - SGT. BRET SIMONSEN                                      90

     1     A.     In 2001, I believe.
     2     Q.     And what position do you hold currently?
     3     A.     Currently I'm a supervisor over in our GIB unit.
     4     Q.     What is a GIB unit?
     5     A.     General Investigations Bureau.
     6     Q.     Prior to that position, what position did you hold
     7     in November of 2018?
     8     A.     I was assigned to Nashville TDS group which is DEA
     9     Tactical or Diversion Squad.
    10     Q.     And are you familiar with the Richard Farmer case?
    11     A.     I am.
    12     Q.     And what was your role in the Richard Farmer case?
    13     A.     My duties as being assigned to the DEA Diversion
    14     Squad was to handle complaints of prescription fraud,
    15     diversion that occurred in West Tennessee. My -- I was
    16     basically the originating officer on that case.
    17     Q.     Okay. Is it fair to say that you're familiar with
    18     Agent Wray as well?
    19     A.     I am.
    20     Q.     Y'all worked together on this case, correct?
    21     A.     We did.
    22     Q.     Okay. All right. Based on your investigation,
    23     there was an indictment, correct?
    24     A.     Yes, sir.
    25     Q.     And due to that indictment, Dr. Farmer was arrested
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 91 of 186   PageID 1831

           DIRECT - SGT. BRET SIMONSEN                                      91

     1     on May 17th, 2019?
     2     A.     Yes, sir.
     3     Q.     When he was taken into custody, they seized his
     4     body, right? They take him into custody, correct?
     5     A.     That's correct.
     6     Q.     And when they take him into custody, they take his
     7     personal belongings as well?
     8     A.     I believe they did, yes, sir.
     9     Q.     Are you familiar with what was taken into custody
    10     or what was taken into evidence? Excuse me. I said
    11     custody. Into evidence.
    12     A.     I'm not intimately familiar, no, sir.
    13     Q.     Are you -- do you know if his cell phone was taken
    14     into custody at that time?
    15     A.     It was.
    16     Q.     Okay. If I can pass forward a document or a
    17     three-page document to you that has been --
    18                  MR. MITCHELL: I've shown it to the
    19     Government.
    20     BY MR. MITCHELL:
    21     Q.     Previously marked as for identification purposes
    22     and ask if you recognize those three documents?
    23                  THE COURT: Is this Exhibit 17 --
    24                  MR. MITCHELL: 17, yes.
    25                  THE COURT: -- for identification?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 92 of 186   PageID 1832

           DIRECT - SGT. BRET SIMONSEN                                      92

     1                  THE WITNESS: I do.
     2     BY MR. MITCHELL
     3     Q.      Is it fair to say that that is a receipt for items,
     4     a black Apple iPhone?
     5     A.      Yes, sir.
     6     Q.      And on that document is there a file number that
     7     corresponds to the case number for Dr. Richard Farmer's
     8     case?
     9     A.      There is.
    10     Q.      And on that document, the first page is dated
    11     4-17-19?
    12     A.      Yes, sir.
    13     Q.      And on the second page, is it dated 4-17-19?
    14     A.      It is.
    15     Q.      And on the second page, does it indicate that the
    16     iPhone was taken into evidence?
    17     A.      Yes, sir.
    18     Q.      And on the third page of that document, does it
    19     indicate that on May 6th, 2019, the phone was returned?
    20     A.      That's correct.
    21                  MR. MITCHELL: Judge, if I may have that
    22     entered into evidence at this point.
    23                  THE COURT: Any objection?
    24                  MS. WILLIS: No objection.
    25                  THE COURT: Without objection, Exhibit Number
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 93 of 186   PageID 1833

           DIRECT - SGT. BRET SIMONSEN                                      93

     1     17 is no longer for identification purposes only. It is
     2     now admitted into evidence.
     3                   MR. MITCHELL: Approach the witness, Your
     4     Honor.
     5                   THE COURT: Yes, sir.
     6     BY MR. MITCHELL
     7     Q.     Sgt. Simonsen, I'd like to direct your attention to
     8     approximately April 18th or 19th -- April 19th of 2019.
     9     Did you have the occasion to be in this building with Dr.
    10     Farmer?
    11     A.     I don't recall, sir.
    12     Q.     Do you recall shortly after Dr. Farmer's arrest him
    13     making bond?
    14     A.     Yes.
    15     Q.     And do you recall as part of the conditions of that
    16     bond that he surrender his DEA license?
    17     A.     Yes, sir.
    18     Q.     And you were present there when he surrendered his
    19     DEA license?
    20     A.     That's correct.
    21     Q.     Do you have any knowledge about whether or not Dr.
    22     Farmer's phone, while in the custody of law enforcement,
    23     was subject to a forensic download or examination by the
    24     Government?
    25     A.     It was not. There was no forensic download
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 94 of 186   PageID 1834

           CROSS - SGT. BRET SIMONSEN                                       94

     1     conducted on that phone.
     2     Q.      And why not?
     3     A.      The reason it was not conducted is we noticed that
     4     the iPhone that was taken off his person was not the
     5     phone that he normally uses. That was a new phone as he
     6     indicated to us he had just gotten that phone. So as far
     7     as evidentiary purpose, we didn't see any need to do a
     8     forensic on it.
     9     Q.      Did he tell you that he had that phone beginning in
    10     November of 2018?
    11     A.      No, sir.
    12     Q.      He didn't tell you when he had that phone at all?
    13     A.      He said he had just recently purchased that phone.
    14     Q.      You thought that it wasn't -- it wouldn't benefit
    15     the case or wasn't important to the case to do a forensic
    16     download of the phone?
    17     A.      That's correct.
    18                  MR. MITCHELL: That's all the questions I
    19     have.
    20                  THE COURT: Cross-examination.
    21                  MS. WILLIS: Just two questions.
    22                  THE COURT: Can you turn your mic on?
    23                  MS. WILLIS: Yes, so you can hear my
    24     questions.
    25                             CROSS-EXAMINATION
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 95 of 186   PageID 1835

           CROSS - SGT. BRET SIMONSEN                                       95

     1     BY MS. WILLIS:
     2     Q.     Good morning, Sgt. Simonsen.
     3     A.     Good morning.
     4     Q.     Just a point of clarification, I think on direct
     5     you indicated that he was taken into custody May 17th,
     6     2019. Did you really mean April 17th, 2019?
     7     A.     Yes, ma'am.
     8     Q.     And when you got the phone, were you able to get a
     9     passcode for the phone?
    10     A.     Dr. Farmer and his wife gave me a couple of codes
    11     that he was -- believed would work on his phone. He
    12     wasn't entirely sure at the time.
    13     Q.     Did you ever try the passcode?
    14     A.     I did.
    15     Q.     You did or did not?
    16     A.     I did.
    17     Q.     I'm sorry. Did or did not?
    18     A.     I did.
    19     Q.     D-I-D?
    20     A.     D-I-D.
    21     Q.     What happens when you did?
    22     A.     Through a couple of different combinations,
    23     eventually the phone did open up. Looked at it, cursory.
    24     Like I said, it's a new phone. I didn't deem to go any
    25     further into it at that point.
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 96 of 186   PageID 1836

           REDIRECT - SGT. BRET SIMONSEN                                    96

     1                  MS. WILLIS: No further questions.
     2                  THE COURT: Redirect?
     3                           REDIRECT EXAMINATION
     4     BY MR. MITCHELL
     5     Q.     Did you or do you have any knowledge of anyone in
     6     law enforcement on April 25th, 2019, attempting to
     7     contact Jennifer Tutor's phone through Dr. Farmer's
     8     phone?
     9     A.     No.
    10                  MR. MITCHELL: Thank you.
    11                  THE COURT: All right. Sgt. Simonsen, thank
    12     you. You are excused.
    13                  THE WITNESS: Thank you, sir.
    14                  (Witness excused.)
    15                  THE COURT: Mr. Mitchell?
    16                  MR. MITCHELL: Judge, I would call Mike
    17     Tillery.
    18                  (Pause.)
    19                  MR. MITCHELL: He was sitting out in the
    20     hallway.
    21                  THE CLERK: Raise your hand to be sworn,
    22     please.
    23
    24
    25
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 97 of 186   PageID 1837

           DIRECT - MICHAEL TILLERY                                         97

     1                              MICHAEL TILLERY,
     2     having been first duly sworn, took the witness stand and
     3     testified as follows:
     4                             DIRECT EXAMINATION
     5     BY MR. MITCHELL
     6     Q.     Please state your name for the record.
     7     A.     Michael Tillery.
     8     Q.     Is that M-I-C-H-E-A-L; T-I-L-L-E-R-Y?
     9     A.     M-I-C-H-A-E-L; T-I-L-L-E-R-Y.
    10     Q.     Mr. Tillery, by whom are you employed?
    11     A.     Black Swan Digital Forensics.
    12     Q.     What is Black Swan Digital Forensics?
    13     A.     We are a forensics company. We take digital
    14     devices -- cell phones, computers, laptops, tablets --
    15     and we take forensic images of them and convert them into
    16     searchable data.
    17     Q.     What is your profession?
    18     A.     I'm the senior digital forensics engineer.
    19     Q.     And what is Cellebrite?
    20     A.     Cellebrite is a software manufacturer that is used
    21     with -- across the county and police departments and
    22     other governmental agencies to conduct cell phone and
    23     digital forensics.
    24     Q.     What are your -- I guess would you consider
    25     yourself to be a Cellebrite certified mobile examiner?
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 98 of 186   PageID 1838

           DIRECT - MICHAEL TILLERY                                         98

     1     A.     I am certified through Cellebrite. I hold two
     2     certifications from Cellebrite themselves. One is a CCO,
     3     which is Cellebrite Certified Operator, and then a CCNP,
     4     which is a Cellebrite Certified Physical Analyst.
     5            And with those titles, they -- with those
     6     certifications, they allow me to actually perform the
     7     extractions and analyze the data.
     8     Q.     Give me one second. Once, I guess -- using the
     9     Cellebrite technology or the software, are you able to
    10     download searchable data from a cell phone?
    11     A.     That is correct. What the software does, it
    12     actually takes a forensic image of the phone. It takes a
    13     picture and a snapshot of that exact moment in time of
    14     everything that is on that phone and things that have
    15     recently been deleted on that phone. So there is
    16     really -- it's -- it really is just a snapshot, a picture
    17     of everything that's on that device.
    18     Q.     Once that digital evidence is extracted, are you
    19     able to -- is that evidence searchable?
    20     A.     That is correct. Part of the process of what we do
    21     is, once we acquire the device, if it's a handheld device
    22     like a tablet or a cell phone, we'll put it in airplane
    23     mode. We will then connect it to our machine. Our
    24     software will run and make a complete copy of it.
    25            From that, Cellebrite then converts it into a
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 99 of 186   PageID 1839

           DIRECT - MICHAEL TILLERY                                         99

     1     searchable format. It's a lot like -- it's a lot like a
     2     Windows program. There's headers. And you can actually
     3     see date and times calls came in, which direction the
     4     calls went; text messages, which direction they went;
     5     dates and times messages were deleted; pictures, when and
     6     where the pictures were taken. There's actual features
     7     where I can show coordinates and actually prove where
     8     somebody was with longitude and latitude at a specific
     9     date and time based off of metadata in those pictures.
    10     So it's pretty advanced.
    11     Q.     You had mentioned your certifications. Do you
    12     belong to any professional organizations?
    13     A.     I do. I actually belong to IACIS which is the
    14     International Association of Computer Information
    15     Systems, the Association of Detectives and Security
    16     Agencies of Illinois, Criminal Defense Investigation
    17     Training Council, National Association of Criminal
    18     Defense Lawyers, National Association of Legal
    19     Investigators, National Legal Aid & Defenders
    20     Association, and the United States Association of
    21     Professional Investigators.
    22                  MR. MITCHELL: At this time I would like to
    23     have Mr. Tillery as a digital forensic expert.
    24                  MS. WILLIS: No objection.
    25                  THE COURT: Without objection, Mr. Tillery
                                UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 100 of 186   PageID 1840

            DIRECT - MICHAEL TILLERY                                         100

      1     will be -- the Court will deem him qualified to give
      2     opinions as an expert in the area of digital forensic
      3     examination and analysis.
      4     BY MR. MITCHELL
      5     Q.     Mr. Tillery, did you receive a black Apple iPhone X
      6     from my office via FedEx?
      7     A.     Yes, I did.
      8     Q.     And was that purported to be Dr. Farmer's cell
      9     phone?
     10     A.     Yes, it was.
     11     Q.     Were you able to download any information that
     12     would identify that cell phone?
     13     A.     Yeah, the cell phone was actually connected to area
     14     code (901)262-7550 and there was a passcode that was
     15     provided to me with that cell phone which was 572436,
     16     which worked on the cell phone, allowed me to access it
     17     to begin my investigation and the download of the phone.
     18                  MR. MITCHELL: May I approach the witness? I
     19     have given him a document.
     20                  THE COURT: Have you shown it to the --
     21                  MS. WILLIS: Yes.
     22                  MR. MITCHELL: I've shown it to the
     23     Government.
     24     BY MR. MITCHELL:
     25     Q.     The document that you have there, what is that
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 101 of 186   PageID 1841

            DIRECT - MICHAEL TILLERY                                         101

      1     document? Do you recognize it?
      2     A.     I do. This is the information from the Cellebrite
      3     file that actually identifies the phone that the
      4     forensics were run on, and this copy actually matches my
      5     record copy as well.
      6                  MR. MITCHELL: Judge, may I have that entered
      7     as the next numbered exhibit?
      8                  THE COURT: Any objection?
      9                  MS. WILLIS: No objection.
     10                  MR. MITCHELL: May I approach?
     11                  THE COURT: How many pages is it?
     12                  MR. MITCHELL: Two-page document.
     13                  THE CLERK: Number 34.
     14                  THE COURT: Exhibit 34 is admitted into
     15     evidence.
     16                  (Said item was marked as Exhibit 34).
     17     BY MR. MITCHELL
     18     Q.     Mr. Tillery, did I ask you to review that phone for
     19     specific phone numbers and e-mail addresses?
     20     A.     Yes, you did.
     21     Q.     And did you do that?
     22     A.     Yes, I did.
     23     Q.     Do you recall those phone numbers and that e-mail
     24     address?
     25     A.     I do. The first phone number is (662)782-8230.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 102 of 186   PageID 1842

            DIRECT - MICHAEL TILLERY                                         102

      1     Once I completed my full forensic download of this phone
      2     and began my search and investigation of these numbers,
      3     this phone number returned no phone calls made or
      4     received, no text messages made or sent or received, no
      5     contact information sent or received from that number.
      6            The next number I was asked to search was
      7     (901)236-1283. That yielded the exact same results as
      8     the first phone number: No contact information, no phone
      9     calls to and from, no text messages to and from.
     10            The third number I was asked to search was
     11     (901)254-0881.
     12     Q.     If I could stop you right there, did you also
     13     review some additional Cellebrite information for that
     14     phone number?
     15     A.     I did. That was actually provided to me by your
     16     office, and I was asked to look it over.
     17     Q.     Who is that phone number for?
     18     A.     Jennifer. I believe her last name is slipping my
     19     mind. Tu --
     20     Q.     Tutor?
     21     A.     Tutor, yes, Jennifer Tutor.
     22            And upon further investigation of that number and
     23     Dr. Farmer's phone, I found some anomalies of when I was
     24     informed that that phone was actually in Federal custody.
     25     Q.     Specifically between the dates of April 17th, 2019,
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 103 of 186   PageID 1843

            DIRECT - MICHAEL TILLERY                                         103

      1     and June -- I'm sorry -- May 6, 2019, was the
      2     (901)254-0881 number contacted from that iPhone, Dr.
      3     Farmer, Dr. Richard Farmer's phone?
      4     A.     I don't believe it was contacted. I believe what I
      5     found that struck me as odd was there was a log entry in
      6     the phone with the Apple Identity Lookup Service for that
      7     phone number.
      8     Q.     And what does that mean to the common person?
      9     A.     So generally what it tells me is between 5-6-2019
     10     and 4-25-2019, when the phone was supposed to be in
     11     custody, the phone was actually on. It was powered on.
     12     It was on its own cellular network, and somebody was
     13     searching the phone.
     14     Q.     Were they searching for that number?
     15     A.     That is what I believe happened. There was --
     16     there are several log entries over that timeframe where
     17     numbers were locked up, but they weren't contacts or
     18     there was no data of those numbers ever being in the
     19     phone. So that means somebody was typing in a number in
     20     the contacts trying to see whose number it was.
     21     Q.     So I think what you're telling the jury is that
     22     someone got into the contacts of that phone and then
     23     typed in that number to see if it corresponded to a
     24     contact in the phone?
     25     A.     That is correct.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 104 of 186   PageID 1844

            DIRECT - MICHAEL TILLERY                                         104

      1     Q.     I see.
      2     A.     And during that timeframe the phone was also --
      3     again, it was powered on. It had to have been charged at
      4     some point because there were text messages that came
      5     into the phone during the time it was in custody. So
      6     that meant it was on the cellular network. And all that
      7     is on the report.
      8     Q.     And did I also ask you to review a e-mail address?
      9     A.     That is correct; adrmeagan@icloud.com.
     10     Q.     Adrmeagan?
     11     A.     Correct.
     12     Q.     Spelled M-E-A-G-A-N?
     13     A.     Correct, at icloud.com, and a search of that device
     14     yielded no results for that e-mail address. It was not
     15     in that phone anywhere.
     16     Q.     Now there was some prior testimony about deleting
     17     items from your phone. When you simply delete a text
     18     message or delete a telephone call, is it permanently
     19     deleted from the phone?
     20     A.     No. The way this iPhone works, when you mark
     21     something for deletion, it gets deleted from your ability
     22     to see it. It is still on that phone. There are three
     23     things that permanently delete something off the phone.
     24     One is a factory reset. Whenever you do a factory reset,
     25     that pretty much deletes, wipes everything off of that
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 105 of 186   PageID 1845

            DIRECT - MICHAEL TILLERY                                         105

      1     phone so it's unrecoverable. Two would be volume of use.
      2            Bear with me as I use my daughter as an example for
      3     this. If she deletes 300 texts and then she texts
      4     another 600 times, those first 300 deleted texts have
      5     been wiped off the table because they've been overwritten
      6     by use. That doesn't happen very much because most
      7     phones have lots of storage nowadays.
      8            And then the third would be an operating system
      9     update. When something gets marked for deletion, it gets
     10     put on a special table; and then once you do the
     11     operating system update, the operating system then will
     12     clear that table to make room for new stuff.
     13     Q.     One last question, one last, I guess, line of
     14     questioning. Were you able to tell when the phone first
     15     came into use?
     16     A.     I did; and, you know, I don't have that note in
     17     front of me. I was able to ascertain that, but I don't
     18     have that note in front of me.
     19     Q.     Do you recall if it was 2019, 2018, 2017?
     20     A.     You know, I would love to give you an answer; but I
     21     don't recall.
     22     Q.     Do you have your computer with you?
     23     A.     I do.
     24                  MR. MITCHELL: Judge, may I bring it up to
     25     him?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 106 of 186   PageID 1846

            DIRECT - MICHAEL TILLERY                                         106

      1                  THE WITNESS: Bear with me. I'm sorry. There
      2     appears to be an update that was queued I didn't know
      3     about.
      4                  THE COURT: We have a solution.
      5                  MR. MITCHELL: The Government was so kind as
      6     to provide me their copy.
      7                  THE WITNESS: Perfect. So we were looking for
      8     the first date of use. So the very first phone call that
      9     is recorded on this phone was June 11th, 2019, at 12:06
     10     a.m.; and it was a missed call, obviously. Hopefully he
     11     was asleep. The very first text message is from April
     12     25th -- I'm sorry -- yeah, April 25th, 2019, at 10:45
     13     p.m.; and then the first network history, March 23rd,
     14     2019.
     15                  Those are the three things I usually -- I look
     16     at to ascertain when a phone was actually used.
     17     BY MR. MITCHELL:
     18     Q.      Can you do a search by date?
     19     A.      I did.
     20     Q.      Can you search for --
     21                  THE COURT: Is there a dispute about this?
     22                  MS. WILLIS: No, Your Honor, I think that
     23     both --
     24                  THE COURT: Maybe y'all could stipulate.
     25                  MR. MITCHELL: Judge, I think the Government
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 107 of 186   PageID 1847

            DIRECT - MICHAEL TILLERY                                         107

      1     and I would be willing to stipulate that he purchased --
      2                  THE COURT: Turn your mic on.
      3                  MR. MITCHELL: I'm out of batteries.
      4                  THE COURT: Okay.
      5                  MR. MITCHELL: I believe the Government is
      6     willing to stipulate, and the defense as well, that he
      7     purchased a phone and began using it in November of 2018.
      8     BY MR. MITCHELL:
      9     Q.      Are you able to search on her computer?
     10     A.      I am.
     11     Q.      Can you look for that date?
     12                  THE COURT: If you leave the one without a
     13     battery, we'll replace it for you.
     14                  MR. MITCHELL: I didn't anticipate this
     15     problem. All right.
     16     BY MR. MITCHELL:
     17     Q.      Can you look for a iCloud text on November 19th,
     18     2018?
     19     A.      Absolutely. Give me one moment. Let me get the
     20     first one queued up. I am sorry.
     21             The first one was November 25th, 2018?
     22     Q.      I was asking. I don't know if you can look for the
     23     iCloud text from November 19th, 2018.
     24     A.      November 19th, 2018. November 19th, 2018, 10:57
     25     p.m.?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 108 of 186   PageID 1848

            CROSS - MICHAEL TILLERY                                          108

      1     Q.     That will work.
      2            When did you do your -- do you recall when you did
      3     your extraction?
      4     A.     I'm sorry?
      5     Q.     Do you recall when you did your extraction?
      6     A.     I do.
      7     Q.     What date was that?
      8     A.     June 20th, 2019.
      9     Q.     Is that what you recall?
     10     A.     June 20th, 2019, at 10:17 p.m. when I started it.
     11                  MR. MITCHELL: Thank you very much.
     12                  No further questions.
     13                  THE COURT: Cross-examination.
     14                  MS. WILLIS: Yes, Your Honor.
     15                  THE COURT: Do you have a mic? Sorry. I know
     16     you have it.
     17                  MS. WILLIS: I'm going to grab my computer, if
     18     that's okay.
     19                  THE COURT: Sure.
     20                             CROSS-EXAMINATION
     21     BY MS. WILLIS:
     22     Q.     Good morning.
     23     A.     Good morning.
     24     Q.     So on direct examination I think we've established
     25     that you looked at a phone, correct?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 109 of 186   PageID 1849

            CROSS - MICHAEL TILLERY                                          109

      1     A.     Correct.
      2     Q.     You did a forensic analysis of the phone.
      3     A.     That is correct.
      4     Q.     Okay. And in your review of the phone, you
      5     reviewed a phone with a phone number (901)262-7550; is
      6     that correct?
      7     A.     That is correct.
      8     Q.     Now is that the only phone number of the phone that
      9     you reviewed?
     10     A.     Correct. This model phone had only one SIM card in
     11     it, and that was attached to one phone number.
     12     Q.     So you didn't review a phone associated with
     13     (901)828-4485?
     14     A.     That's correct.
     15     Q.     You didn't did review a phone associated with
     16     (901)409-0572.
     17     A.     That's correct.
     18     Q.     You didn't review a phone associated with --
     19                  THE COURT: I'm sorry. Are you saying
     20     "didn't" or "did"?
     21     BY MS. WILLIS:
     22     Q.     Did not. You did not review a phone associated
     23     with (901)281-2655.
     24     A.     That is correct.
     25     Q.     Did you review a phone associated with
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 110 of 186   PageID 1850

            CROSS - MICHAEL TILLERY                                          110

      1     (901)828-4916?
      2     A.     I did not.
      3     Q.     (901)491-3748, did you review a phone associated
      4     with that phone number?
      5     A.     I did not.
      6     Q.     So is it fair to say that if there were other phone
      7     numbers associated with Richard Farmer, you wouldn't have
      8     been able to look at what was in them just based on that
      9     phone report? Is that correct?
     10     A.     If the -- phone numbers or devices?
     11     Q.     You only looked at one device.
     12     A.     I looked at one device with one phone number but,
     13     again, with the way this model phone works, the newer
     14     model iPhones have dual SIM card adapters in them so they
     15     can actually carry more that one phone number. There was
     16     no trace of any secondary phone number or SIM card in
     17     this phone.
     18     Q.     So to review any data associated with those other
     19     phone numbers, you would have needed to look at other
     20     devices; is that fair to say?
     21     A.     Correct.
     22     Q.     Now it was your testimony that you looked
     23     through -- you did a forensic analysis of the phone. Is
     24     it your testimony that the only trace of (901)254-0881
     25     you saw anywhere was seemed like somebody searched for
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 111 of 186   PageID 1851

            CROSS - MICHAEL TILLERY                                          111

      1     the phone number?
      2     A.     It was an Apple Identity lookup; that's correct.
      3                  MS. WILLIS: May I have the Court's indulgence
      4     just a moment?
      5                  THE COURT: Yes, ma'am.
      6                  MS. WILLIS: I'm showing the witness what will
      7     be marked for identification as Government's Exhibit --
      8     well, as Exhibit 35.
      9                  THE COURT: All right. And you've shown it to
     10     opposing counsel?
     11                  MS. WILLIS: I've shown it to opposing
     12     counsel.
     13                  THE COURT: Okay.
     14                  (Said item was marked as Exhibit 35 for
     15                  identification).
     16     BY MS. WILLIS:
     17     Q.     Is that a fair and accurate representation of a
     18     screenshot from the report that you did?
     19     A.     Yeah, from -- not from my report but, yes, that is
     20     a fair and accurate representation of a screenshot using
     21     Cellebrite.
     22     Q.     What report was that from?
     23     A.     Looking at this, I can't tell because the header's
     24     not there.
     25     Q.     Okay. If this were on the phone, would you have --
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 112 of 186   PageID 1852

            CROSS - MICHAEL TILLERY                                          112

      1     did you look at the photos on the phone?
      2     A.     I don't believe I did.
      3     Q.     So if there was a photo with a number in it, you
      4     wouldn't have seen it.
      5     A.     No, I was asked to search the phone numbers, not
      6     the pictures.
      7     Q.     Okay. Now is it your testimony that you could see
      8     in the phone the calls that were made going back to
      9     November of 2018 or before?
     10     A.     I believe I stated when I was able to see the first
     11     call that was in the call log, and I'd have to look at
     12     the report again to tell you when that one --
     13     Q.     So the first, if you said it was November 19th,
     14     2018, does that sound right?
     15     A.     For the first phone call that was in the log? No.
     16     Q.     Yes. So the only phone calls you can see were in
     17     April of 2019?
     18     A.     Whatever was in the call log on my report is what
     19     we could see and let me see if I can get my report --
     20     Q.     Okay.
     21     A.     -- to open now so I can give you a definite answer.
     22            So the first call logged on the phone during my
     23     extraction was 5-12-2019.
     24     Q.     So you couldn't see any calls before May of 2019 by
     25     looking at the phone.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 113 of 186   PageID 1853

            CROSS - MICHAEL TILLERY                                          113

      1     A.     By the extraction, there was no data; that's
      2     correct.
      3     Q.     What about text messages?
      4     A.     November 19th, 2018.
      5     Q.     So how many text messages could you see around that
      6     time period in November?
      7     A.     Oh, around November? It looks like quite a few.
      8     It looks like nine.
      9     Q.     So nine text messages total for the month of
     10     November?
     11     A.     That's correct; in the native iMessage application.
     12     There are also some other third-party apps like Facebook,
     13     Messenger, and stuff like that, that could be used but
     14     specifically for texts, that goes all the way back to
     15     November and I'm looking the third party up now. They
     16     line up with it. They start in November 27th.
     17     Q.     Okay. So is it fair to say that if there were
     18     phone calls between the numbers that you looked for, the
     19     three numbers that the defense gave, well, Mr. Mitchell
     20     gave, that number ending in 8230, 1283, and 0881, if
     21     there were phone calls between those numbers and
     22     (901)262-7550 from November, 2018, or any time before,
     23     you wouldn't have been able to see them on the phone?
     24     A.     Not necessarily. Because the text messages go so
     25     far back, I would assume that -- because the text
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 114 of 186   PageID 1854

            CROSS - MICHAEL TILLERY                                          114

      1     messages are available from November of 2018, the call
      2     log should be there. With the call log being as recently
      3     cleaned as it was -- and "clean" isn't a bad word. Just
      4     some people clean out their call logs quite regularly
      5     just out of user behavior. I generally do that, too. I
      6     like to see the last 10 or 15 calls. I don't need to go
      7     back five or six years like these text messages do. So I
      8     would say that they would be there. They should -- they
      9     could be there but by user behavior they actually just,
     10     they weren't there.
     11     Q.     So you're saying the call log could be there. It
     12     could have numbers on it, but it was deleted?
     13     A.     Yeah, the call log was cleaned up. That's not a --
     14     and, again, that's not a negative connotation. It's just
     15     somebody cleaned their call log.
     16     Q.     So they deleted it.
     17     A.     Yes.
     18     Q.     And you couldn't see what was deleted in the call
     19     log.
     20     A.     Correct, not with that one. And that's also
     21     because, looking at the -- the operating system release
     22     dates, that call log being cleaned and the deleted data
     23     not being recovered lines up with an update that was
     24     actually applied to the phone.
     25     Q.     Okay. So there was information deleted, which
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 115 of 186   PageID 1855

            REDIRECT - MICHAEL TILLERY                                       115

      1     would be the call log here, from that phone, that
      2     couldn't be recovered. No one can get it even if they
      3     look for the deleted information?
      4     A.     Correct.
      5     Q.     Is that fair to say?
      6     A.     Correct.
      7     Q.     So did you do a logical or a physical?
      8     A.     I did two advanced logicals using two different
      9     methods. That's Cellebrite's best practice for this type
     10     of phone.
     11     Q.     And so we don't know if there were any calls from
     12     the numbers. If there were a text between any of those
     13     numbers and the phone that you looked at, you would
     14     expect to see it in your report?
     15     A.     I would.
     16     Q.     So it's fair to say that you think that those nine
     17     texts that are in your report are the only texts that
     18     occurred from this 262-7550 number in November of 2018?
     19     A.     Correct.
     20                  MS. WILLIS: No further questions.
     21                  THE COURT: All right. Redirect.
     22                           REDIRECT EXAMINATION
     23                  MR. MITCHELL: Is my mic working? There we
     24     go.
     25     BY MR. MITCHELL:
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 116 of 186   PageID 1856

            REDIRECT - MICHAEL TILLERY                                       116

      1     Q.     Mr. Tillery, just a couple of questions. Ms.
      2     Willis asked you about a number of different phone
      3     call -- phone numbers. Okay. You have no personal
      4     knowledge whether Dr. Farmer maintains cell phones and
      5     cell phone numbers for his staff or family, do you?
      6     A.     I do not.
      7     Q.     And with regards to any deletion of texts, photos,
      8     or anything like that, or phone calls that you were just
      9     talking about -- and we're a little bit outside of my
     10     area of knowledge -- did you say that an update in the
     11     operating system would possibly delete all that?
     12     A.     Correct. And that's kind of the example of what's
     13     going on with the call log, why the call history is so
     14     short, but the text message history is so long. You've
     15     got text messages going back two years. So I did recover
     16     some deleted text messages after the operating system
     17     update was applied, and I was able to search those for
     18     those numbers, and none of them were the numbers you
     19     asked me to search.
     20            So, again, we've got a longer text history that's
     21     accurate and a shorter call history that's accurate but
     22     just happened to be cleaned up right before an operating
     23     system update was applied.
     24                  MR. MITCHELL: Okay. Thank you.
     25                  THE COURT: All right. Mr. Tillery, you are
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 117 of 186   PageID 1857

            REDIRECT - MICHAEL TILLERY                                       117

      1     excused, sir.
      2                  THE WITNESS: Thank you, sir.
      3                  THE COURT: Thank you.
      4                  (Witness excused.)
      5                  THE COURT: Ladies and gentlemen, I think it's
      6     lunchtime. So we're going to take a break for lunch. If
      7     you will bear with me for a minute, I'm going to talk to
      8     the lawyers and see how long we're going to get to eat.
      9     So give me one minute, please.
     10                  (The following occurred at the bench:)
     11                  THE COURT: What do y'all think? What's
     12     coming here?
     13                  MS. STERLING: We have one more witness, our
     14     handwriting expert; and I expect direct and cross will be
     15     an hour.
     16                  THE COURT: Total.
     17                  MS. STERLING: Total, yeah.
     18                  THE COURT: Okay.
     19                  MS. STERLING: I mean, I don't know what
     20     they're going to ask. It could be longer. It could be
     21     shorter. That's just kind of an estimate.
     22                  THE COURT: And then is the Government
     23     anticipating any rebuttal?
     24                  MS. WILLIS: Yes.
     25                  THE COURT: All right. So then we have a
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 118 of 186   PageID 1858

                                                                             118

      1     decision to make.
      2                  MS. WILLIS: I think ours will be, like, ten
      3     minutes.
      4                  THE COURT: I understand.
      5                  We can go off the record.
      6                  (The following occurred in open court:)
      7                  THE COURT: Ladies and gentlemen, we still
      8     have a little work to do. So what we're going to do is
      9     take an hour and a half for lunch. If y'all will come
     10     back at 2:00, we will be ready to keep going. Okay.
     11     Thank y'all very much. Don't talk about the case. Grab
     12     your drink in here, and I think the lunches should be
     13     waiting on the second floor.
     14                  (The following occurred outside the presence
     15                  of the jury:)
     16                  THE COURT: Can y'all come back about a
     17     quarter of 2:00? And that way we can sort of nail down
     18     the jury instructions and any other extraneous issues.
     19                  MR. GRIFFIN: Yes, Your Honor.
     20                  MS. WILLIS: Yes, Your Honor.
     21                  THE COURT: All right. Thanks, y'all.
     22                  (Recess.)
     23                  THE COURT: Mr. Ashford, good afternoon.
     24                  MR. ASHFORD: Good afternoon.
     25                  THE COURT: Before we adjourned yesterday, the
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 119 of 186   PageID 1859

                                                                             119

      1     defense asked that I reconsider the bond conditions for
      2     Dr. Farmer, and I have done that. And I do think that it
      3     would be appropriate for Dr. Farmer to be released
      4     subject to house -- I'm saying house arrest, but that's
      5     probably -- I don't know the terminology.
      6                  Mr. Ashford, what do you remembered? Would it
      7     be home detention or home confinement? What do you call
      8     it?
      9                  MR. ASHFORD: It would just say home
     10     detention, just give him enough room to go to doctors'
     11     appointments, attorneys' visits, court.
     12                  THE COURT: All right. So home detention?
     13                  MR. ASHFORD: Yes, sir.
     14                  THE COURT: Do you typically include a curfew,
     15     or it's simply if he's not at these other appointments,
     16     then he is to be at home, is that right?
     17                  MR. ASHFORD: Yes, sir.
     18                  THE COURT: That's what I want.
     19                  MR. ASHFORD: Okay.
     20                  THE COURT: And what I want for him and his
     21     family is to coordinate with you and your office to make
     22     sure that you know when these appointments are supposed
     23     to be. So the idea is that one would ask for permission
     24     before taking it upon themselves to go somewhere, right?
     25                  MR. ASHFORD: Yes, sir.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 120 of 186   PageID 1860

                                                                             120

      1                  THE COURT: Is that your understanding of home
      2     detention?
      3                  MR. ASHFORD: Yes, sir.
      4                  THE COURT: All right. Is there any question
      5     about that from the defense?
      6                  MR. MITCHELL: None from the defense. I will
      7     reiterate that point to them.
      8                  THE COURT: All right. Now we've been through
      9     this drill once, and it didn't work out very well.
     10                  Dr. Farmer has been in custody now for four
     11     nights, and given his age and the fact that the case has
     12     now gotten close to being completed, the Court hopes that
     13     he understands how seriously we take this. Obviously the
     14     other conditions are still in place, still in place, so
     15     even though these people have testified, he is still not
     16     to contact any of them, okay?
     17                  THE DEFENDANT: Yes, sir.
     18                  THE COURT: Do not contact any of the jurors.
     19     Do not contact anyone that has anything to do with this
     20     case other than your lawyer.
     21                  THE DEFENDANT: Okay.
     22                  MR. MITCHELL: Can we have a side bar real
     23     quick?
     24                  THE COURT: Yes.
     25                  (The following occurred at the bench:)
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 121 of 186   PageID 1861

                                                                             121

      1                  MR. MITCHELL: I wanted a side bar because I
      2     don't want Dr. Farmer to know this, but his phone is at
      3     home and his daughter is staying there. And Jennifer
      4     Tutor has continued to try and contact him. She's
      5     received text messages. We've advised her to just block
      6     her number out of his phone.
      7                  MS. STERLING: She's not saying physical
      8     contact, but the phone numbers come through.
      9                  MR. MITCHELL: The number is coming through.
     10     I don't think she knows he's in custody, but the burden
     11     is on him. It's not on Jennifer Tutor at all, it is
     12     totally on him.
     13                  THE COURT: Well, the only thing I would ask
     14     is, you know, to the extent that the government can
     15     contact her and just advise her that he is instructed not
     16     to communicate with her. That way, you know, maybe
     17     she'll back off. But, you know, you guys can't very
     18     well --
     19                  MR. MITCHELL: It's not your job to police
     20     her.
     21                  THE COURT: No, but at the same time --
     22     Anyway, y'all figure it out. I'm trying to give you a
     23     break here.
     24                  MR. MITCHELL: I understand.
     25                  MS. STERLING: I'm pretty sure his daughter is
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 122 of 186   PageID 1862

                                                                             122

      1     going to do it. I don't think she's going to handle his
      2     phone.
      3                  THE COURT: Last time I checked, cell phones
      4     were not required. So, you know you could
      5     (demonstrating), throw it in a trash bin for all I know.
      6     And I know the government objects, and I'll note your
      7     objection and, you know, we may all -- or I may end up
      8     getting burned on this one, but I think we made our
      9     point, okay.
     10                  MR. MITCHELL: Thank you.
     11                  MR. GRIFFIN: Thank you.
     12                  (The following occurred in open court:)
     13                  THE COURT: Mr. Ashford, we're just going to
     14     enter an order that makes this happen; is that right?
     15                  THE CLERK: Yes, Your Honor, that's what I've
     16     drafted if that's acceptable. It's the wording on home
     17     detention from our orders.
     18                  THE COURT: There you go. That works for me.
     19                  Mr. Ashford, do you need anything else from
     20     us?
     21                  MR. ASHFORD: No, sir.
     22                  THE COURT: Thank you.
     23                  MR. ASHFORD: Thank you.
     24                  THE COURT: I've got the verdict form for
     25     y'all.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 123 of 186   PageID 1863

                                                                             123

      1                  MS. STERLING: Thank you.
      2                  THE COURT: So when you talk about a general
      3     verdict form, that's what I'm talking about. Does that
      4     work for y'all?
      5                  MS. STERLING: Yes, Your Honor.
      6                  THE COURT: Okay. The next thing is we worked
      7     on the jury instructions over the break, and I am trying
      8     to figure out how to word it.
      9                  MS. WILLIS: Your Honor, the government would
     10     withdraw the request for the causation aiding and
     11     abetting instruction.
     12                  THE COURT: That's the one that I had trouble
     13     with, I just have to tell you. It just didn't make
     14     sense, at least not to me. So we will strike that.
     15                  Let me ask your thoughts on this: There is an
     16     instruction early on, it's a general instruction about
     17     the evidence that's introduced in the case, and there is
     18     verbiage in there about I ruled that you could not see
     19     some of the exhibits that the lawyers wanted you to see,
     20     sometimes I ordered you to disregard things that you saw
     21     or heard or I struck things from the record. I don't
     22     recall doing any of that, so my thought is to remove that
     23     verbiage.
     24                  MS. WILLIS: I believe it's the phone thing
     25     that they got that in today, the property receipt
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 124 of 186   PageID 1864

                                                                             124

      1     yesterday.
      2                  THE COURT: Yes, but it was just marked for
      3     identification. It wasn't that I excluded it or told the
      4     jury they couldn't see it.
      5                  MS. WILLIS: Right.
      6                  THE COURT: Are y'all okay with my excluding
      7     or just removing that verbiage?
      8                  MS. WILLIS: That's fine.
      9                  MR. MITCHELL: Yes, Your Honor.
     10                  THE COURT: I know we still have a little ways
     11     to go, so we'll see.
     12                  MR. GRIFFIN: Your Honor, so you don't want us
     13     to use the verdict form in closing, like put it on the
     14     Elmo or something?
     15                  THE COURT: Well, I mean if that's what you
     16     are going to do, that would not bother me as much as
     17     including jury instructions in some sort of PowerPoint.
     18                  THE CLERK: Is it okay if the marshals leave?
     19     They said he's good to go.
     20                  THE COURT: Yeah, that's fine with me.
     21                  MS. WILLIS: Your Honor, just to clarify the
     22     elements of the offense, you don't consider that jury
     23     instructions, do you?
     24                  THE COURT: No, no.
     25                  MS. WILLIS: Thank you.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 125 of 186   PageID 1865

                                                                             125

      1                  THE COURT: But there is a lot more in this
      2     that defines the crime, and I do consider that jury
      3     instruction.
      4                  MS. WILLIS: Understood.
      5                  THE COURT: All right. Anything else we need
      6     to talk about when it comes to the jury instructions?
      7                  MS. WILLIS: Nothing from the government.
      8                  THE COURT: Are we ready for the jury?
      9                  MS. STERLING: Yes.
     10                  THE COURT: All right, marshal.
     11                  COURT SECURITY OFFICER: Judge, we got one she
     12     thought it was 2:30. She was down in the basement.
     13     She's coming up on the elevator.
     14                  THE COURT: I did say 2:00, didn't I?
     15                  COURT SECURITY OFFICER: When she comes in,
     16     they are going to knock on the door.
     17                  THE COURT: Y'all ready?
     18                  MR. MITCHELL: Yes, Your Honor.
     19                  MS. WILLIS: Yes, Your Honor.
     20                  (The following occurred in the presence of the
     21                  jury:)
     22                  THE COURT: Ladies and gentlemen of the jury,
     23     we're ready to continue with the trial.
     24                  Ms. Sterling?
     25                  MS. STERLING: Yes, we would like to call
                                  UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 126 of 186   PageID 1866

                                                                             126

      1     Grant Sperry as a witness.
      2                  THE CLERK: Sir, if you would stand at the
      3     podium and raise your right hand to be sworn, please.
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 127 of 186   PageID 1867

            DIRECT - GRANT SPERRY                                            127

      1                               GRANT SPERRY,
      2     having been first duly sworn, took the witness stand and
      3     testified as follows:
      4                  THE CLERK: You may take the witness stand.
      5                  MS. STERLING: Your Honor, with your
      6     permission I would like to conduct from here so I have
      7     more space.
      8                  THE COURT: Yes, ma'am.
      9                  MS. STERLING: And I will be using the Elmo.
     10                            DIRECT EXAMINATION
     11     BY MS. STERLING
     12     Q.     Good afternoon.
     13     A.     Good afternoon.
     14     Q.     Please state your name and address for the jury.
     15     A.     Yes, my name is Grant R. Sperry, S-P-E-R-R-Y, 7859
     16     Cross Pike Drive, Germantown, Tennessee.
     17     Q.     Mr. Sperry, what is your profession?
     18     A.     I'm a forensic document examiner.
     19     Q.     And in that profession, what are your primary
     20     responsibilities?
     21     A.     My primary responsibilities include the examination
     22     and comparison of questioned handwriting, hand printing
     23     and machine produced entries for the purpose of either
     24     identifying or eliminating a particular person or machine
     25     as the source of those entries.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 128 of 186   PageID 1868

            DIRECT - GRANT SPERRY                                            128

      1            Additionally, I conduct examinations to determine
      2     the origin of certain items such as a paper or pen. I
      3     also date documents and conduct those types of
      4     examinations and also conduct various other examinations
      5     related to alterations, manipulations, erasures, charred
      6     documents, water soaked documents, pretty much anything
      7     that comes up that's in question about a document, I've
      8     been trained to and I conduct those types of
      9     examinations. I frequently prepare reports and
     10     occasionally testify at proceedings such as these.
     11     Q.     And how long have you been a forensic document
     12     examiner?
     13     A.     A little over 40 years now continuously.
     14     Q.     And do you have any specialized training and
     15     education that has prepared you to conduct examinations
     16     of any questioned documents?
     17     A.     Yes, ma'am. I've completed a two-year in-residence
     18     program that was conducted by the United States Army
     19     Criminal Investigation Laboratory way back when. And
     20     that particular training program was broken down a couple
     21     of phases, academic and practical application, where I
     22     was under the supervision of forensic document examiners
     23     with many, many years of experience. I learned all about
     24     the instrumentation and that type of thing. I was tested
     25     routinely. And at the end of that two-year structured
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 129 of 186   PageID 1869

            DIRECT - GRANT SPERRY                                            129

      1     course at the lab in Ft. Gordon, Georgia at the time, I
      2     was certified by the Department of the Army and the
      3     Criminal Investigation Laboratory or Criminal
      4     Investigation Division as a forensic document examiner.
      5            In addition to that, I have completed the
      6     fundamentals of forensic document examination at the FBI
      7     Laboratory in Quantico. I've completed a Secret Service
      8     course in Washington, DC. I've received training at
      9     Royal Canadian Mounted Police Laboratory in Montreal. I
     10     received training through the Central Intelligence Agency
     11     Laboratory, Immigration and Naturalization Service
     12     Laboratory, Rochester Institute of Technology, Georgia
     13     Bureau of Investigation, and various other places over
     14     the course of the past 40 years.
     15     Q.     Are you affiliated with any professional
     16     associations or societies?
     17     A.     Yes, ma'am. I'm past president of the American
     18     Society of Questioned Document Examiners, which is the
     19     oldest organization of professional document examiners in
     20     the world. I'm also a Diplomate of the American Board of
     21     Forensic Document Examiners. I'm certified by the
     22     American Board. The certification requires, not only
     23     the -- some minimum standards in terms of a baccalaureate
     24     degree and that type of thing, but also requires that
     25     you've been on the bench for five years before you can
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 130 of 186   PageID 1870

            DIRECT - GRANT SPERRY                                            130

      1     apply for certification. And it's written, practical
      2     application, oral interviews, and I have maintained that
      3     certification over the years through continued education.
      4            I receive training every year. I attend some sort
      5     of professional conference to maintain my level of
      6     knowledge of what's going on in the field. I'm also
      7     affiliated with the Southeastern Association of Forensic
      8     Document Examiners. I am a Fellow with the American
      9     Academy of Forensic Sciences in the document section, and
     10     I'm a charter member of the scientific working group of
     11     Imaging Technologies, which is an FBI-sponsored working
     12     group.
     13     Q.     Mr. Sperry, have you conducted research or
     14     published any articles in the questioned documents field?
     15     A.     Yes, ma'am. I'm published in a couple of journals.
     16     One is the Journal of the American Society of Questioned
     17     Document Examiners, which is a peer-reviewed journal.
     18     I've done research in disguised writings. I've done
     19     research in the area of different types of
     20     machine-related applications such as the platens on
     21     typewriters and things like that. I'm also published in
     22     the Journal of Forensic Sciences, which is also a
     23     peer-reviewed journal.
     24     Q.     Have you previously been accepted in court as a
     25     forensic document or as an expert in the forensic
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 131 of 186   PageID 1871

            DIRECT - GRANT SPERRY                                            131

      1     document examination field?
      2     A.     Yes, ma'am.
      3     Q.     Approximately how many times?
      4     A.     Approximately 370, all courts of the military,
      5     international courts, federal courts, state courts
      6     throughout the country.
      7     Q.     Have you ever been retained by the U.S. Attorney's
      8     Office here in this district in the Western District of
      9     Tennessee?
     10     A.     Many times, many occasions.
     11     Q.     Have you testified for them?
     12     A.     Yes, ma'am.
     13                  MS. STERLING: Okay. At this time the defense
     14     would offer Mr. Sperry as an expert in the scientific
     15     field of forensic document examination.
     16                  MS. WILLIS: No objection.
     17                  THE COURT: Mr. Sperry will be recognized as
     18     an expert in the field of forensic document examination.
     19     BY MS. STERLING
     20     Q.     Now, Mr. Sperry, I am going to hand you what has
     21     previously been admitted into evidence as Exhibits 27
     22     through 30 and ask you just to take a quick look at
     23     those.
     24            And as you will see, there are Exhibits 27 through
     25     30, and each of them have subnumbers. On each page you
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 132 of 186   PageID 1872

            DIRECT - GRANT SPERRY                                            132

      1     will see a sticker with a subnumber, so 27-1 and so on.
      2     A.     Okay.
      3     Q.     Have you seen those documents before?
      4     A.     I have seen the copies, copies of -- these are
      5     originals. I've seen copies of the originals, yes,
      6     ma'am.
      7     Q.     Do you think you've seen all of -- copies of each
      8     and every one of those originals?
      9     A.     No, I've seen copies of the following exhibits:
     10     30-6, 28-2, 29-22, 28-25, 27-27, 27-31, 29-18, 29-8,
     11     29-21, 29-10, 29-3, 29-19, 29-24, 29-23, 29-16, 29-15,
     12     29-17, 30-2, 30-3, 30-8, 30-1, 30-7, 30-9, 30-10, 29-14,
     13     30-11, and 30-12. All of those as copies were submitted
     14     to me as questioned scripts.
     15            In addition, the following, which are in here,
     16     exhibits were submitted to me as bearing the purported
     17     known signatures of Dr. Farmer. And those exhibits are
     18     27-1, 29-13, 28-24, 28-20, 28-12, 28-18, 28-16, 28-13,
     19     28-7, 27-15, 27-23, 27-16, 27-10, 27-28, 27-24, 27-34,
     20     27-35, 27-33, 27-36, 27-37 and 27-38.
     21                  MS. STERLING: May I have permission to
     22     approach again?
     23                  THE COURT: Yes, ma'am.
     24     BY MS. STERLING
     25     Q.     Now handing you what has been marked for
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 133 of 186   PageID 1873

            DIRECT - GRANT SPERRY                                            133

      1     identification only Exhibit 11, if you could take a look
      2     at that and let us know have you seen that before?
      3     A.     Yes, ma'am, I have. These are what's been marked
      4     for identification as Defense Exhibit -- I'm sorry -- 11
      5     as a collective 17 documents that bear the purported
      6     course of business signatures of Dr. Farmer.
      7     Q.     So you've seen those before?
      8     A.     Yes, I have.
      9     Q.     And what was the purpose of us providing those to
     10     you?
     11     A.     Provided those to me to give me representative
     12     samples, additional representative samples presumably
     13     that are not related to this case of Dr. Farmer's
     14     signature, and I received copies of these.
     15                  MS. STERLING: Permission to approach the
     16     witness again?
     17                  Permission to approach the witness?
     18                  THE COURT: Yes, ma'am.
     19                  MS. STERLING: I've shown the government
     20     Exhibit 13 which has been admitted.
     21     BY MS. STERLING
     22     Q.     I'm going to take Exhibit 11 from you because the
     23     government would like to see it.
     24            Mr. Sperry, if you can take a quick look at that
     25     Exhibit 13, which is a collective document. I will say
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 134 of 186   PageID 1874

            DIRECT - GRANT SPERRY                                            134

      1     it's six pages, but we realized today that pages 4
      2     through 6 are actually dups of pages 1 through 3, so it's
      3     really the first three pages we would like you to look
      4     at.
      5     A.      Correct, yes, I received -- I examined copies of
      6     these documents which are or were submitted as specimen
      7     writings of a Jennifer Tutor writing "Richard Farmer" or
      8     "R. Farmer."
      9     Q.      And the purpose of us providing that to you was
     10     what?
     11     A.      To evaluate the writings and, if possible, compare
     12     those to the questioned signatures of Dr. Farmer.
     13     Q.      Mr. Sperry, as you know, this case involves
     14     handwriting that has been questioned --
     15     A.      Yes, ma'am.
     16     Q.      -- specifically on some prescriptions. Before we
     17     proceed further, would you briefly explain to the jury
     18     what makes handwriting identifiable?
     19     A.      Sure. So handwriting identification is based on a
     20     couple premises. One is a little more unique to
     21     handwriting than other forensic disciplines. First is no
     22     two handwriting habits, two individuals with their own
     23     handwriting habits have ever been found to be alike, will
     24     ever be alike. I'm talking about the habits that a
     25     person has with respect to their writing.
                                  UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 135 of 186   PageID 1875

            DIRECT - GRANT SPERRY                                            135

      1            And the other, which is a little bit more unique to
      2     handwriting than anything else, is that no two writings
      3     of the same individual will ever be exactly alike. We're
      4     not machines, so we're incapable of machine-like
      5     replication. So we have what we call range of variation,
      6     so there is variation with respect to all of the habits
      7     that we have. And part of what I do is assess that
      8     variation, which is why the writings are representative
      9     over a period of time.
     10            So the question is: So how do we acquire these
     11     habits? Well, handwriting normally for most folks begins
     12     at an early age. And at that point in time, you are
     13     trying to copy what's in front of you, whether it's on a
     14     screen or whether it's in a book or whatever. So the
     15     focus of attention is on how do I make an A, how do I
     16     make a B and trying to copy that. Well, even at that
     17     early stage you are incorporating some individual
     18     characteristics because our perception of things is
     19     different. Our coordination, our dexterity, those types
     20     of things are unique to us as individuals and so however
     21     great or not they are, that's -- you are beginning to
     22     introduce some individual features.
     23            As you become more and more accustomed to writing,
     24     the focus of attention becomes less and less on, gee, how
     25     do I make an A, B and C but on what's being written. So
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 136 of 186   PageID 1876

            DIRECT - GRANT SPERRY                                            136

      1     at the time most people reach graphic maturity, which is
      2     anywhere between 18 and 20 years of age normally,
      3     handwriting is a neuromuscular function that has --
      4                  THE COURT: Mr. Sperry, I'm sorry to interrupt
      5     you. Could you scoot the mic over, maybe go that
      6     direction with it so that when you are talking, it's
      7     picking up more of your voice.
      8                  THE WITNESS: I'm sorry.
      9                  THE COURT: Unfortunately, the seat doesn't
     10     move, but the mic does.
     11                  THE WITNESS: I keep trying to get it to move,
     12     Your Honor.
     13                  So by the time a person reaches graphic
     14     maturity, the handwriting habits are pretty well fixed.
     15     Now handwriting does change over time. As you know,
     16     infirmities, you get older, the quality of the writing
     17     sometimes will deteriorate based on circumstances. So
     18     handwriting habits incorporate a number of different
     19     areas. So you have letter formations certainly, spacing
     20     habits, height relationships, pen pressure, idiosyncrasy
     21     types of things such as where the I dot is placed and
     22     periods are placed and all that kind of stuff, relative
     23     spacing habits, absolute spacing habits, absolute slant,
     24     all those are habit areas, and there are more, and all of
     25     those contain variation.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 137 of 186   PageID 1877

            DIRECT - GRANT SPERRY                                            137

      1                  So what's variation? All right. So variation
      2     is, as an example, you have let's say a T, and I'm
      3     looking at -- I'm looking at writings of a particular
      4     writer over a period of two years I've got writings. And
      5     that writer has got -- his name is Steven. And every
      6     single time I see that T crossing, it is a little T
      7     crossing, and it is near the top in that area of the T.
      8     Okay. So I can pretty well gather that that particular
      9     habit, that T crossing, that's kind of what we call a
     10     fixed habit. That's all the time he's going to cross his
     11     T there.
     12                  Another habit in Steven is the N. Sometimes
     13     the N is made more angular, sometimes it's made rounder.
     14     It varies. So now I've established the range of
     15     variation over that period of time with the N. There is
     16     more variation there. So when I'm taking those sets of
     17     writing and now I've got a questioned Steven signature, I
     18     would expect, that if Steven wrote it, I'm going to see a
     19     T crossing at the top. I'm probably going to see a
     20     variation between the N's similar to what I've seen in
     21     his known writings, apply that to all various habits.
     22     Now that's assuming that the writing is not a tracing.
     23     That's assuming that the writing is not a simulation or
     24     somebody is trying to copy somebody's writing from memory
     25     or a model in front of them. So there are certain other
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 138 of 186   PageID 1878

            DIRECT - GRANT SPERRY                                            138

      1     things that would preclude even getting into the area of
      2     variation, but that's the idea.
      3                  So the bottom line is that any two writings
      4     can be identified with their writer provided that the
      5     writing contains sufficient individual class
      6     characteristics for identification purposes and provided
      7     that the comparable writings are comparable, in other
      8     words, that I have actually writings and I can compare
      9     them to that questioned writing.
     10     Q.     I've handed you several different exhibits. First
     11     let's talk about the notebook. Did you examine the
     12     handwriting of the prescriptions in the notebook, again,
     13     given that there are some of those that you have not seen
     14     before, but the copies of those that you did see, have
     15     you examined the handwriting for those?
     16     A.     Yes, I examined the handwriting as depicted in the
     17     copies, correct.
     18     Q.     And then did you examine the handwriting in what I
     19     previously showed you as Exhibit 11?
     20     A.     Yes, I did.
     21     Q.     And did you also examine the handwriting in what I
     22     handed to you as Exhibit 13?
     23     A.     Yes, I did.
     24     Q.     Can you tell the jury about the technical
     25     examinations that you conducted of that evidence?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 139 of 186   PageID 1879

            DIRECT - GRANT SPERRY                                            139

      1     A.      Sure. The first thing that I do, and this is --
      2     the process in this case is not unlike any other case
      3     involving questioned and known writings. The first thing
      4     I always do is conduct an examination of the questioned
      5     signatures, in this case signatures. And the purpose of
      6     that is to determine the features and characteristics of
      7     value, if they are of value, in the questioned signature.
      8             The reason I always conduct an examination of the
      9     questioned writings first is that if the questioned
     10     writings, for whatever reason, has no value for
     11     identification, then there is really no point in looking
     12     at the known writings. I already independently
     13     determined that they have no value. An example would be
     14     someone makes an X, there is not a lot there to work
     15     with.
     16             So in this particular case, I conducted those
     17     examinations of the questioned. I found that the
     18     questioned signatures that I examined have a very, very
     19     wide variation in terms of the quality of the signature.
     20     They all are somewhat pictorially similar to the known
     21     writings I'll get to in a minute of Dr. Farmer. But I
     22     determined that they do have value for identification.
     23     There are features and characteristics there that
     24     cumulatively give that signature some value towards being
     25     able to identify it with its writer and to be able to
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 140 of 186   PageID 1880

            DIRECT - GRANT SPERRY                                            140

      1     eliminate the person that did not write it.
      2            The second examination, which is a separate exam
      3     entirely, is an examination of the known writings. Now
      4     the submitted known writings in this case, as an example,
      5     Dr. Farmer's known writings, encompass a period of time
      6     that surrounds in and around the dates of the questioned
      7     scripts. So I have very contemporary writings in my
      8     opinion to work with. The purpose of that examination
      9     and intercomparison, because I intercompare all those, is
     10     to determine the writing habits of Dr. Farmer, the range
     11     of variation, which I've already kind of briefly touched
     12     on, of the various habits that are in Dr. Farmer's
     13     signature.
     14            Also I cross-compare. By that I mean sometimes
     15     clients will send writings in and they will call it the
     16     writings -- these are the known writings of Smith. And I
     17     go through and I find out that, well, three of them may
     18     be the writings of one person but somehow or other this
     19     particular application was written by somebody else and I
     20     exclude it. So I always cross-compare to see if the
     21     known writings are in fact the writings of one person.
     22     If they are not, then I exclude it and I just don't use
     23     it as a known writing.
     24            So having done all of that, then comes the
     25     comparison. So then I take the questioned one by one and
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 141 of 186   PageID 1881

            DIRECT - GRANT SPERRY                                            141

      1     I compare it with the writing habits of Dr. Farmer. Lay
      2     people look for similarities. I look for differences.
      3     You would expect that if the person wrote something that
      4     it's going to be similar, it is going to look similar to
      5     what's in question. What's important is that if there is
      6     differences there, those differences have to be accounted
      7     for. Are they differences as a result of a different
      8     writer? Are they differences as a result of a variation
      9     not represented? Are they differences of a result of
     10     accidental or disguise or whatever? So that's where it
     11     is on me, and I put into play quite a bit of experience
     12     and training in this area into that decision.
     13            So at the end of the day, after conducting the
     14     various comparisons of the questioned and known, I reach
     15     a conclusion as to the probability of whether or not the
     16     person that wrote the knowns wrote the questioned.
     17                  THE COURT: Can I -- does anybody need any
     18     water? Mr. Broom, do you need some water?
     19                  JUROR: I'm okay.
     20                  THE COURT: Are you sure?
     21                  JUROR: I got some water right here, yes, sir.
     22                  THE COURT: If y'all need to stand for any
     23     reason, feel free to do that. I've noticed maybe a
     24     couple of you are starting to feel that afternoon drag.
     25     You know, it's after lunch. So everybody okay? All
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 142 of 186   PageID 1882

            DIRECT - GRANT SPERRY                                            142

      1     right.
      2                   Sorry to interrupt.
      3                   MS. STERLING: That's okay. That's a good
      4     place to interrupt.
      5     BY MS. STERLING
      6     Q.     Mr. Sperry, you were talking about known writings,
      7     and some of the prescriptions that are in the notebook in
      8     front of you, were those some of the known writings that
      9     you examined?
     10     A.     Yes, ma'am.
     11     Q.     And then the Exhibit 11 that has been marked for
     12     identification, which I'm holding right now, were these
     13     also known writings of Dr. Farmer that you used in your
     14     comparison?
     15     A.     Yes.
     16                   MS. STERLING: At this time, I would like to
     17     move into evidence Exhibit 11.
     18                   MS. WILLIS: Objection. Side bar?
     19                   THE COURT: Yes, ma'am.
     20                   Y'all might want to stand at this point.
     21                   (The following occurred at the bench:)
     22                   MS. WILLIS: I take no issue with the
     23     signatures coming in. There are some letters in there
     24     that mentioned things like, Dr. Farmer gave me a urine
     25     drug screen, and stuff that aren't related to the
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 143 of 186   PageID 1883

            DIRECT - GRANT SPERRY                                            143

      1     signature, so we would like the hearsay in that redacted.
      2                  THE COURT: Well, here's the problem: If the
      3     expert reviewed it, and he relied on it as part of the --
      4                  MR. MITCHELL: I think it's typed.
      5                  MS. WILLIS: It's the typed part. There is
      6     stuff that's typed in there, and Dr. Farmer just signed
      7     the letter.
      8                  THE COURT: Do y'all care about redacting
      9     that?
     10                  MS. STERLING: No.
     11                  THE COURT: I mean it sure doesn't affect his
     12     opinion one way or the other.
     13                  MS. STERLING: No, it does.
     14                  MS. WILLIS: I'm just saying that whole
     15     exhibit going back to the jury, the content of those
     16     letters we take issue with.
     17                  THE COURT: Then what we're going to need to
     18     do is substitute a copy that's been redacted before they
     19     go back to jury.
     20                  MS. WILLIS: Yes, that's great with us.
     21                  THE COURT: I am relying on you to remember,
     22     but we've got a lot of moving parts.
     23                  MS. STERLING: They'll remember.
     24                  THE COURT: And it's Exhibit 11?
     25                  MS. STERLING: Yes.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 144 of 186   PageID 1884

            DIRECT - GRANT SPERRY                                            144

      1                  (The following occurred in open court:)
      2                  THE COURT: Exhibit 11 will be admitted
      3     subject to -- ladies and gentlemen, there is some parts
      4     of the document that will need to be redacted before it's
      5     sent back later in the case. So subject to that, we are
      6     going to admit it as Exhibit Number 11. Had it already
      7     been marked for identification?
      8                  MS. STERLING: It had been marked for
      9     identification. Do we want to cross that out?
     10                  THE COURT: So it will now be admitted into
     11     evidence.
     12                  MS. STERLING: Thank you.
     13                  THE COURT: Yes, ma'am.
     14     BY MS. STERLING
     15     Q.     Mr. Sperry, are you always able to fully identify
     16     or eliminate a person as the author of a particular
     17     writing?
     18     A.     No, ma'am.
     19     Q.     Why is that not possible?
     20     A.     Well, I mean the questioned writings always seem to
     21     vary and have various levels of identifiability. So if
     22     I'm working with a writing that is a tracing, as an
     23     example, where someone has actually put a writing over
     24     another writing and created an impression, that's a
     25     drawing. So it's very likely not going to be any
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 145 of 186   PageID 1885

            DIRECT - GRANT SPERRY                                            145

      1     individual characteristics, someone has just traced the
      2     outline of a signature, so that's a pretty good defense
      3     against it being identified. I can certainly tell you
      4     it's a tracing, but trying to identify the writer may be
      5     a problem.
      6            Another example of where it is possible is if I've
      7     got a handwritten signature, and all I've got for known
      8     writing is hand printed or very, very limited handwritten
      9     signatures insufficient for me to gather enough
     10     information about that person's writing habits. So there
     11     is a number of reasons why it's not black and white.
     12     There is a gray area that we have to deal with.
     13     Q.     Well, if you can't fully identify or eliminate a
     14     person, is there a way or is it possible for you to
     15     arrive at a less definitive conclusion that still
     16     accurately reflects the weight of the evidence?
     17     A.     Yes, there is, and there is actually standards in
     18     place for that that most forensic document examiners
     19     follow or should follow. These are standards that the
     20     FBI has, together with the scientific working group on
     21     document examination have come up with as well as the
     22     ASTM, which is the American Society of Testing and
     23     Materials International. And we use a nine-point scale.
     24            So if you visualize a horizontal bar graph, at one
     25     end, you have a full identification. At the other end,
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 146 of 186   PageID 1886

            DIRECT - GRANT SPERRY                                            146

      1     you have full elimination. The person wrote it, person
      2     didn't write, no doubt about it. Right in the middle we
      3     have an area that I refer to as the neither nor area.
      4     After everything is done, I still can't tell one way or
      5     the other whether the person wrote it or not for whatever
      6     reason. Coming in from the identification, a very, very
      7     small little area up there occupying right next to the
      8     identification is the term "highly probable," meaning a
      9     virtual certainty that this person wrote it. There may
     10     be -- there is no fundamental differences whatsoever.
     11     There may be a slight limitation because of a copy,
     12     missing some detail, but overwhelming evidence is the
     13     person highly probable wrote it.
     14            Coming a little closer toward the middle, that bar
     15     graph is a conclusion probably. And a little closer
     16     right up to I don't know is -- but on the positive
     17     side -- is indications. That means there is more
     18     agreement there on the identification side than I would
     19     expect to exist between any two writers.
     20            On the other side, same terms, different meanings.
     21     The indication is did not, probably did not, highly
     22     probable did not, and a full elimination. And the reason
     23     bar graphs sometimes are helpful for folks to understand
     24     the terminology is that a lot of times people say, well,
     25     if you are saying there is indications somebody wrote it,
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 147 of 186   PageID 1887

            DIRECT - GRANT SPERRY                                            147

      1     there must be indications they didn't, and that's not
      2     true, because you can't be in both places at the same
      3     time. So if there are indications somebody wrote
      4     something, that means I don't have enough evidence to go
      5     beyond that, but there certainly are no fundamental
      6     differences. If it's indications or probably or highly
      7     probably did not write, then you can bet there are a
      8     number of fundamental differences there that suggest the
      9     person did not write it.
     10     Q.     Before we go any further about any conclusions you
     11     may or may not have come to, do you have any other
     12     terminology that you use that would be helpful for the
     13     jury to know before you talk about your conclusions?
     14     A.     No, that should do it.
     15     Q.     Now based on the various examinations and
     16     comparisons that you have done of Dr. Farmer's known
     17     handwriting --
     18     A.     Correct.
     19     Q.     -- versus the questioned handwriting, have you
     20     reached any conclusions?
     21     A.     Yes, I have.
     22     Q.     Would you please tell the jury what your
     23     conclusions are?
     24     A.     Yes, ma'am, there were 27 questioned documents that
     25     I examined, each containing a questioned Dr. Farmer's
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 148 of 186   PageID 1888

            DIRECT - GRANT SPERRY                                            148

      1     signature. One of those exhibits is Exhibit 28-2. It's
      2     my opinion it's highly probable that Dr. Farmer wrote the
      3     signature on that particular exhibit.
      4            On the other hand, it is highly probably Dr. Farmer
      5     did not write the Farmer signature on Exhibits 30-6,
      6     29-22, 28-25, 27-27, 27-31, 29-18, 29-8, 29-21, 29-10,
      7     29-3, 29-19, 29-24, 29-23, 29-16, 29-15, 29-17, 30-2,
      8     30-3, 30-8, 30-1, 30-7, 30-9, 30-10, 29-14, 30-11 and
      9     30-12.
     10     Q.     Mr. Sperry, in doing that comparison, were you able
     11     to determine how many writers there were among those
     12     questioned samples?
     13     A.     Not precisely. I did conduct some intercomparisons
     14     and there certainly appears to be multiple writers, more
     15     than two.
     16     Q.     More than two writers?
     17     A.     Yes, ma'am.
     18     Q.     Based on the various examinations that you did of
     19     the known writings of Jennifer Tutor versus the
     20     questioned writings of Dr. Farmer, did you come to any
     21     conclusions about that?
     22     A.     The conclusion, yes, the conclusion I reached is
     23     that, number one, the writings of Ms. Tutor that were
     24     provided are what we call specimen writings. Those are
     25     writings where someone is, you know, you sit them down
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 149 of 186   PageID 1889

            DIRECT - GRANT SPERRY                                            149

      1     and you dictate to them what they are to write, and they
      2     are supposed to write it.
      3             In this particular case, we have three pieces of
      4     paper with Ms. Tutor allegedly writing "Richard Farmer"
      5     or "R. Farmer." I evaluated the naturalness of the
      6     writing, the features and characteristics in there, and
      7     in my opinion, these are less than natural executed
      8     writings, that they are consistent with what I've seen
      9     over the years where someone is trying to distort perhaps
     10     their natural writing habit. There are some features and
     11     characteristics that are in agreement with some of the
     12     Farmer signatures which create at least a limited
     13     indication that she may have written some of those, but
     14     again it's a very, very weak conclusion on the
     15     identification side and definitely need additional
     16     handwritings to form a solid base of comparison.
     17     Q.      Of the questioned, the set of questioned
     18     handwriting, those prescriptions, did those cover a
     19     certain time period?
     20     A.      Yes, I believe they covered a period of time from
     21     November, November I believe of 2017 through February of
     22     2019.
     23     Q.      And this -- I don't want to go through each of the
     24     27 or 26 -- 27, I'm sorry, I don't want to go through
     25     each of the 27, but I'm going to ask you to flip to some
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 150 of 186   PageID 1890

            DIRECT - GRANT SPERRY                                            150

      1     of these, and I know this will be a little bit laborious,
      2     but it's necessary to get it into the record. Would you
      3     first turn to in the notebook Exhibit 29-3.
      4            And you testified, correct, that this was not --
      5     well, I'll wait until you are there. I'm sorry. I
      6     thought you were already there?
      7     A.     No. 29 --
      8     Q.     Dash 3.
      9     A.     Okay.
     10     Q.     You testified this was not Dr. Farmer's signature,
     11     correct?
     12     A.     Highly probable it's not Dr. Farmer's signature,
     13     that's correct.
     14     Q.     That prescription, what is the date of that
     15     prescription?
     16     A.     11-17-2017.
     17     Q.     Can you flip to 29-8. Was this also one of the
     18     ones that you found to not be Dr. Farmer's signature?
     19     A.     Let me get back to it.
     20            Correct.
     21     Q.     Can you go to 29-18?
     22     A.     Okay.
     23     Q.     And is that also one that you concluded was not Dr.
     24     Farmer's signature?
     25     A.     Yes.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 151 of 186   PageID 1891

            DIRECT - GRANT SPERRY                                            151

      1     Q.      And the date on that prescription?
      2     A.      The date is 11-1-2018.
      3     Q.      If you will move two back -- or two forward, 29-20,
      4     is this also one that you concluded was not Dr. Farmer's
      5     signature?
      6     A.      Yes, ma'am.
      7     Q.      What is the date on that one?
      8     A.      11-8-2018.
      9     Q.      The next page, 29-21. Was your conclusion that
     10     this was not his signature?
     11     A.      Yes, highly probable it's not his signature.
     12     Q.      You know where I'm going. What's the date on that
     13     one, please?
     14     A.      11-17-2018.
     15     Q.      29-23.
     16     A.      11-20-2018.
     17     Q.      And that also was one that Dr. Farmer did not sign
     18     in your opinion?
     19     A.      Yes, with virtual certainty he did not sign that.
     20     Q.      29-24?
     21     A.      Okay.
     22     Q.      Is that also one that you are certain he did not
     23     sign?
     24     A.      Virtually certain he did not sign it.
     25     Q.      And the date on that?
                                  UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 152 of 186   PageID 1892

            DIRECT - GRANT SPERRY                                            152

      1     A.     1-29-2019.
      2     Q.     Now we're going go to Section 30, the next patient
      3     or purported patient. And you will see 30-1, was that
      4     found to be by you not his signature?
      5     A.     Yes, it's highly probable he did not write that.
      6     Q.     And the dates on that?
      7     A.     The date is 10-19-2018.
      8     Q.     30-8?
      9     A.     Okay.
     10     Q.     Did you conclude that he did not write that?
     11     A.     Yes.
     12     Q.     What was the date?
     13     A.     Date on that is 11-21-18.
     14     Q.     30-10, please.
     15     A.     I concluded highly probable he did not sign that
     16     signature, the Farmer signature, and the date on it is
     17     1-28-2019.
     18     Q.     30-12?
     19     A.     Same conclusion, and the date on that is 2-1-2019.
     20     Q.     So based on what you just read out, how many
     21     different dates did you find that Dr. Farmer did not
     22     write those prescriptions?
     23     A.     I don't recall how many. There were a lot of
     24     different dates. I don't recall the number.
     25     Q.     If I told you there were 11 different dates, would
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 153 of 186   PageID 1893

            DIRECT - GRANT SPERRY                                            153

      1     you agree with that?
      2     A.     Yes, I believe there were 11, appears to be 11.
      3     Q.     Going back a little earlier, you testified that you
      4     have not reviewed or not seen all of those prescriptions
      5     in the notebook, correct?
      6     A.     Correct.
      7     Q.     Now, Mr. Sperry, we sent you some additional
      8     prescriptions, copies of prescriptions that we received
      9     from the government just last week, correct?
     10     A.     You did, electronically, correct.
     11     Q.     And I believe, does it sound correct that was on
     12     February 5th that we sent those to you?
     13     A.     Yes.
     14     Q.     Have you had a chance to review those additional
     15     prescriptions?
     16     A.     Absolutely not.
     17     Q.     Why not?
     18     A.     Insufficient time to conduct the exams.
     19     Q.     Then you have not been able to review each of the
     20     prescriptions in that book to determine if they were
     21     forged?
     22     A.     That's correct.
     23     Q.     And you are also not able to say with certainty
     24     that the only dates that had forged prescriptions were
     25     the dates that we just went through?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 154 of 186   PageID 1894

            DIRECT - GRANT SPERRY                                            154

      1     A.     Correct.
      2     Q.     Now, Mr. Sperry, would your testimony be clearer
      3     and better understood through the use of a demonstrative
      4     exhibit or, plural, exhibits?
      5     A.     Yes, ma'am.
      6                  MS. STERLING: Let the record reflect I have
      7     shown this to the government.
      8                  May I approach the witness?
      9                  THE COURT: Yes, ma'am.
     10     BY MS. STERLING
     11     Q.     Mr. Sperry, are you familiar with what I just
     12     handed you?
     13     A.     Yes, ma'am, I am.
     14     Q.     What are those?
     15     A.     These are enlargements of writings, questioned
     16     writings and known writings of Dr. Farmer as well as
     17     known writings of Ms. Tutor.
     18     Q.     Did you prepare those demonstrative exhibits?
     19     A.     I did.
     20     Q.     Are those exhibits true and accurate reproductions
     21     of the original evidence that you have reviewed today?
     22     A.     Correct.
     23     Q.     And would these help the jury better understand
     24     your testimony?
     25     A.     I believe so.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 155 of 186   PageID 1895

            DIRECT - GRANT SPERRY                                            155

      1     Q.     And these are the exhibits or they are signatures
      2     that you have referred to in your testimony so far; is
      3     that correct?
      4     A.     That is correct.
      5                  MS. STERLING: Permission to approach again?
      6                  THE COURT: Yes, ma'am.
      7                  MS. STERLING: I would like to move these into
      8     evidence. I would like to number them each separately.
      9                  THE COURT: That would make sense.
     10                  What are our numbers?
     11                  MS. STERLING: 36, 37 and 38. Are these
     12     admitted or --
     13                  THE COURT: Yes, without objection?
     14                  MS. WILLIS: No objection.
     15                  MS. STERLING: No objection, right.
     16                  THE COURT: So Exhibit 36, 37 and 38 are
     17     admitted. These are one page documents that I think the
     18     witness will explain, but they appear to be an
     19     enlargement of signatures or writings.
     20                  MS. STERLING: Do I have permission to publish
     21     these to the jury?
     22                  THE COURT: Yes, ma'am.
     23                  (Said item was marked as Exhibits 36 through
     24                  38).
     25     BY MS. STERLING
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 156 of 186   PageID 1896

            DIRECT - GRANT SPERRY                                            156

      1     Q.     Mr. Sperry, what I'm putting up here first is what
      2     has been marked as Exhibit 36. I'll do this, move it
      3     down a little bit first, and then I can move it up.
      4            These are the questioned signatures of
      5     prescriptions, correct?
      6     A.     Those -- well, you have shown three of the four are
      7     on the screen.
      8     Q.     There you go.
      9     A.     So these are representative samples --
     10                  THE COURT: Might be able to zoom it back.
     11                  MS. STERLING: I think I've already zoomed all
     12     the way. Yeah.
     13                  THE COURT: Okay.
     14                  MS. STERLING: If you need me to move it, just
     15     let me know.
     16                  THE WITNESS: Okay. These are representative
     17     samples, obviously four out of the 27, that were
     18     submitted to me as questioned signatures depicting
     19     questioned Farmer signatures. For the record, line 1,
     20     that particular signature is an image of the signature on
     21     Exhibit 30-6.
     22                  One on line 2 is from Exhibit 29-22, line 3,
     23     30-11, and line 4, 30-12.
     24     BY MS. STERLING
     25     Q.     And would you tell the jury, can you use these to
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 157 of 186   PageID 1897

            DIRECT - GRANT SPERRY                                            157

      1     explain to the jury how you come to your conclusion?
      2     A.     Sure. This is just an illustration of the
      3     questioned. So I'll point out a few things on the
      4     questioned that you can kind of look at now, and then
      5     when we put the known writings up of Dr. Farmer, you will
      6     find this helpful.
      7            Notice the absolute slant of the writings. A slant
      8     is sometimes not a big deal, but it is in this case. The
      9     slant of the writing is somewhat -- a little bit off to
     10     the right but somewhat perpendicular. Notice you have an
     11     R formation here, and that's kind of a shoulder R, looks
     12     like a shoulder R. Here's another example there on line
     13     2. And an E that is prominently formed, at least in this
     14     one, and then the line 3 and line 4 you can see clearly
     15     the E.
     16            Then R, various types of R. We have what we call a
     17     tented R there. Here you've got an R that comes back,
     18     and follow the movement, line 2 overhand to cross the F,
     19     all the way through like that. So the line quality of
     20     these signatures, you can see that the A is fairly well
     21     formed, but it's fairly angular. You can see the
     22     angularity here and what purports to be the M-E-R. And
     23     here's a little variation down here. Here you have a
     24     shoulder R or maybe a speed R -- I'll get to that in a
     25     minute -- here, line 4, more of a rounded feature in the
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 158 of 186   PageID 1898

            DIRECT - GRANT SPERRY                                            158

      1     name Farmer. And certainly more of a what we call again
      2     a shoulder R. In line 4 that R, you can see the left
      3     side of R, right side of the R kind of creates a couple
      4     shoulders, that's where we get that term "shoulders"
      5     from. And a terminal stroke that comes back, crosses the
      6     F and up and over is the movement.
      7            So when you look at that and then go ahead and
      8     maybe put the known writings up.
      9     Q.     Sure. This is Exhibit 37. And before you discuss
     10     that, can you, for the record, tell us which exhibit
     11     numbers of the previously admitted exhibits that these
     12     lines match up with.
     13     A.     On the known writings?
     14     Q.     Of known writings.
     15     A.     We've got a total of five known writings that I
     16     used as representative samples of Dr. Farmer's normal
     17     signature. Line 1 is from Exhibit 27-1. Line 2 is from
     18     29-13. Line 3 is from 27-36. Line 4 is from 27-38. And
     19     line 5 is from, down here at the bottom, is from the
     20     course of business writings from Government Exhibit or
     21     from Defense Exhibit 11 rather collectively.
     22     Q.     I'll put these side by side for you now.
     23     A.     Okay. So --
     24     Q.     Is that --
     25     A.     This is -- when I was talking about variation of
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 159 of 186   PageID 1899

            DIRECT - GRANT SPERRY                                            159

      1     Dr. Farmer's signature, if you look at the known
      2     writings -- again, this is a representative sample.
      3     Very, very consistent in absolute slant. This writing is
      4     really rapidly executed. Just because a writing has a
      5     right of vertical slant doesn't mean necessarily that is
      6     rapidly executed, but you can tell by the introductory
      7     strokes, the tapering, and even from a copy, some of the
      8     pen pressure habits, that that F and the rest of it is
      9     continuously moving left to right at a fairly rapid clip
     10     in terms of execution. And he's consistent in that
     11     regard.
     12            So looking at the F, let's look at what we looked
     13     at earlier. There is an absolute slant of the F. As a
     14     matter of fact, all of the writing moves really far to
     15     the right. Let's not say 45 degrees, but it's getting
     16     pretty close to the right side.
     17            The questioned is more perpendicular. I'll move
     18     ahead to the crossing. The F is crossed -- Dr. Farmer,
     19     it's his habit to cross the F by coming off of the R,
     20     coming around and then underneath, terminal. Even with
     21     this stroke here in line number 2, he's coming over and
     22     then underneath.
     23            The R's, I'll move down here to line 4, Dr. Farmer
     24     incorporates what is called a speed R into his signature.
     25     A speed R is something along the lines of this. We used
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 160 of 186   PageID 1900

            DIRECT - GRANT SPERRY                                            160

      1     to call that an old Palmer R. Palmer was a writing
      2     system a lot of people were taught. And he uses the
      3     speed R in the body and in the terminal R in both places
      4     continuously, everywhere.
      5            The A is much more angled to the right. So you can
      6     see the A is a relatively small, elongated writing
      7     feature.
      8            Over here on the questioned, look at the size of
      9     the A there in relationship to the others. Dr. Farmer,
     10     for the most part, the M is angular but a relatively
     11     small overall middle bar to the M. Sometimes it's hard
     12     to even determine where the M is because the movement is
     13     so shallow in those areas.
     14            Notice the E in Dr. Farmer's signature, relatively
     15     small there, there, very small. The E is a small loop
     16     above the baseline and the R is created off of that.
     17     Line 4 is a good example of that. So here's a tented E.
     18     What's going on there? This is a nice big loop. Dr.
     19     Farmer does not do that. Line 3 and line 4, you have
     20     that particular type of E.
     21            These are some of differences that I found
     22     consistently between the questioned and the known that
     23     led me to the conclusion that it's highly probable,
     24     virtual certainty, in my opinion, that Dr. Farmer did not
     25     write the signatures that I examined as copies.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 161 of 186   PageID 1901

            DIRECT - GRANT SPERRY                                            161

      1            These are efforts, in my opinion, based on the
      2     pictorial resemblance -- I mean if you look at them, I
      3     pointed out differences, so you are looking at
      4     differences now, but if you just kind of drove up to it
      5     and looked at it and said, generally, yeah, that kind of
      6     looks like the F is kind of, kind of does have a
      7     right-hand slant, but the internal habits are all wrong,
      8     and they are just not Dr. Farmer's.
      9     Q.     I am now going to take away the known writings of
     10     Dr. Farmer and Exhibit 38, which are the known writings
     11     of Jennifer Tutor. If you could identify for the record
     12     which exhibit of the previously admitted exhibits do
     13     these writings come from?
     14     A.     Okay. So these writings are what we call, again,
     15     specimen writings. She provided these to an investigator
     16     presumably. And this is actually -- number 1 is the
     17     first -- this is all from Defense Exhibit 13. And the
     18     first entry that she wrote based on the document that I
     19     received is "Richard Farmer." And you notice how the F
     20     kind of does look a little like you recall the F in the
     21     questioned entry in terms of its formation. And then
     22     apparently started to write "R. Farmer" in this fashion.
     23            Now you have the variations in the R's here in
     24     "Richard." Kind of a hand printed R, maybe a speed R
     25     developing here as well as in line 3 in this area. The
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 162 of 186   PageID 1902

            DIRECT - GRANT SPERRY                                            162

      1     quality, the skill level that's apparent or the skill
      2     that's exercised in the first signature deteriorates in
      3     some of the others below it. This is more of a tented R.
      4     Down here is more of a -- if I can just scroll down just
      5     a little bit on hers. Here is an R that's formed in this
      6     fashion. So perhaps a speed R, but written much, much
      7     slower. Variations of the R's greater than what I expect
      8     to exist for a person that's actually sitting down and
      9     writing something one after the other after the other
     10     after the other, there is more consistency normally --
     11     you have less variation when you have somebody writing
     12     something when they are doing it naturally one after the
     13     other after the other as supposed to over a period of a
     14     week or two. So for someone to write down and show this
     15     kind of variation in a single sitting is in my opinion
     16     unusual.
     17     Q.     Do you want me to put these next to the questioned?
     18     A.     Sure. Again, you've got the -- here's a shoulder R
     19     perhaps or a speed R such as you have here, line 2 on the
     20     known writings of Ms. Tutor and line 2 on the questioned
     21     signatures. You know, it's certainly got that type of
     22     movement on the F starting there. You know, the size of
     23     the A here and over in here up tight against the F.
     24     Again, the R's, variation of the tented R versus perhaps
     25     the speed R, more of a capital letter there. Those are
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 163 of 186   PageID 1903

            CROSS - GRANT SPERRY                                             163

      1     just some of the characteristics that -- a few of the
      2     characteristics -- there were a lot -- that warrant in my
      3     opinion suspicion that at least a need with this writer
      4     to examine and compare further writings of both course of
      5     business as well as specimen writings, if possible, of
      6     Ms. Tutor to these questioned signatures.
      7                  MS. STERLING: The defense has no further
      8     questions at this time for Mr. Sperry.
      9                  THE COURT: All right. We can raise the
     10     lights, please.
     11                  Cross-examination?
     12                  MS. WILLIS: Yes, sir, Your Honor.
     13                             CROSS-EXAMINATION
     14     BY MS. WILLIS
     15     Q.     Good afternoon, Mr. Sperry.
     16     A.     Good afternoon.
     17     Q.     Now I'm going to apologize. I don't have a report
     18     or anything. You didn't prepare one, correct?
     19     A.     That's correct. It was insufficient time to
     20     prepare a Rule 26 -- or 16, I'm sorry.
     21     Q.     That's fine. I'm just going to ask you some
     22     things --
     23                  THE COURT: Can you turn your mic on?
     24     BY MS. WILLIS
     25     Q.     Can you go really slow and give us the exhibit
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 164 of 186   PageID 1904

            CROSS - GRANT SPERRY                                             164

      1     numbers of all the known writings, so all the knowns that
      2     you compared the questionable ones to?
      3     A.      Sure. First of all, again, with the easy one --
      4     Q.      Can you also -- I'm sorry to make it complicated.
      5     Can you give the known writing, exhibit number and the
      6     date?
      7     A.      I can't give you the date. I don't have the date
      8     in front of me. I just have the exhibit numbers.
      9     Q.      Okay. Do you still have the binder in front of
     10     you?
     11     A.      I do have a binder.
     12     Q.      Would it be too difficult to ask you to -- do you
     13     know where to find them in the binder? They should be in
     14     date order.
     15     A.      We're talking about known writings, correct?
     16     Q.      Yes.
     17     A.      Okay. I can do it. It might be a little bit --
     18     Q.      We will just go with the exhibit numbers for the
     19     sake of time.
     20     A.      Okay. So the exhibit numbers that I used were --
     21     out of the booklet were 27-1, 29-13, 28-24, 28-20, 28-12,
     22     28-18 -- excuse me -- 28-16, 28-13, 28-7, 27-15, 27-23,
     23     27-16, 27-10, 27-28, 27-24, 27-34, 27-35, 27-33, 27-36,
     24     27-37 and 27-38.
     25     Q.      Thank you. So those were the known ones that you
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 165 of 186   PageID 1905

            CROSS - GRANT SPERRY                                             165

      1     were comparing the questionable ones to; is that correct?
      2     A.     Well, that's partially correct. I used those, but
      3     I also used the course of business writings which
      4     collectively are Defense Exhibit 11.
      5     Q.     Okay. And then you mentioned on direct that there
      6     was -- I just want to make sure I get this right -- that
      7     28-2 was highly probable as Dr. Farmer's signature?
      8     A.     Yes, ma'am.
      9     Q.     Now, you are an expert in -- you're a forensic
     10     document examiner?
     11     A.     Yes, ma'am.
     12     Q.     So when you look at documents, do you look at more
     13     than just the signature on them?
     14     A.     I do in most cases, especially if the documents I
     15     have are originals.
     16     Q.     So you have that notebook next to you?
     17     A.     I do.
     18     Q.     Can I ask you to look at it?
     19     A.     Sure.
     20     Q.     So those are originals in that notebook?
     21     A.     Yes.
     22     Q.     So if you were looking at the originals, would you
     23     also have been looking at things like the paper that they
     24     were printed on?
     25     A.     Oh, yes.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 166 of 186   PageID 1906

            CROSS - GRANT SPERRY                                             166

      1     Q.     Would you have been looking at other parts of the
      2     document?
      3     A.     I would look at the paper. I would look at any
      4     other entries and compare inks nondestructively to see if
      5     we have similar writing instruments involved. On
      6     scripts, I've examined many, many, many scripts before, I
      7     would be looking for indented writings, in other words,
      8     impressions of another entry that's actually impressed on
      9     an original.
     10     Q.     Okay. And today your testimony on direct, all you
     11     were testifying about was whether the signature on the
     12     signatures that you were looking at were Dr. Farmer's
     13     signature based on your examination, correct?
     14     A.     Yes, ma'am, that's correct.
     15     Q.     And you were not looking at the paper or where they
     16     were printed or anything like that; is that correct?
     17     A.     I could not do that, that's correct.
     18     Q.     And you couldn't testify about whether Dr. Farmer
     19     authorized someone to sign his name?
     20     A.     Of course not.
     21     Q.     And you, for example, if Dr. Farmer was busy in the
     22     medical office and asked someone to sign something for
     23     him, you wouldn't be able to tell that, correct, just
     24     from the signature?
     25     A.     That's correct.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 167 of 186   PageID 1907

            CROSS - GRANT SPERRY                                             167

      1     Q.     And you didn't examine the signature of Katie
      2     Grisham; is that correct, or did you?
      3     A.     I did not.
      4     Q.     And you've testified in a lot of cases; is that
      5     correct?
      6     A.     Yes, ma'am.
      7     Q.     Have you ever come across a case where someone
      8     authorized someone to sign for them?
      9     A.     Yes.
     10     Q.     Now, have you in your experience examined
     11     forgeries?
     12     A.     I'm sorry?
     13     Q.     In your experience, have you been involved in cases
     14     examining forgeries?
     15     A.     Quite a few.
     16     Q.     Have you found that if someone were using a
     17     document to do something illegal, one way to distance
     18     themselves is have someone else sign the document?
     19     A.     Oh, yes, that happens frequently.
     20     Q.     Now looking at the signatures, either the originals
     21     or the copies, is there more information on those
     22     documents than just the signatures?
     23     A.     On some of them there is extraneous handwritten
     24     entries, but, yes, there is more information, I'm sorry,
     25     yes, script information, machine printed information,
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 168 of 186   PageID 1908

            CROSS - GRANT SPERRY                                             168

      1     yes, of course.
      2     Q.     Medical terminology like about what types of
      3     prescriptions to be filled?
      4     A.     Absolutely.
      5     Q.     So to understand what was actually involved in
      6     creating these prescriptions, you would need more
      7     information, correct?
      8     A.     If that was a question in terms of if I am being
      9     asked to address how the documents were created, are
     10     there any indications that there is, you know, multiple
     11     pads of paper involved, that type of thing, then I would
     12     have to have the original. That would be the information
     13     that would be helpful.
     14     Q.     Would you need more information about the
     15     circumstances surrounding those documents to determine
     16     when they were printed, where they were printed from,
     17     things of that nature?
     18     A.     If that information is available, it would
     19     certainly help at least with a baseline, yes.
     20                  MS. WILLIS: Court's indulgence. May I have
     21     the Court's indulgence?
     22                  THE COURT: Yes, ma'am.
     23     BY MS. WILLIS
     24     Q.     Now, just a couple more questions.
     25            On direct examination you were asked if you had
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 169 of 186   PageID 1909

            REDIRECT - GRANT SPERRY                                          169

      1     seen all the prescriptions in that book; is that correct?
      2     A.     That is correct.
      3     Q.     And you indicated that you didn't have time to look
      4     at all of the prescriptions in the book given when they
      5     came in; is that correct?
      6     A.     No, I believe I said that -- I don't know what
      7     other prescriptions are in this book beyond what I
      8     examined. What I said was there were exhibits or
      9     prescriptions that were sent electronically to me, and I
     10     simply, on the 5th of February, did not have time,
     11     sufficient time to conduct the examinations and
     12     comparisons prior to court.
     13     Q.     So do you know what percentage were selected to
     14     send to you?
     15     A.     No.
     16     Q.     When we say known writing or known sample, we're
     17     talking about the writing of Dr. Farmer; is that correct?
     18     A.     Well, if we're talking about the exhibits that I've
     19     attributed to Dr. Farmer, yes.
     20                  MS. WILLIS: I don't have any further
     21     questions. Thank you.
     22                  THE COURT: Redirect?
     23                           REDIRECT EXAMINATION
     24     BY MS. STERLING
     25     Q.     Mr. Sperry, in your experience, if someone
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 170 of 186   PageID 1910

            REDIRECT - GRANT SPERRY                                          170

      1     authorized someone else to sign their name, would it be a
      2     signature that looked like it was trying to recreate that
      3     person's signature?
      4     A.     Normally not.
      5     Q.     And did you, in reviewing the signatures that you
      6     did, did you find that the ones that you said were not
      7     signed by Dr. Farmer, did they appear to have been
      8     attempting to replicate his signature?
      9     A.     Sure, there is obviously pictorially similarities
     10     between those signatures and the known writings of Dr.
     11     Farmer, so someone, people involved in writing those are
     12     attempting to pass those off as Dr. Farmer's signatures.
     13     Q.     Was there anything brought out on cross-examination
     14     that would modify or change your conclusions as to the
     15     forged signatures of Dr. Farmer?
     16     A.     No, ma'am.
     17                  MS. STERLING: I have no further questions.
     18                  THE COURT: All right. Mr. Sperry, thank you.
     19                  THE WITNESS: Thank you, Your Honor.
     20                  THE COURT: You are excused, sir.
     21                  (Witness excused).
     22                  THE COURT: Mr. Mitchell, Ms. Sterling?
     23                  MR. MITCHELL: Your Honor, that's the defense
     24     proof.
     25                  THE COURT: All right.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 171 of 186   PageID 1911

                                                                             171

      1                  MR. MITCHELL: For right now.
      2                  THE COURT: All right. Why don't we take a
      3     short break, ladies and gentlemen, about five or ten
      4     minutes, and we will come back and see where we are,
      5     okay.
      6                  (The following occurred outside the presence
      7                  of the jury:)
      8                  THE COURT: Did you want to --
      9                  MR. MITCHELL: I need to voir dire Dr. Farmer,
     10     but may I speak with him briefly?
     11                  THE COURT: You may.
     12                  MR. MITCHELL: Judge, would it be okay to go
     13     to the witness room?
     14                  THE COURT: I'll just -- yeah, that's fine.
     15                  MR. MITCHELL: Judge, do you want him to take
     16     the stand?
     17                  THE COURT: I want him to stand.
     18                  MR. MITCHELL: Is the Court ready?
     19                  THE COURT: Ready.
     20                  MR. MITCHELL: Dr. Farmer, if you would stand
     21     up.
     22                  THE CLERK: Do you want me to swear him in?
     23                  THE COURT: Just a second, Mr. Mitchell.
     24                  THE CLERK: If you will raise your right hand.
     25
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 172 of 186   PageID 1912

            DIRECT - RICHARD FARMER                                          172

      1                              RICHARD FARMER,
      2     having been first duly sworn, stood at counsel table and
      3     testified as follows:
      4                            DIRECT EXAMINATION
      5     BY MR. MITCHELL
      6     Q.     Dr. Farmer, you and I just spoke about your right
      7     to testify in your own defense, correct?
      8     A.     Yes.
      9     Q.     And I explained to you that you have the absolute
     10     right to testify and you also have a right not to
     11     testify, correct?
     12     A.     Yes.
     13     Q.     And you have been in trial for the duration of this
     14     trial, correct?
     15     A.     I have.
     16     Q.     You've seen all the witnesses, and you've heard all
     17     the proof, right?
     18     A.     Yes.
     19     Q.     You've had a chance to discuss the case with us as
     20     the proof kind of came out, and you and I had a chance to
     21     just discuss in the witness room about the case right
     22     now, correct?
     23     A.     Right.
     24     Q.     Okay. And have you made a decision on whether or
     25     not you wish to testify or not?
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 173 of 186   PageID 1913

            DIRECT - RICHARD FARMER                                          173

      1     A.     Yes.
      2     Q.     What is that decision?
      3     A.     I wish not to testify at this time.
      4     Q.     Okay. Now, are you under the influence of any
      5     drugs or alcohol that would affect your reasoning or your
      6     ability to make that decision?
      7     A.     No, I'm not.
      8     Q.     There has been some issues with you getting some
      9     medications you take on a regular basis. Have you been
     10     able to take those medications?
     11     A.     Yes, I have.
     12     Q.     You took those medications yesterday and this
     13     morning, and you are of sound mind?
     14     A.     This is true, yes.
     15     Q.     Do you have any questions for me or the Court that
     16     you may not understand your rights or anything like that?
     17     A.     No, no questions.
     18                   MR. MITCHELL: Thank you.
     19                   THE COURT: All right. So, Dr. Farmer, you
     20     know, it's pretty basic. You have a right to testify if
     21     you want to.
     22                   THE DEFENDANT: Yes, sir.
     23                   THE COURT: You have a right not to testify if
     24     you want to.
     25                   THE DEFENDANT: Yes, sir.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 174 of 186   PageID 1914

            DIRECT - RICHARD FARMER                                          174

      1                  THE COURT: And it's my understanding that you
      2     choose not to testify, am I right?
      3                  THE DEFENDANT: That is correct, sir, yes.
      4                  THE COURT: All right. Thank you very much.
      5                  So I'm assume the defense is about to rest,
      6     and when they do, is the government seeking to introduce
      7     rebuttal proof?
      8                  MS. WILLIS: Yes, Your Honor.
      9                  THE COURT: All right. Are y'all ready for
     10     the jury?
     11                  MS. WILLIS: I think our rebuttal proof will
     12     take like five minutes.
     13                  THE COURT: That's all fine. Okay.
     14                  Y'all ready? Mr. Mitchell, are you ready?
     15                  MR. MITCHELL: Ready, Your Honor.
     16                  (The following occurred in the presence of the
     17                  jury:)
     18                  THE COURT: Ladies and gentlemen, we are ready
     19     to keep going.
     20                  Mr. Mitchell?
     21                  MR. MITCHELL: At this time, Judge, the
     22     defense rests.
     23                  THE COURT: All right. Does the government
     24     seek to introduce any rebuttal proof?
     25                  MS. WILLIS: Yes, Your Honor.
                                  UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 175 of 186   PageID 1915

                                                                             175

      1                  THE COURT: All right. You may call your
      2     witness.
      3                  MS. WILLIS: We would call Agent Wray to the
      4     stand.
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 176 of 186   PageID 1916

            DIRECT - MARK WRAY                                               176

      1                                 MARK WRAY,
      2     having been first duly sworn, took the witness stand and
      3     testified as follows:
      4                  MS. WILLIS: I'm showing the defense an
      5     exhibit.
      6                  The government has shown defense counsel what
      7     will be marked as exhibit, I believe, 36 -- 39.
      8                            DIRECT EXAMINATION
      9     BY MS. WILLIS
     10     Q.     Agent Wray, have you had the opportunity to review
     11     phone records from AT&T for a particular phone number?
     12     A.     Yes, ma'am, I have, yes.
     13     Q.     Is that phone number (901)262-7550?
     14     A.     That's correct.
     15     Q.     Do they come with a certificate of authenticity?
     16     A.     Yes, ma'am.
     17     Q.     Based on your review of those phone records, was
     18     that just for November of 2018?
     19     A.     That's correct.
     20     Q.     And were there more than nine -- did you look at
     21     the SMS messages?
     22     A.     Yes, ma'am.
     23     Q.     Were there more than nine SMS messages?
     24     A.     Yes, ma'am.
     25     Q.     Were there SMS messages between that 7550 number
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 177 of 186   PageID 1917

            DIRECT - MARK WRAY                                               177

      1     and number 0881 that's associated with Jennifer Tutor?
      2     A.     That's correct, there were.
      3     Q.     Were there phone calls as well?
      4     A.     Yes, ma'am.
      5                  MS. WILLIS: The government would move Exhibit
      6     39 into evidence.
      7                  THE COURT: Any objection?
      8                  MR. MITCHELL: No objection, Your Honor.
      9                  THE COURT: You don't know how many pages
     10     there are, do you?
     11                  MS. WILLIS: This will be a collective
     12     exhibit. It has a certificate of authenticity on the
     13     front dated February 13th, 2020. And there are it
     14     appears two sets of data, well, three sets. One is 33
     15     pages. One is 55 pages. My apologies. One is 10 pages.
     16     Appears to be a weird pagination issue. And then the
     17     other one, I don't know, it's about 10 pages. So
     18     collectively I cannot say how many pages, Your Honor, I'm
     19     sorry, probably about 100.
     20                  THE COURT: Here's what we'll do. We will
     21     admit those records as Exhibit Number 39. And we will
     22     count the pages and sort that out later. You go ahead.
     23                  (Said items were marked as Collective Exhibit
     24                  39).
     25     BY MS. WILLIS
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 178 of 186   PageID 1918

            CROSS - MARK WRAY                                                178

      1     Q.     Just one more question, Agent Wray. In connection
      2     with reviewing those phone records, were there multiple
      3     numbers associated with Richard Farmer just from AT&T?
      4     A.     Yes, there were.
      5                  MS. WILLIS: No further questions.
      6                  THE COURT: Before you cross-examine, can I
      7     ask an elderly question? What is an SMS message?
      8                  THE WITNESS: It's referred to as a text
      9     message. When I look at the data, I usually get records
     10     from voice, time, which will be phone calls. SMS would
     11     be a text message.
     12                  THE COURT: Thank you.
     13                  Cross-examination?
     14                             CROSS-EXAMINATION
     15     BY MR. MITCHELL
     16     Q.     Agent Wray --
     17                  THE COURT: Mic.
     18     BY MR. MITCHELL
     19     Q.     Agent Ray, clearing up that SMS, that's short
     20     messaging system?
     21     A.     That's what I understand.
     22     Q.     And there is also another, is it MMS?
     23     A.     For photos, I believe, pictorials.
     24     Q.     And there is an iPhone message also, right?
     25     A.     I haven't looked a lot at iPhones -- that's my.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 179 of 186   PageID 1919

            CROSS - MARK WRAY                                                179

      1     Q.     I guess the point is that there is different types
      2     of messaging, and like Group Me App or Group Me, What's
      3     App, those are short message systems, and then there is
      4     the iCloud message, right?
      5     A.     When I've looked at SMS, it's only been referred to
      6     texts when I've looked at them.
      7     Q.     Okay. Now you've been in the courtroom for the
      8     entire trial, right?
      9     A.     Yes.
     10     Q.     As the agent?
     11     A.     Yes, sir.
     12     Q.     And you listened to Mr. Tillery speak about when he
     13     did his forensic download of that phone, that there were
     14     nine text messages on that phone, correct?
     15     A.     For the month of November, as I recall.
     16     Q.     Okay. And you also heard him testify that anything
     17     that's deleted, and there is system update, an operating
     18     system update, that that will wipe clean the -- anything
     19     that was deleted, it won't show on the phone, correct?
     20     A.     As I recall, he referred to the deletion had to do
     21     with the voice time, which would be your actual talking
     22     with one another. I recall that he said that the dates
     23     of the texts went back much further than that.
     24     Q.     I think his point, wasn't it, was that anything you
     25     deleted in the operating system updated, that that delete
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 180 of 186   PageID 1920

            CROSS - MARK WRAY                                                180

      1     was wiped clean. Anything that wasn't deleted, whether
      2     that's voice, picture, text message would remain on the
      3     phone I think is what his testimony was, wasn't it?
      4     A.     I want to make sure I'm clarifying, so if the voice
      5     had been deleted, it's gone.
      6     Q.     Yes.
      7     A.     But if the text had not been deleted, they are
      8     still there.
      9     Q.     They there are still there, but if the text had
     10     been deleted and there is an operating system update,
     11     it's wiped clean; if a picture is deleted and there is an
     12     operating update, it is wiped clean. That was my
     13     understanding of his testimony.
     14                   MS. WILLIS: Objection.
     15                   THE COURT: Sustained.
     16     BY MR. MITCHELL
     17     Q.     Is that not yours?
     18                   THE COURT: Sustained. Mr. Tillery's
     19     testimony will speak for itself.
     20                   MR. MITCHELL: Okay. Nothing further.
     21                   THE COURT: All right. Any redirect?
     22                   MS. WILLIS: No redirect.
     23                   THE COURT: All right. Can I see the lawyers
     24     at side bar?
     25                   You may step down.
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 181 of 186   PageID 1921

            CROSS - MARK WRAY                                                181

      1                  (The following occurred at the bench:)
      2                  THE COURT: Before the government closes its
      3     proof, do y'all want to ask me to take judicial notice
      4     that that office is in the Western District of Tennessee?
      5                  MR. GRIFFIN: I actually asked, there is a
      6     witness that I asked whether this occurred in the Western
      7     District of Tennessee when they would drive to Memphis to
      8     Dr. Farmer's office.
      9                  THE COURT: Okay, well --
     10                  MS. WILLIS: There is no harm in you taking
     11     judicial notice.
     12                  THE COURT: I'm glad you mentioned that. That
     13     went over my head, but --
     14                  MR. GRIFFIN: We would like still,
     15     nevertheless --
     16                  THE COURT: Do it in front of the jury, and
     17     then I'll, I'll take judicial notice of it.
     18                  (The following occurred in open court:)
     19                  THE COURT: All right. Any additional
     20     evidence or proof?
     21                  MS. WILLIS: Your Honor, the government would
     22     request that the Court take judicial notice that 1355
     23     Lynnfield, or Dr. Farmer's office is in Memphis,
     24     Tennessee, which is in the Western District of Tennessee.
     25                  THE COURT: The Court will take judicial
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 182 of 186   PageID 1922

            CROSS - MARK WRAY                                                182

      1     notice that that address is located in the Western
      2     District of Tennessee.
      3                  Anything else from the government?
      4                  MS. WILLIS: No further proof from the
      5     government, Your Honor.
      6                  THE COURT: All right. So, ladies and
      7     gentlemen, we are now at the conclusion of the proof. So
      8     the next step in this process is going to be closing
      9     arguments, and then the Court will instruct you on the
     10     law. As much as I would like to tell you that that could
     11     happen in the next 15 minutes, it doesn't work that way.
     12                  What would end up happening as a practical
     13     matter is we would get -- probably if we started right
     14     now, my guess is that we would be pushing 5:00 before all
     15     of that was done. Then I would hand you a folder and
     16     have you go back and start your deliberations. Chances
     17     are you would do that for a very short time and say we
     18     would like to go home for the weekend. Plus we don't
     19     come back on Monday. Monday is a holiday. So that means
     20     Tuesday you would come back and try to remember what was
     21     said Friday afternoon.
     22                  So my suggestion is that we adjourn for today.
     23     The lawyers and I still have some work to do on some
     24     other matters, and we can take that up outside your
     25     presence. We won't slow you down. You can come back
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 183 of 186   PageID 1923

            CROSS - MARK WRAY                                                183

      1     Tuesday morning, we can have the closing arguments, I can
      2     instruct you on the law, and you can get started
      3     deliberating. How's that sound? I'm seeing a lot of
      4     heads nodding, even a thumbs up. So I'm going to take
      5     that as, please let us go.
      6                  Now, I've talked to you every day about not
      7     talking about the case with anyone. One of the things
      8     that might happen over the weekend, people are going to
      9     know that you've been on jury duty, they are going to
     10     want to quiz you about it. The only thing that you can
     11     say is it's a criminal case, it's in federal court, and
     12     the judge has told me not to say anything else.
     13     Hopefully that will back them off, but you have to be
     14     persistent and you have to be deliberate about that.
     15                  There is a question about Monday. Some people
     16     take the day off. Government agencies take the day off,
     17     but some other people do not. Banks take the day off,
     18     but other people don't. So some of you may feel like,
     19     well, I should go back to work on Monday. I can tell you
     20     that this case not over, and as far as we are concerned
     21     you are on jury duty until the case is over. So my
     22     preference would be that you take the day off and that
     23     you just let your office know or your job know that you
     24     are still on jury duty until the judge says otherwise.
     25     Anybody have a major problem with that? Seeing none,
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 184 of 186   PageID 1924

            CROSS - MARK WRAY                                                184

      1     then we will approach it that way then, and we will see
      2     you back here on Tuesday.
      3                  Here's the thing. Tuesday morning I've got
      4     some matters that I have to take up in the morning that I
      5     just can't reschedule. I'm going to ask you to get here
      6     at 10 o'clock. We will get started just as soon after 10
      7     o'clock as possible. Okay. Is that sufficient? Okay.
      8     So we will look to see y'all back here at 10 o'clock on
      9     Tuesday morning.
     10                  Are there any questions? Well, y'all have a
     11     nice weekend. It looks like the sun is still out, so you
     12     can enjoy that for how long that lasts. Thank you so
     13     much.
     14                  Make sure you have a juror badge when you come
     15     back on Tuesday.
     16                  (The following occurred outside the presence
     17                  of the jury:)
     18                  THE COURT: Is there anything else we need to
     19     cover today?
     20                  MS. WILLIS: Nothing from the government.
     21                  THE COURT: All right. Anything from the
     22     defense?
     23                  MR. MITCHELL: Nothing from the defense, Your
     24     Honor.
     25                  THE COURT: All right. Dr. Farmer, we've
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 185 of 186   PageID 1925

            CROSS - MARK WRAY                                                185

      1     talked about your bond conditions. You know, I know that
      2     phones work both ways, and there may be people trying to
      3     contact you, but you have to be vigilant and don't take
      4     those calls.
      5                  THE DEFENDANT: My phone is put away, Your
      6     Honor.
      7                  THE COURT: That's good, but I hope you
      8     understand, and I think you do, that it is just not
      9     appropriate for you to be in communication with witnesses
     10     in the case. All right.
     11                  Anything else this afternoon?
     12                  MR. GRIFFIN: No, Your Honor.
     13                  MS. WILLIS: Not from the government.
     14                  THE COURT: You all have done an excellent
     15     job. So we will see you back here on Tuesday.
     16                  MR. MITCHELL: Thank you for the Court's time.
     17                  (Adjournment).
     18
     19
     20
     21
     22
     23
     24
     25
                                 UNREDACTED TRANSCRIPT
Case 2:19-cr-20075-TLP Document 103 Filed 02/15/20 Page 186 of 186   PageID 1926

                                                                             186

      1
      2                          C E R T I F I C A T E
      3           I, Mark S. Dodson, do hereby certify that the
      4     foregoing       pages are, to the best of my knowledge,
      5     skill and ability, a true and accurate transcript from my
      6     stenotype notes in the matter of:
      7
      8     UNITED STATES
      9     vs.
     10     DR. RICHARD FARMER
     11
     12           Dated this 15th day of February, 2020.
     13
     14     S/Mark S. Dodson
            Official Court Reporter
     15     United States District Court
            Western District of Tennessee
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
                                 UNREDACTED TRANSCRIPT
